Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

Dated as of March 25, 2016

 

among

 

VERACYTE, INC.
as the Borrower,

 

CERTAIN DOMESTIC SUBSIDIARIES OF THE BORROWER,
as the Guarantors,

 

VISIUM HEALTHCARE PARTNERS, LP,
as the Administrative Agent

 

and

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

1

 

 

1.01

Defined Terms

1

1.02

Other Interpretive Provisions

27

1.03

Accounting Terms

28

1.04

Times of Day

29

 

 

 

ARTICLE II THE COMMITMENTS

29

 

 

2.01

Commitments

29

2.02

Borrowings

30

2.03

Prepayments

30

2.04

Termination or Reduction of Commitments

32

2.05

Repayment of Loans

33

2.06

Interest

34

2.07

Fees

35

2.08

Computation of Interest

35

2.09

Evidence of Debt

35

2.10

Payments Generally

35

2.11

Sharing of Payments by Lenders

36

2.12

Defaulting Lenders

36

2.13

Right of First Offer

37

 

 

 

ARTICLE III TAXES

38

 

 

3.01

Taxes

38

3.02

Survival

40

 

 

 

ARTICLE IV GUARANTY

40

 

 

4.01

The Guaranty

40

4.02

Obligations Unconditional

40

4.03

Reinstatement

41

4.04

Certain Additional Waivers

41

4.05

Remedies

41

4.06

Rights of Contribution

42

4.07

Guarantee of Payment; Continuing Guarantee

42

 

 

 

ARTICLE V CONDITIONS PRECEDENT TO BORROWINGS

42

 

 

5.01

Condition to Effectiveness

42

5.02

Conditions to Initial Extensions of Credit

42

5.03

Conditions to all Borrowings

45

 

 

 

ARTICLE VI REPRESENTATIONS AND WARRANTIES

46

 

 

6.01

Existence, Qualification and Power

46

6.02

Authorization; No Contravention

46

6.03

Governmental Authorization; Other Consents

46

6.04

Binding Effect

47

6.05

Financial Statements; No Material Adverse Effect

47

6.06

Litigation

47

6.07

No Default

48

 

i

--------------------------------------------------------------------------------


 

6.08

Ownership of Property; Liens

48

6.09

Environmental Compliance

48

6.10

Insurance

49

6.11

Taxes

49

6.12

ERISA Compliance

49

6.13

Subsidiaries and Capitalization

50

6.14

Margin Regulations; Investment Company Act

50

6.15

Disclosure

51

6.16

Compliance with Laws

51

6.17

Intellectual Property; Licenses, Etc.

51

6.18

Solvency

53

6.19

Perfection of Security Interests in the Collateral

53

6.20

Business Locations

53

6.21

Sanctions Concerns; Anti-Corruption Laws; PATRIOT Act

53

6.22

Material Contracts

54

6.23

Compliance of Products

54

6.24

Labor Matters

57

 

 

 

ARTICLE VII AFFIRMATIVE COVENANTS

57

 

 

7.01

Financial Statements

57

7.02

Certificates; Other Information

59

7.03

Notices

61

7.04

Payment of Obligations

62

7.05

Preservation of Existence, Etc.

62

7.06

Maintenance of Properties

62

7.07

Maintenance of Insurance

62

7.08

Compliance with Laws

63

7.09

Books and Records

63

7.10

Inspection Rights

63

7.11

Use of Proceeds

64

7.12

Additional Subsidiaries

64

7.13

ERISA Compliance

65

7.14

Pledged Assets

65

7.15

Compliance with Material Contracts

65

7.16

Products and Required Permits

65

7.17

Consent of Licensors

66

7.18

Anti-Corruption Laws

66

7.19

Maintenance of IP Rights

66

7.20

Post-Closing Matters

66

 

 

 

ARTICLE VIII NEGATIVE COVENANTS

67

 

 

8.01

Liens

67

8.02

Investments

68

8.03

Indebtedness

69

8.04

Fundamental Changes

71

8.05

Dispositions

71

8.06

Restricted Payments

71

8.07

Change in Nature of Business

72

8.08

Transactions with Affiliates and Insiders

72

8.09

Burdensome Agreements

72

8.10

Use of Proceeds

72

 

ii

--------------------------------------------------------------------------------


 

8.11

Payment of Other Indebtedness

73

8.12

Organization Documents; Fiscal Year; Legal Name, State of Formation and Form of
Entity; Certain Amendments

73

8.13

Ownership of Subsidiaries

73

8.14

Sale Leasebacks

73

8.15

Sanctions; Anti-Corruption Laws

73

8.16

Consolidated Revenues

74

8.17

Liquidity

75

8.18

Accounts

75

 

 

 

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

76

 

 

9.01

Events of Default

76

9.02

Remedies Upon Event of Default

78

9.03

Application of Funds

79

 

 

 

ARTICLE X ADMINISTRATIVE AGENT

79

 

 

10.01

Appointment and Authority

79

10.02

Rights as a Lender

80

10.03

Exculpatory Provisions

80

10.04

Reliance by Administrative Agent

81

10.05

Delegation of Duties

81

10.06

Resignation of Administrative Agent

82

10.07

Non-Reliance on Administrative Agent and Other Lenders

82

10.08

Administrative Agent May File Proofs of Claim

82

10.09

Collateral and Guaranty Matters

83

 

 

 

ARTICLE XI MISCELLANEOUS

84

 

 

11.01

Amendments, Etc.

84

11.02

Notices and Other Communications; Facsimile Copies

85

11.03

No Waiver; Cumulative Remedies; Enforcement

86

11.04

Expenses; Indemnity; and Damage Waiver

87

11.05

Payments Set Aside

89

11.06

Successors and Assigns

89

11.07

Treatment of Certain Information; Confidentiality

93

11.08

Set-off

93

11.09

Interest Rate Limitation

94

11.10

Counterparts; Integration; Effectiveness

94

11.11

Survival of Representations and Warranties

94

11.12

Severability

95

11.13

Replacement of Lenders

95

11.14

Governing Law; Jurisdiction; Etc.

96

11.15

Waiver of Right to Trial by Jury

97

11.16

Electronic Execution of Assignments and Certain Other Documents

97

11.17

USA PATRIOT Act

97

11.18

No Advisory or Fiduciary Relationship

97

11.19

Facility Termination Date

98

11.20

Funding Date

98

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

 

 

 

1.01

 

Products

2.01

 

Commitments and Applicable Percentages

6.10

 

Insurance

6.13(a)

 

Subsidiaries

6.13(b)

 

Capitalization

6.17

 

IP Rights

6.20(a)

 

Locations of Real Property

6.20(b)

 

Taxpayer and Organizational Identification Numbers

6.20(c)

 

Changes in Legal Name, State of Organization and Structure

6.22

 

Material Contracts

7.20

 

Post-Closing Matters

8.01

 

Liens Existing on the Funding Date

8.02

 

Investments Existing on the Funding Date

8.03

 

Indebtedness Existing on the Funding Date

11.02

 

Certain Addresses for Notices

 

 

 

EXHIBITS

 

 

 

 

 

A

 

Form of Loan Notice

B-1

 

Form of Term A Note

B-2

 

Form of Term B Note

C

 

Form of Joinder Agreement

D

 

Form of Assignment and Assumption

E

 

Form of Compliance Certificate

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of March 25, 2016 among VERACYTE, INC.,
a Delaware corporation (the “Borrower”), the Guarantors (defined herein), the
Lenders (defined herein) and VISIUM HEALTHCARE PARTNERS, LP, a Delaware limited
partnership, as Administrative Agent.

 

The Borrower has requested that the Lenders make term loan facilities available
to the Borrower, and the Lenders are willing to do so on the terms and
conditions set forth herein.

 

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

ARTICLE I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Administrative Agent” means Visium Healthcare Partners, LP, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02 or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means this Credit Agreement.

 

“Applicable Percentage” means, with respect to any Lender at any time, (a) in
respect of the Term A Facility, with respect to any Term A Lender at any time,
the percentage (carried out to the ninth decimal place) of the Term A Facility
represented by (i) on or prior to the Funding Date, such Term A Lender’s Term A
Commitment at such time and (ii) thereafter, the outstanding principal amount of
such Term A Lender’s Term A Loans at such time and (b) in respect of the Term B
Facility, with respect to any Term B Lender at any time, the percentage (carried
out to the ninth decimal place) of the Term B Facility represented by (i) at any
time during the Availability Period in respect of such Facility, such Term B
Lender’s Term B Commitment at such time and (ii) thereafter, the outstanding
principal amount of such Term B Lender’s Term B Loans at such time.  If the
Commitments of all of the Lenders to make

 

--------------------------------------------------------------------------------


 

Loans have been terminated pursuant to Section 9.02, or if the Commitments have
expired, then the Applicable Percentage of each Lender in respect of the
applicable Facility shall be determined based on the Applicable Percentage of
such Lender in respect of such Facility most recently in effect, giving effect
to any subsequent assignments.  The Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

 

“Applicable Quarter” has the meaning set forth in Section 8.16(b)(i)(A).

 

“Appropriate Lender” means, at any time, with respect to any Facility, a Lender
that has a Commitment with respect to such Facility or holds a Loan under such
Facility at such time.

 

“Approved Bank” has the meaning set forth in the definition of “Cash
Equivalents”.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Synthetic Lease of any Person, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease and (c) in respect of any
Securitization Transaction of any Person, the outstanding principal amount of
such financing, after taking into account reserve accounts and making
appropriate adjustments, determined by the Administrative Agent in its
reasonable judgment.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2015,
and the related consolidated statements of income or operations, stockholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto, audited by independent public accountants of
recognized national standing and prepared in conformity with GAAP.

 

“Availability Period” means the period from and after the Funding Date to the
earliest of (a) June 30, 2017, (b) the date of termination of the Term B
Commitments pursuant to Section 2.04 and (c) the date of termination of the Term
B Commitments pursuant to Section 9.02.

 

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) with respect to a partnership, the Board of Directors
of the general partner of the partnership, (c) with respect to a limited
liability company, the managing member or members or any controlling committee
of managing members thereof or if not member-managed, the managers thereof or
any committee of managing members or managers thereof duly authorized to act on
behalf of such Persons, and (d) with respect to any other Person, the board or
committee of such Person serving a similar function.

 

“Borrower” has the meaning set forth in the introductory paragraph hereto.

 

2

--------------------------------------------------------------------------------


 

“Borrowing” means a Term A Borrowing or a Term B Borrowing, as the context may
require, in each case, pursuant to Section 2.01.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located.

 

“Businesses” means, at any time, a collective reference to the businesses
operated by the Borrower and its Subsidiaries at such time.

 

“Business Facilities” means, at any time, a collective reference to the
facilities and real properties owned, leased or operated by any Loan Party or
any Subsidiary.

 

“Capital Lease” means, as applied to any Person, any lease of any property by
that Person as lessee which, in accordance with GAAP, is required to be
accounted for as a capital lease on the balance sheet of that Person.

 

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided, that, the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any domestic commercial bank of recognized
standing having capital and surplus in excess of $500,000,000 or (ii) any bank
whose short-term commercial paper rating from S&P is at least A-1 or the
equivalent thereof or from Moody’s is at least P-1 or the equivalent thereof
(any such bank being an “Approved Bank”), in each case with maturities of not
more than two hundred and seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
entered into by any Person with a bank or trust company (including any of the
Lenders) or recognized securities dealer having capital and surplus in excess of
$500,000,000 for direct obligations issued by or fully guaranteed by the United
States in which such Person shall have a perfected first priority security
interest (subject to no other Liens) and having, on the date of purchase
thereof, a fair market value of at least 100% of the amount of the repurchase
obligations and (e) Investments, classified in accordance with GAAP as current
assets, in money market investment programs registered under the Investment
Company Act of 1940 which are administered by reputable financial institutions
having capital of at least $500,000,000 and the portfolios of which are limited
to Investments of the character described in the foregoing subdivisions
(a) through (d).

 

“Cash Pay Interest” has the meaning set forth in Section 2.06(c)(i).

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that, notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign

 

3

--------------------------------------------------------------------------------


 

regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted or
issued.

 

“Change of Control” means the occurrence of any of the following events:

 

(a)                                 any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, but
excluding any employee benefit plan of such person or its subsidiaries, and any
person or entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan) becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time (such right, an
“option right”)), directly or indirectly, of Equity Interests representing 35%
or more of the aggregate ordinary voting power in the election of the Board of
Directors of the Borrower represented by the issued and outstanding Equity
Interests of the Borrower on a fully-diluted basis (and taking into account all
such securities that such person or group has the right to acquire pursuant to
any option right); or

 

(b)                                 any “Change of Control” (or any comparable
term) shall occur under any Permitted Senior Revolving Credit Document, any
Qualified Subordinated Debt Document or any document or other agreement
evidencing any Indebtedness with an aggregate principal amount in excess of the
Threshold Amount.

 

“Collateral” means a collective reference to all real and personal property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

 

“Collateral Access Agreement” means an agreement in form and substance
reasonably satisfactory to the Administrative Agent pursuant to which a lessor
of real property on which Collateral is stored or otherwise located, or a
warehouseman, processor or other bailee of inventory or other property owned by
any Loan Party, acknowledges the Liens of the Administrative Agent and waives
(or, if approved by the Administrative Agent, subordinates) any Liens held by
such Person on such property, and permits the Administrative Agent reasonable
access to any Collateral stored or otherwise located thereon.

 

“Collateral Documents” means a collective reference to the Security Agreement,
the Pledge Agreement, the Qualifying Account Control Agreements, the Collateral
Questionnaire, the Collateral Access Agreements, the Mortgages, the Real
Property Security Documents and other security documents as may be executed and
delivered by the Loan Parties pursuant to the terms of Section 7.14.

 

“Collateral Questionnaire” means that certain collateral questionnaire dated as
of the Funding Date, in form and substance reasonably satisfactory to the
Administrative Agent and executed by a Responsible Officer of the Borrower.

 

“Commitment” means a Term A Commitment or a Term B Commitment, as the context
may require.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E.

 

“Confidential Information” means all non-public information, whether written,
oral or in any electronic, visual or other medium, that is the subject of
reasonable efforts to keep confidential and that is

 

4

--------------------------------------------------------------------------------


 

owned by the Borrower or any Subsidiary or that the Borrower or any Subsidiary
is licensed, authorized or otherwise granted rights under or to.

 

“Consolidated Revenues” means, for any period, for the Borrower and its
Subsidiaries on a consolidated basis, revenues for such period as determined in
accordance with GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.  Without
limiting the generality of the foregoing, a Person shall be deemed to be
Controlled by another Person if such other Person possesses, directly or
indirectly, power to vote five percent (5%) or more of the securities having
ordinary voting power for the election of directors, managing general partners
or the equivalent.

 

“Copyright License” means any agreement, whether written or oral, providing for
the grant of any right to use any Work under any Copyright.

 

“Copyrights” means (a) all proprietary rights afforded Works pursuant to Title
17 of the United States Code, including, without limitation, all rights in mask
works, copyrights and original designs, and all proprietary rights afforded such
Works by other countries for the full term thereof (and including all rights
accruing by virtue of bilateral or international treaties and conventions
thereto), whether registered or unregistered, including, but not limited to, all
applications for registration, renewals, extensions, reversions or restorations
thereof now or hereafter provided for by law and all rights to make applications
for registrations and recordations, regardless of the medium of fixation or
means of expression, which are owned by the Borrower or any Subsidiary or which
the Borrower or any Subsidiary is licensed, authorized or otherwise granted
rights under or to and (b) all copyright rights under the copyright laws of the
United States and all other countries for the full term thereof (and including
all rights accruing by virtue of bilateral or international copyright treaties
and conventions), whether registered or unregistered, including, but not limited
to, all applications for registration, renewals, extensions, reversions or
restorations of copyrights now or hereafter provided for by law and all rights
to make applications for copyright registrations and recordations, regardless of
the medium of fixation or means of expression, which are owned by the Borrower
or any Subsidiary or which the Borrower or any Subsidiary is licensed,
authorized or otherwise granted rights under or to.

 

“Cure Notice” has the meaning set forth in Section 8.16(b)(ii).

 

“Cure Period” has the meaning set forth in Section 8.16(b)(i).

 

“Cure Right” has the meaning set forth in Section 8.16(b)(i).

 

“Debt Issuance” means the issuance by any Loan Party or any Subsidiary of any
Indebtedness other than Indebtedness permitted under Section 8.03.

 

“Debt Issuance Notice” has the meaning set forth in Section 2.13(a).

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement,

 

5

--------------------------------------------------------------------------------


 

receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States or other applicable jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” has the meaning set forth in Section 2.06(b).

 

“Defaulting Lender” means, subject to Section 2.12(b), any Lender, as determined
by the Administrative Agent, that (a) has failed to perform any of its funding
obligations hereunder, including with respect to any Term B Commitments, within
three (3) Business Days of the date required to be funded by it hereunder,
(b) has notified the Borrower or the Administrative Agent that it does not
intend to comply with its funding obligations hereunder or (c) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had a receiver, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or a custodian
appointed for it or (iii) taken any action in furtherance of, or indicated its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided, that, a Lender shall not be a Defaulting Lender solely by virtue of
the ownership or acquisition of any Equity Interests in that Lender or any
direct or indirect parent company thereof by a Governmental Authority.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

“Disposition” or “Dispose” means the sale, transfer, license, lease, issuance or
other disposition (including any Sale and Leaseback Transaction or any issuance
by any Subsidiary of its Equity Interests) of any property by any Loan Party or
any Subsidiary, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding the following (each a “Permitted
Transfer” and collectively, the “Permitted Transfers”): (a) the sale, lease,
license, transfer or other disposition of inventory in the ordinary course of
business, (b) the sale, lease, license, transfer or other disposition in the
ordinary course of business of surplus, obsolete or worn out property no longer
used or useful in the conduct of business of any Loan Party and its
Subsidiaries, (c) any sale, lease, license, transfer or other disposition of
property to any Loan Party or any Subsidiary; provided, that, if the transferor
of such property is a Loan Party (i) the transferee thereof must be a Loan Party
or (ii) to the extent such transaction constitutes an Investment, such
transaction is permitted under Section 8.02, (d) granting licenses of
intellectual property on a non-exclusive basis or on an exclusive basis so long
as each such exclusive license is limited to geographic areas, particular
distribution channels or fields of use, customized products for customers or
limited time periods, and so long as after giving effect to such exclusive
license, the Loan Parties retain sufficient rights to use or benefit from the
subject intellectual property as to enable them to continue to conduct their
business in the ordinary course, (e) any Involuntary Disposition, (f) the sale,
transfer, issuance or other disposition of a de minimis number of shares of the
Equity Interests of a Foreign Subsidiary in order to qualify members of the
governing body of such Subsidiary if required by applicable Law, (g) the
abandonment or other disposition, including through the grant of an exclusive or
non-exclusive license, of IP Rights that are not material and are no longer used
or useful in any material respect in the business of the Borrower and its
Subsidiaries, (h) licenses, sublicenses, leases or subleases (in each case,
other than with respect to IP Rights or intellectual property) granted to third
parties in the ordinary course of business and not interfering with the business
of the Borrower and its Subsidiaries, (i) dispositions of cash and Cash
Equivalents in the ordinary course of business and (j) dispositions which in the
aggregate do not exceed $250,000 in any fiscal year.

 

6

--------------------------------------------------------------------------------


 

“Disqualified Capital Stock” means any Equity Interest which, by its terms (or
by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is redeemable at the option of the holder thereof, in whole or in part, prior to
the one hundred eighty-first (181st) day after the Maturity Date, (b) requires
the payment of any cash dividends at any time prior to the one hundred
eighty-first (181st) day after the Maturity Date, (c) contains any repurchase
obligation which may come into effect prior to payment in full of all
Obligations, or (d) is convertible into or exchangeable (unless at the sole
option of the issuer thereof) for (i) debt securities or (ii) any Equity
Interests referred to in clause (a), (b) or (c) above, in each case at any time
prior to the one hundred eighty-first (181st) day after the Maturity Date;
provided, that, any Equity Interests that would not constitute Disqualified
Capital Stock but for provisions thereof giving holders thereof (or the holders
of any security into or for which such Equity Interests are convertible,
exchangeable or exercisable) the right to require the issuer thereof to redeem
or repurchase such Equity Interests upon the occurrence of a change in control
or an asset sale occurring prior to the one hundred eighty-first (181st) day
after the Maturity Date shall not constitute Disqualified Capital Stock if such
Equity Interests provide that the issuer thereof will not redeem or repurchase
any such Equity Interests pursuant to such provisions prior to the Facility
Termination Date.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state of the United States or the District of Columbia.

 

“Domain Names” means all domain names and URLs that are registered and/or owned
by the Borrower or any Subsidiary or which the Borrower or any Subsidiary is
licensed, authorized or otherwise granted rights under or to.

 

“Earn Out Obligations” means, with respect to an Acquisition, all obligations of
the Borrower or any Subsidiary to make earn out or other contingency payments
(including purchase price adjustments, non-competition and consulting
agreements, or other indemnity obligations) pursuant to the documentation
relating to such Acquisition.  For purposes of determining the aggregate
consideration paid for an Acquisition at the time of such Acquisition, the
amount of any Earn Out Obligations shall be deemed to be the maximum amount of
the earn-out payments in respect thereof as specified in the documents relating
to such Acquisition.  For purposes of determining the amount of any Earn Out
Obligations to be included in the definition of Funded Indebtedness, the amount
of Earn Out Obligations shall be deemed to be the aggregate liability in respect
thereof, as determined in accordance with GAAP.

 

“Effective Date” means the date hereof.

 

“Eligible Assets” means fixed, capital or long-term tangible assets that are
used or useful in the same or a similar line of business as the Borrower and its
Subsidiaries were engaged in on the Effective Date (or any reasonable extension
or expansions thereof).

 

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)).

 

“Environmental Laws” means any and all federal, state, local, foreign and other
applicable statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, permits, concessions, grants, franchises, licenses, agreements or
governmental restrictions relating to pollution and the protection of the

 

7

--------------------------------------------------------------------------------


 

environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Equity Interests”  means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member, membership or trust
interests therein), whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 of the Internal
Revenue Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan,
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA, (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan, (d) the filing of a notice of intent to
terminate, the treatment of a Pension Plan amendment as a termination under
Sections 4041 or 4041A of ERISA, (e) the institution by the PBGC of proceedings
to terminate a Pension Plan, (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan, (g) the determination that any
Pension Plan other than a Multiemployer Plan is considered an at-risk plan or a
plan in endangered or critical status within the meaning of Section 430 of the
Internal Revenue Code or Section 303 of ERISA, or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.

 

“Event of Default” has the meaning set forth in Section 9.01.

 

“Excluded Property” means, with respect to any Loan Party, including any Person
that becomes a Loan Party after the Effective Date as contemplated by
Section 7.12, (a) any owned or leased real or personal property which is located
outside of the United States unless requested by the Administrative Agent or the
Required Lenders, (b) any personal property (including, without limitation,
motor vehicles) in respect of which perfection of a Lien is not either
(i) governed by the Uniform Commercial Code or (ii) effected by appropriate
evidence of the Lien being filed in either the United States Copyright Office or
the

 

8

--------------------------------------------------------------------------------


 

United States Patent and Trademark Office, unless requested by the
Administrative Agent or the Required Lenders, (c) the Equity Interests of any
Foreign Subsidiary or Foreign Subsidiary Holding Company to the extent not
required to be pledged to secure the Obligations pursuant to Section 7.14(a),
(d) any property which, subject to the terms of Section 8.09, is subject to a
Lien of the type described in Section 8.01(i) pursuant to documents which
prohibit such Loan Party from granting any other Liens in such property, (e) any
leasehold interest of any Loan Party in office space, (f) any real property with
a fair market value of less than $500,000, (g) those certain accounts of the
Borrower at Silicon Valley Bank which contain cash collateral upon which Silicon
Valley Bank has a Lien permitted by Section 8.01(b) or
Section 8.01(o) (collectively, the “SVB Cash Collateral Accounts”); provided,
that, such accounts shall only constitute “Excluded Property” to the extent that
the aggregate amount of cash and Cash Equivalents held in such accounts does not
exceed $1,000,000 at any one time and (h) any real or personal property as to
which the Administrative Agent and the Borrower agree in writing that the costs
or other consequences of obtaining a security interest or perfection thereof are
excessive in view of the benefits to be obtained by the Secured Parties
therefrom.

 

“Exclusivity and Proposal Period” has the meaning set forth in Section 2.13(b).

 

“Existing Credit Agreement” means that certain Loan and Security Agreement dated
as of June 26, 2013 by and among the Borrower and Silicon Valley Bank, a
California corporation, as amended by that certain Consent and First Amendment
to Loan and Security Agreement dated as of December 18, 2014, that certain
Consent and Second Amendment to Loan and Security Agreement dated as of
November 24, 2015 and as further amended or otherwise modified.

 

“Facility” means the Term A Facility or the Term B Facility, as the context may
require.

 

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) all of the Commitments have terminated and (b) all
Obligations have been paid in full in cash (other than contingent
indemnification obligations for which no claim has been asserted).

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with) and any current or
future regulations thereunder, official interpretations thereof, any agreement
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code and any
intergovernmental agreements entered into thereunder.

 

“FDA” means the Food and Drug Administration of the United States of America or
any successor entity thereto.

 

“FDCA” means the Federal Food, Drug and Cosmetic Act, as amended, 21 U.S.C.
Section 301 et seq. and all regulations promulgated thereunder.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, that, if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day.

 

“Fee Letter” means that certain letter agreement dated as of the Funding Date,
by and among the Borrower and the Administrative Agent.

 

9

--------------------------------------------------------------------------------


 

“Flood Hazard Property” has the meaning set forth in the definition of “Real
Property Security Documents”.

 

“Foreign Lender” has the meaning set forth in Section 3.01(c).

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Foreign Subsidiary Holding Company” means any Domestic Subsidiary of the
Borrower substantially all of the assets of which consist of the Equity
Interests of one or more controlled foreign corporations (within the meaning of
Section 957 of the Internal Revenue Code) or Indebtedness of such controlled
foreign corporations.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“Funded Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations, whether current or
long-term, for borrowed money (including the Obligations) and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

 

(b)                                 all purchase money Indebtedness;

 

(c)                                  the principal portion of all obligations
under conditional sale or other title retention agreements relating to property
purchased by such Person or any Subsidiary thereof (other than customary
reservations or retentions of title under agreements with suppliers entered into
in the ordinary course of business);

 

(d)                                 all obligations arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

 

(e)                                  all obligations in respect of the deferred
purchase price of property or services (other than trade accounts payable in the
ordinary course of business and, in each case, not past due for more than ninety
(90) days after the date on which such trade account payable was created),
including, without limitation, any Earn Out Obligations;

 

(f)                                   the Attributable Indebtedness of Capital
Leases, Securitization Transactions and Synthetic Leases;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Disqualified Capital Stock in such Person or any other Person, valued, in the
case of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends;

 

(h)                                 all Funded Indebtedness of others secured by
(or for which the holder of such Funded Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien

 

10

--------------------------------------------------------------------------------


 

on, or payable out of the proceeds of production from, property owned or
acquired by such Person, whether or not the obligations secured thereby have
been assumed;

 

(i)                                     all Guarantees with respect to Funded
Indebtedness of the types specified in clauses (a) through (h) above of another
Person; and

 

(j)                                    all Funded Indebtedness of the types
referred to in clauses (a) through (i) above of any partnership or joint venture
(other than a joint venture that is itself a corporation or limited liability
company) in which such Person is a general partner or joint venturer, except to
the extent that Funded Indebtedness is expressly made non-recourse to such
Person.

 

For purposes hereof, the amount of any direct obligation arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments shall be the maximum amount
available to be drawn thereunder.

 

“Funding Date” means the date on which the conditions set forth in Section 5.02
have been satisfied.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board, consistently applied
and as in effect from time to time.

 

“Government Receivable” means any Receivable that, consistent with the past
accounting practices of the Borrower and its Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.

 

“Government Receivables Account” means an account established by a Loan Party
and used for receipt of Restricted Receivables, including, without limitation,
Government Receivables.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Governmental Licenses” means all applications to and requests for approval from
a Governmental Authority for the right to manufacture, import, store, market,
promote, advertise, offer for sale, sell, use and/or otherwise distribute a
Product, including, without limitation, all filings filed with the FDA, and all
authorizations issuing from a Governmental Authority based upon or as a result
of such applications and requests, which are owned by the Borrower or any
Subsidiary, acquired by the Borrower or any Subsidiary via assignment, purchase
or otherwise or that the Borrower or any Subsidiary is licensed, authorized or
otherwise granted rights under or to.

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation,

 

11

--------------------------------------------------------------------------------


 

(iii) to maintain working capital, equity capital or any other financial
statement condition or liquidity or level of income or cash flow of the primary
obligor so as to enable the primary obligor to pay such Indebtedness or other
obligation, or (iv) entered into for the purpose of assuring in any other manner
the obligee in respect of such Indebtedness or other obligation of the payment
or performance thereof or to protect such obligee against loss in respect
thereof (in whole or in part), or (b) any Lien on any assets of such Person
securing any Indebtedness or other obligation of any other Person, whether or
not such Indebtedness or other obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien).  The amount of any Guarantee shall be deemed to be an amount equal
to the stated or determinable amount of the related primary obligation, or
portion thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guarantors” means each Domestic Subsidiary identified as a “Guarantor” on the
signature pages hereto and each other Person that joins as a Guarantor pursuant
to Section 7.12, together with their successors and permitted assigns.

 

“Guaranty” means the Guaranty made by the Guarantors in favor of the Secured
Parties pursuant to Article IV.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“HHS” means the United States Department of Health and Human Services and any
successor agency thereof.

 

“HMT” has the meaning set forth in the definition of “Sanctions”.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all Funded Indebtedness;

 

(b)                                 the Swap Termination Value of any Swap
Contract;

 

(c)                                  all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) and (b) above of any other
Person; and

 

(d)                                 all Indebtedness of the types referred to in
clauses (a) through (c) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Person or a Subsidiary thereof is a general partner or joint
venturer, unless such Indebtedness is expressly made non-recourse to such Person
or such Subsidiary.

 

“Indemnitee” has the meaning set forth in Section 11.04(b).

 

“Information” has the meaning set forth in Section 11.07.

 

12

--------------------------------------------------------------------------------


 

“Interest Payment Date” means (a) the last day of each March, June,
September and December; provided, that, if any such last day is not a Business
Day, the applicable “Interest Payment Date” shall be the first Business Day
immediately preceding such last day of such month; provided, further, that, the
first Interest Payment Date shall occur at least fifteen (15) days after the
Funding Date; and (b) the Maturity Date.

 

“Interim Financial Statements” means the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the fiscal quarter ended
September 30, 2015, including balance sheets and statements of income or
operations, stockholders’ equity and cash flows.

 

“Internal Revenue Code” means the United States Internal Revenue Code of 1986.

 

“Internal Revenue Service” means the United States Internal Revenue Service.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person by means of (a) the purchase or other acquisition of
Equity Interests of another Person, (b) a loan, advance or capital contribution
to, Guarantee or assumption of debt of, or purchase or other acquisition of any
other debt or equity participation or interest in, another Person, including any
partnership or joint venture interest in such other Person and any arrangement
pursuant to which the investor Guarantees Indebtedness of such other Person, or
(c) an Acquisition.  For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any of its Subsidiaries.

 

“IP Rights” means, collectively, all Confidential Information, all Copyrights,
all Copyright Licenses, all Domain Names, all Governmental Licenses, all Other
Intellectual Property, all Other IP Agreements, all Patents, all Patent
Licenses, all Proprietary Databases, all Proprietary Software, all Trademarks,
all Trademark Licenses, all Trade Secrets, all Websites and all Website
Agreements.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit C executed and delivered by a Domestic Subsidiary in accordance with the
provisions of Section 7.12.

 

“Laws” means, collectively, all international, foreign, federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lenders” means each of the Persons identified as a “Lender” on the signature
pages hereto and their successors and assigns.

 

“Lending Office” means, as to any Lender, the office address of such Lender and,
as appropriate, account of such Lender set forth on Schedule 11.02 or such other
address or account as such Lender may from time to time notify the Borrower and
the Administrative Agent.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including

 

13

--------------------------------------------------------------------------------


 

any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Liquidity” means, as of any date, an amount equal to Unrestricted Cash as of
such date.

 

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term A Loan or a Term B Loan.

 

“Loan Documents” means this Agreement, each Note, each Joinder Agreement, each
Collateral Document, the Fee Letter, any intercreditor agreement entered into in
connection with Permitted Senior Revolving Credit Indebtedness, each Qualified
Subordinated Debt Subordination Agreement and any other agreement, instrument or
document designated by its terms as a “Loan Document”.

 

“Loan Notice” means a notice of a Borrowing of Loans pursuant to
Section 2.02(a), which shall be substantially in the form of Exhibit A.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Make-Whole Amount” means, on any date of determination, with respect to any
Loans prepaid or required to be prepaid, an amount equal to the total (as
determined by the Administrative Agent in accordance with customary practice) of
(a) twenty-four percent (24.00%) of the principal amount of the Loans prepaid or
required to be prepaid minus (b) the aggregate amount of all interest payments
in cash received by the Administrative Agent prior to such date of determination
with respect to the principal amount of the Loans prepaid or required to be
prepaid.

 

“Market Withdrawal” means a Person’s removal or correction of a distributed
Product which involves a minor violation that would not be subject to legal
action by the FDA or which involves no violation, e.g., normal stock rotation
practices, routine equipment adjustments and repairs, etc., as that term is
defined in 21 C.F.R. 7.3(j).

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect on, the business, assets, results of operations or financial
condition of the Borrower and its Subsidiaries taken as a whole (each, a
“Company MAE”) (it being understood that any adverse change, effect, event,
occurrence, state of facts or development to the extent (but only to the extent)
resulting from (x) conditions affecting the U.S. economy as a whole or the
markets in which the Borrower and its Subsidiaries operate or (y) the
commencement, continuation or escalation of a war, armed hostilities or other
international or national calamity or act of terrorism directly involving the
United States, in each case, shall not be taken into account in determining
whether there has been or will be a Company MAE except to the extent that any
such change, effect, event, occurrence, state of facts or development has a
disproportionate and adverse effect on the Borrower and its Subsidiaries
relative to other businesses in the industry in which the Borrower and its
Subsidiaries operate (in which case, for the avoidance of doubt, such change,
effect, event, occurrence, state of facts or development shall be taken into
account in determining whether there has been or will be a Company MAE)), (b) a
material impairment of the rights and remedies of the Administrative Agent or
any Lender under any Loan Document to which it is a party or a material
impairment in the perfection, value or priority of the Administrative Agent’s
security interests in the Collateral, (c) an impairment of the ability of any
Loan Party to perform its material obligations under any Loan Document to which
it is a party, or (d) a material adverse effect upon the legality, validity,
binding effect or enforceability against any Loan Party of any Loan Document to
which it is a party.

 

14

--------------------------------------------------------------------------------


 

“Material Contracts” has the meaning set forth in Section 6.22.

 

“Maturity Date” means March 31, 2022.

 

“Maximum Rate” has the meaning set forth in Section 11.09.

 

“Medicaid” means that means-tested entitlement program under Title XIX of the
Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code.

 

“Medicaid Receivable” means any Receivable with respect to which the obligor is
a state or, to the extent provided by Law, the United States acting through a
state’s Medicaid agency that arises out of charges reimbursable to the Borrower
or any Subsidiary under Medicaid.

 

“Medical Reimbursement Programs” means a collective reference to the Medicare,
Medicaid and TRICARE programs and any other health care program operated by or
financed in whole or in part by any foreign or domestic federal, state or local
government.

 

“Medicare” means that government-sponsored entitlement program under Title XVIII
of the Social Security Act, which provides for a health insurance system for
eligible elderly and disabled individuals, as set forth at Section 1395, et seq.
of Title 42 of the United States Code.

 

“Medicare Receivable” means any Receivable with respect to which the obligor is
the United States that arises out of charges reimbursable to the Borrower or any
Subsidiary under Medicare.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgages” means the mortgages, deeds of trust or deeds to secure debt that
purport to grant to the Administrative Agent, for the benefit of the Secured
Parties, a security interest in the fee interest and/or leasehold interest of
any Loan Party in real property (other than Excluded Property).

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Pension Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition, Debt
Issuance or Involuntary Disposition, net of (a) reasonable direct costs incurred
in connection therewith (including, without limitation, legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof, and (c) in the case of any Disposition, the amount necessary to
retire any Indebtedness secured by a Permitted Lien (ranking senior to any Lien
of the Administrative Agent) on the related property; it being understood that
“Net Cash Proceeds” shall include, without limitation, any cash or Cash
Equivalents received upon the sale or other disposition of any non-cash
consideration received by any Loan Party or any Subsidiary in any Disposition,
Debt Issuance or Involuntary Disposition.

 

15

--------------------------------------------------------------------------------


 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

 

“Note” or “Notes” means the Term A Notes or the Term B Notes, individually or
collectively, as appropriate.

 

“Obligations” means (a) all advances to, and all debts, liabilities,
obligations, covenants and duties of, any Loan Party arising under any Loan
Document or otherwise with respect to any Loan and (b) all costs and expenses
incurred in connection with enforcement and collection of the foregoing,
including the fees, charges and disbursements of counsel, in each case whether
direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof pursuant to any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction),
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction), and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.

 

“Other Intellectual Property” means all worldwide intellectual property rights,
industrial property rights, proprietary rights and common-law rights, whether
registered or unregistered, which are not otherwise included in Confidential
Information, Copyrights, Copyright Licenses, Domain Names, Governmental
Licenses, Other IP Agreements, Patents, Patent Licenses, Trademarks, Trademark
Licenses, Proprietary Databases, Proprietary Software, Websites, Website
Agreements and Trade Secrets, including, without limitation, all rights to and
under all new and useful algorithms, concepts, data (including all clinical data
relating to a Product), databases, designs, discoveries, inventions, know-how,
methods, processes, protocols, chemistries, compositions, show-how, software
(other than commercially available, off-the-shelf software that is not
assignable in connection with a Change of Control), specifications for Products,
techniques, technology, trade dress and all improvements thereof and thereto,
which is owned by the Borrower or any Subsidiary or which the Borrower or any
Subsidiary is licensed, authorized or otherwise granted rights under or to.

 

“Other IP Agreements” means any agreement, whether written or oral, providing
for the grant of any right under any Confidential Information, Governmental
Licenses, Proprietary Database, Proprietary Software, Trade Secret and/or any
other IP Rights, to the extent that the grant of any such right is not otherwise
the subject of a Copyright License, Trademark License, Patent License or Website
Agreement.

 

16

--------------------------------------------------------------------------------


 

“Outstanding Amount” means with respect to any Loans on any date, the aggregate
outstanding principal amount thereof after giving effect to any borrowings and
prepayments or repayments of any Loans occurring on such date.

 

“Paid-in-Kind Interest” has the meaning set forth in Section 2.06(c)(i).

 

“Participant” has the meaning set forth in Section 11.06(d).

 

“Participant Register” has the meaning set forth in Section 11.06(d).

 

“Patent License” means any agreement, whether written or oral, providing for the
grant of any right under any Patent.

 

“Patents” means all letters patent and patent applications in the United States
and all other countries (and all letters patent that issue therefrom) and all
reissues, reexaminations, extensions, renewals, divisions and continuations
(including continuations-in-part and continuing prosecution applications)
thereof, for the full term thereof, together with the right to claim the
priority thereto and the right to sue for past infringement of any of the
foregoing, which are owned by the Borrower or any Subsidiary or which the
Borrower or any Subsidiary is licensed, authorized or otherwise granted rights
under or to.

 

“Patient” means, on any date, any natural person for whom any health care items
or services have been provided or performed prior to such date by the Borrower
or any Subsidiary.

 

“PATRIOT Act” has the meaning set forth in Section 11.17.

 

“Payor” means any third party liable for payment for health care items or
services provided or performed by the Borrower or any Subsidiary, including all
Medical Reimbursement Programs, private insurance companies, Blue Cross/Blue
Shield, health maintenance organizations, preferred provider organizations,
managed care systems and alternative delivery systems.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Funding Rules” means the rules of the Internal Revenue Code and ERISA
regarding minimum required contributions (including any installment payment
thereof) to Pension Plans and set forth in Sections 412, 430, 431, 432 and 436
of the Internal Revenue Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to minimum funding standards under Section 412 of the
Internal Revenue Code.

 

“Permits” means licenses, certificates, accreditations, product clearances or
approvals, provider numbers or provider authorizations, marketing
authorizations, other authorizations, registrations, permits, consents and
approvals required in connection with the conduct of the Borrower’s or any
Subsidiary’s business or to comply with any applicable Laws, and those issued by
state governments for the conduct of the Borrower’s or any Subsidiary’s
business.

 

“Permitted Acquisition” means an Investment consisting of an Acquisition by a
Loan Party; provided, that, (a) the property acquired (or the property of the
Person acquired) in such Acquisition is

 

17

--------------------------------------------------------------------------------


 

used or useful in the same or a related line of business as the Borrower and its
Subsidiaries were engaged in on the Effective Date (or any reasonable extensions
or expansions thereof), (b) no Default or Event of Default shall have occurred
and be continuing or would result from such Acquisition, (c) the Administrative
Agent shall have received all items in respect of the Equity Interests or
property acquired in such Acquisition required to be delivered by the terms of
Section 7.12 and/or Section 7.14, (d) such Acquisition shall not be a “hostile”
acquisition and shall have been approved by the Board of Directors and/or the
shareholders (or equivalent) of the applicable Loan Party and the target of such
Acquisition, (e) the Borrower shall have delivered to the Administrative Agent
pro forma financial statements for the Borrower and its Subsidiaries after
giving effect to such Acquisition for the twelve month period ending as of the
most recent fiscal quarter end in a form satisfactory to the Administrative
Agent, (f) the representations and warranties made by the Loan Parties in each
Loan Document shall be true and correct in all respects at and as if made as of
the date of such Acquisition (after giving effect thereto) except to the extent
any such representation and warranty expressly relates to an earlier date, in
which case it shall be true and correct as of such earlier date and (g) the
aggregate consideration (including cash and non-cash consideration, any
assumption of Indebtedness, deferred purchase price and any Earn-Out
Obligations, but excluding Qualified Capital Stock of the Borrower (to the
extent not constituting a Change of Control)) paid by the Borrower and its
Subsidiaries for all such Acquisitions during the term of this Agreement shall
not exceed $20,000,000 in the aggregate.

 

“Permitted Liens” means, at any time, Liens in respect of property of any Loan
Party or any of its Subsidiaries permitted to exist at such time pursuant to the
terms of Section 8.01.

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided, that, (a) the principal amount (or accreted value, if applicable)
thereof (less any original issue discount, if applicable) does not exceed the
principal amount (or accreted value, if applicable) of the Indebtedness so
modified, refinanced, refunded, renewed or extended except by an amount equal to
unpaid accrued interest and premium thereon plus other reasonable amounts paid,
and discounts, commissions and fees and expenses reasonably incurred, in
connection with such modification, refinancing, refunding, renewal or extension
and by an amount equal to any existing commitments unutilized thereunder,
(b) such modification, refinancing, refunding, renewal or extension has a final
maturity date equal to or later than the final maturity date of, and has a
Weighted Average Life to Maturity equal to or greater than the Weighted Average
Life to Maturity of, the Indebtedness being modified, refinanced, refunded,
renewed or extended, (c) if the Indebtedness being modified, refinanced,
refunded, renewed or extended is subordinated in right of payment to the
Obligations, such modification, refinancing, refunding, renewal or extension is
subordinated in right of payment to the Obligations on terms at least as
favorable to the Lenders as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended, taken as
a whole, (d) the terms of such Indebtedness shall not be more restrictive in any
respect on the Loan Parties than the provisions of the Indebtedness being
modified, refinanced, refunded, renewed or extended, (e) if the Indebtedness
modified, refinanced, refunded, renewed or extended is unsecured, such
modification, refinancing, refunding, renewal or extension shall also be
unsecured Indebtedness and (f) such modification, refinancing, refunding,
renewal or extension is incurred by the Person who is the obligor on the
Indebtedness being modified, refinanced, refunded, renewed or extended, and such
new or additional obligors as are or become Loan Parties and with respect to
subordinated Indebtedness the obligations of such obligors shall be subordinated
in right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in documentation governing the Indebtedness, taken as
a whole.

 

“Permitted Senior Revolving Credit Documents” means each agreement, instrument
and document entered into by the Borrower or any Subsidiary in connection with
the Permitted Senior Revolving Credit Indebtedness, in each case in form and
substance reasonably satisfactory to the

 

18

--------------------------------------------------------------------------------


 

Administrative Agent, as the same may be amended, modified, extended, restated,
replaced or supplemented from time to time subject to the terms and provisions
of the intercreditor agreement entered into by the Administrative Agent in
connection therewith.

 

“Permitted Senior Revolving Credit Indebtedness” means senior secured
Indebtedness of the Borrower incurred under the Permitted Senior Revolving
Credit Documents which satisfies the following requirements: (a) the Borrower
shall have delivered to the Administrative Agent and the Lenders the Permitted
Senior Revolving Credit Documents prior to incurrence of the Permitted Senior
Revolving Credit Indebtedness, certified by a Responsible Officer of the
Borrower, (b) the Administrative Agent shall have approved the financial
institution providing the Permitted Senior Revolving Credit Indebtedness (the
“Revolving Credit Lender”) and (c) no Subsidiary of the Borrower shall
Guarantee, or provide a Lien with respect to, such Indebtedness.

 

“Permitted Transfer” has the meaning set forth in the definition of
“Disposition”.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“PIK Period” has the meaning set forth in Section 2.06(c)(i).

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan, other than a Multiemployer Plan), maintained by
the Borrower or any ERISA Affiliate.

 

“Pledge Agreement” means the pledge agreement dated as of the Funding Date
executed in favor of the Administrative Agent, for the benefit of the Secured
Parties, by each of the Loan Parties, as amended or modified from time to time
in accordance with the terms hereof.

 

“Product” means any product or service advertised, developed, imported,
manufactured, marketed, offered for sale, provided, promoted, sold, tested, used
or otherwise distributed by the Borrower or any Subsidiary in connection with
the Businesses, including those products set forth on Schedule 1.01 (as updated
from time to time in accordance with the terms of this Agreement) or that
embody, in whole or in part, the IP Rights; provided, that, if the Borrower
shall fail to comply with its obligations under this Agreement to give notice to
the Administrative Agent and update Schedule 1.01 prior to manufacturing,
selling, developing, testing or marketing any new product or service, any such
improperly undisclosed product or service shall be deemed to be included in this
definition.

 

“Pro Forma Basis”, “Pro Forma Compliance” and “Pro Forma Effect” means, in
respect of a Specified Transaction, that such Specified Transaction and the
following transactions in connection therewith (to the extent applicable) shall
be deemed to have occurred as of the first day of the applicable Measurement
Period for the applicable covenant or requirement: (a)(i) with respect to any
Disposition, Involuntary Disposition or sale, transfer or other disposition that
results in a Person ceasing to be a Subsidiary, income statement and cash flow
statement items (whether positive or negative) attributable to the Person or
property disposed of shall be excluded and (ii) with respect to any Acquisition
or Investment, income statement and cash flow statement items (whether positive
or negative) attributable to the Person or property acquired shall be included
to the extent relating to any period applicable in such calculations to the
extent (A) such items are not otherwise included in such income statement items
for the Borrower and is Subsidiaries in accordance with GAAP or in accordance
with any defined terms set forth in Section 1.01 and (B) such items are
supported by financial statements or other information satisfactory to the
Administrative Agent, (b) any retirement of Indebtedness and (c) any incurrence
or assumption of Indebtedness by any Loan Party or any Subsidiary (and if such
Indebtedness has a floating or formula rate, such Indebtedness shall have an
implied rate of interest for the applicable period for

 

19

--------------------------------------------------------------------------------


 

purposes of this definition determined by utilizing the rate which is or would
be in effect with respect to such Indebtedness as at the relevant date of
determination); provided, that, Pro Forma Basis, Pro Forma Compliance and Pro
Forma Effect in respect of any Specified Transaction shall be calculated in a
reasonable and factually supportable manner and certified by a Responsible
Officer of the Borrower.

 

“Proposed Term Sheet” has the meaning set forth in Section 2.13(b).

 

“Proposed Terms” has the meaning set forth in Section 2.13(b).

 

“Proprietary Databases” means any material non-public proprietary database or
information repository that is owned by the Borrower or any Subsidiary or that
the Borrower or any Subsidiary is licensed, authorized or otherwise granted
rights under or to.

 

“Proprietary Software” means any proprietary software owned, licensed or
otherwise used (other than any software that is generally commercially
available, off-the-shelf and/or open source) including, without limitation, the
object code and source code forms of such software and all associated
documentation, which is owned by the Borrower or any Subsidiary or which the
Borrower or any Subsidiary is licensed, authorized or otherwise granted rights
under or to.

 

“Qualified Capital Stock” of any Person means any Equity Interests of such
Person that are not Disqualified Capital Stock.

 

“Qualifying Control Agreement” means an agreement among a Loan Party, a
depository institution or securities intermediary and the Administrative Agent,
which agreement is in form and substance satisfactory to the Administrative
Agent and which provides the Administrative Agent with “control” (as such term
is used in Article 9 of the Uniform Commercial Code) over the deposit
account(s) or securities account(s) described therein.

 

“Qualified Subordinated Debt” means unsecured subordinated Indebtedness of the
Borrower; provided, that, (a) such Indebtedness shall not mature, and no
scheduled principal payments, prepayments, repurchases, redemptions or sinking
fund or like payments or cash interest payments of any kind shall be required at
any time on or before the 181st day following the Maturity Date, (b) such
Indebtedness shall not include any financial maintenance covenants, the terms
thereof shall be customary for deeply subordinated “insider” indebtedness, not
more restrictive in any respect on the Loan Parties than the provisions of this
Agreement and otherwise reasonably satisfactory to the Administrative Agent in
all respects, (c) the terms of subordination applicable to such Indebtedness
shall be reasonably satisfactory to the Administrative Agent (and the
Administrative Agent, on the one hand, and the holders of such Indebtedness, on
the other hand, shall have entered into a Qualified Subordinated Debt
Subordination Agreement with respect thereto), (d) the Obligations shall be
designated as “Designated Senior Debt” (and no other obligations shall be so
designated) for all purposes of such Indebtedness, (e) the Loan Parties shall
have delivered to the Administrative Agent certified copies of all documents and
other agreements entered into in connection with such Indebtedness (collectively
with the Qualified Subordinated Debt Subordination Agreement, the “Qualified
Subordinated Debt Documents”), (f) no Default or Event of Default (other than
the Event of Default under Section 8.16(a) giving rise to the Cure Right) shall
have occurred and be continuing at the time of incurrence of such Indebtedness
or would result therefrom (and the Loan Parties shall deliver a certificate to
the Administrative Agent certifying to the satisfaction of this condition),
(g) the aggregate outstanding principal amount of all such Indebtedness shall
not exceed $10,000,000 at any one time outstanding and (h) such Indebtedness
shall only be incurred in connection with the exercise of a Cure Right and shall
be subject to the limitations set forth in Section 8.16(b).

 

20

--------------------------------------------------------------------------------


 

“Qualified Subordinated Debt Subordination Agreement” means any subordination
agreement in form and substance reasonably satisfactory to the Administrative
Agent that is entered into by the Administrative Agent, on the one hand, and the
providers of the Qualified Subordinated Debt, on the other hand.

 

“Real Property Security Documents” means with respect to the fee interest and/or
leasehold interest of any Loan Party in any real property (other than Excluded
Property):

 

(a)                                 a fully executed and notarized Mortgage
encumbering the fee interest and/or leasehold interest of such Loan Party in
such real property;

 

(b)                                 if requested by the Administrative Agent in
its sole discretion, maps or plats of an as-built survey of the sites of such
real property certified to the Administrative Agent and the title insurance
company issuing the policies referred to in clause (c) of this definition in a
manner satisfactory to each of the Administrative Agent and such title insurance
company, dated a date satisfactory to each of the Administrative Agent and such
title insurance company by an independent professional licensed land surveyor,
which maps or plats and the surveys on which they are based shall be sufficient
to delete any standard printed survey exception contained in the applicable
title policy and be made in accordance with the Minimum Standard Detail
Requirements for Land Title Surveys jointly established and adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 2011 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10, 11(a),
13, 14, 16,17, 18 and 19 on Table A thereof completed;

 

(c)                                  ALTA mortgagee title insurance policies
issued by a title insurance company acceptable to the Administrative Agent with
respect to such real property, assuring the Administrative Agent that the
Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Liens, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;

 

(d)                                 evidence as to (i) whether such real
property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and
(ii) if such real property is a Flood Hazard Property, (A) whether the community
in which such real property is located is participating in the National Flood
Insurance Program, (B) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (1) as to the fact
that such real property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) copies of insurance policies or
certificates of insurance of the Borrower and its Subsidiaries evidencing flood
insurance satisfactory to the Administrative Agent and naming the Administrative
Agent and its successors and/or assigns as sole loss payee on behalf of the
Secured Parties;

 

(e)                                  if requested by the Administrative Agent in
its sole discretion, an environmental assessment report, as to such real
property, in form and substance and from professional firms acceptable to the
Administrative Agent;

 

(f)                                   if requested by the Administrative Agent
in its sole discretion, evidence reasonably satisfactory to the Administrative
Agent that such real property, and the uses of such real property, are in
compliance in all material respects with all applicable zoning laws (the
evidence submitted as to which should include the zoning designation made for
such real

 

21

--------------------------------------------------------------------------------


 

property, the permitted uses of such real property under such zoning designation
and, if available, zoning requirements as to parking, lot size, ingress, egress
and building setbacks);

 

(g)                                  in the case of a leasehold interest of any
Loan Party in such real property, (i) such Collateral Access Agreements as may
be required by the Administrative Agent, and (ii) evidence that the applicable
lease, a memorandum of lease with respect thereto, or other evidence of such
lease in form and substance satisfactory to the Administrative Agent, has been
or will be recorded in all places to the extent necessary or desirable, in the
judgment of the Administrative Agent, so as to enable the Mortgage encumbering
such leasehold interest to effectively create a valid and enforceable first
priority lien (subject to Permitted Liens) on such leasehold interest in favor
of the Administrative Agent (or such other Person as may be required or desired
under local law); and

 

(h)                                 if requested by the Administrative Agent in
its sole discretion, an opinion of legal counsel to the Loan Party granting the
Mortgage on such real property, addressed to the Administrative Agent and each
Lender, in form and substance reasonably acceptable to the Administrative Agent.

 

“Receivables” means all Patient accounts existing or hereafter created, any and
all rights to receive payments due on such accounts from any Patient or Payor
under or in respect of such account to the extent not evidenced by an instrument
or chattel paper, and all proceeds of, or in any way derived from, any of the
foregoing, whether directly or indirectly (including all interest, finance
charges and other amounts payable by the obligor in respect thereof).

 

“Recipient” means the Administrative Agent, any Lender, and any other recipient
of any payment by or on account of any obligation of any Loan Party under any
Loan Document.

 

“Register” has the meaning set forth in Section 11.06(c).

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, sub-advisors and representatives of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.

 

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than fifty percent (50%) of the Total Credit Exposures of all
Lenders.  The Total Credit Exposure of any Defaulting Lender shall be
disregarded in determining Required Lenders at any time.

 

“Required Permit” means (a) a Permit issued or required under Laws applicable to
the business of the Borrower or any Subsidiary or necessary in the
manufacturing, importing, exporting, possession, ownership, warehousing,
marketing, promoting, sale, labeling, furnishing, distribution or delivery of
goods or services under Laws applicable to the business of the Borrower or any
Subsidiary (including without limitation, at any point in time, all licenses,
approvals and permits issued by the FDA or any other applicable Governmental
Authority necessary for the testing, manufacture, marketing or sale of any
Product by the Borrower or any Subsidiary as such activities are being conducted
by the Borrower or such Subsidiary with respect to such Product at such time),
and (b) a Permit issued by any Person from which the Borrower or any Subsidiary
has, as of the Effective Date, received an accreditation.

 

22

--------------------------------------------------------------------------------


 

“Responsible Officer” means the chief executive officer, president, chief legal
officer, chief financial officer, treasurer, assistant treasurer or controller
of a Loan Party and, solely for purposes of the delivery of certificates
pursuant to Sections 5.02 or 7.12, the secretary or any assistant secretary of a
Loan Party.  Any document delivered hereunder that is signed by a Responsible
Officer of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of such
Loan Party and such Responsible Officer shall be conclusively presumed to have
acted on behalf of such Loan Party.

 

“Restricted” means, when referring to cash or Cash Equivalents of the Loan
Parties, that such cash or Cash Equivalents (a) appear (or would be required to
appear) as “restricted” on a consolidated balance sheet of the Borrower and its
Subsidiaries as determined in accordance with GAAP, or (b) are subject to any
Lien in favor of any Person (other than bankers’ liens and rights of setoff)
other than the Administrative Agent for the benefit of the Secured Parties.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Loan Party or any of its
Subsidiaries, now or hereafter outstanding, and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

“Restricted Receivables” means any account receivables generated by the Borrower
or any Subsidiary from a line of business permitted under the Loan Documents,
including any Receivables which, due to the requirements of applicable Laws, may
not be paid by the payor into an account which is subject to a Qualifying
Control Agreement.

 

“Revolving Credit Lender” has the meaning set forth in the definition of
“Permitted Senior Revolving Credit Indebtedness.”

 

“Revolving Credit Priority Collateral” has the meaning set forth in
Section 8.03(g).

 

“ROFR Side Letter” means that certain letter agreement dated as of the Funding
Date by and between the Borrower and the Lenders from time to time party thereto
with respect to the purchase of certain common stock of the Borrower in
connection with a sale of the common equity of the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of
McGraw-Hill Financial, Inc., and any successor thereto.

 

“Safety Notices” has the meaning set forth in Section 6.23.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

23

--------------------------------------------------------------------------------


 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Parties” means, collectively, the Administrative Agent, the Lenders and
the Indemnitees.

 

“Securities Act” means the Securities Act of 1933.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

“Security Agreement” means the security agreement dated as of the Funding Date
executed in favor of the Administrative Agent, for the benefit of the Secured
Parties, by each of the Loan Parties, as amended or modified from time to time
in accordance with the terms hereof.

 

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured.  In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

 

“Specified Equity Contribution” has the meaning set forth in Section 8.16(b)(i).

 

“Specified Transaction” means (a) any Acquisition, any Disposition, any sale,
transfer or other disposition that results in a Person ceasing to be a
Subsidiary, any Involuntary Disposition, or any Investment that results in a
Person becoming a Subsidiary, in each case, whether by merger, consolidation or
otherwise or (b) any other event that by the terms of the Loan Documents
requires Pro Forma Compliance with a test or covenant, calculation as to Pro
Forma Effect with respect to a test or covenant or requires such test or
covenant to be calculated on a Pro Forma Basis.

 

“Standstill Period” has the meaning set forth in Section 8.16(b)(ii).

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person.  Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

24

--------------------------------------------------------------------------------


 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Synthetic Lease” means any synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing arrangement
whereby the arrangement is considered borrowed money indebtedness for tax
purposes but is classified as an operating lease or does not otherwise appear on
a balance sheet under GAAP.

 

“Taxes” has the meaning set forth in Section 3.01(a).

 

“Term A Borrowing” means a borrowing consisting of simultaneous Term A Loans
made by each of the Term A Lenders pursuant to Section 2.01(a).

 

“Term A Commitment” means, as to each Term A Lender, its obligation to make a
Term A Loan to the Borrower pursuant to Section 2.01(a), in the principal amount
set forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term A Commitments of all of the Term A Lenders as in effect on
the Effective Date is TWENTY-FIVE MILLION DOLLARS ($25,000,000).

 

“Term A Facility” means, at any time, (a) on or prior to the Funding Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

 

“Term A Lender” means (a) at any time on or prior to the Funding Date, any
Lender that has a Term A Commitment at such time and (b) at any time after the
Funding Date, any Lender that holds one or more Term A Loans at such time.

 

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

 

“Term A Note” has the meaning set forth in Section 2.09.

 

25

--------------------------------------------------------------------------------


 

“Term B Borrowing” means a borrowing consisting of simultaneous Term B Loans
made by each of the Term B Lenders pursuant to Section 2.01(b).

 

“Term B Commitment” means, as to each Lender, its obligation to make a Term B
Loan to the Borrower pursuant to Section 2.01(b), in the principal amount set
forth opposite such Lender’s name on Schedule 2.01. The aggregate principal
amount of the Term B Commitments of all of the Lenders as in effect on the
Effective Date is FIFTEEN MILLION DOLLARS ($15,000,000.00).

 

“Term B Facility” means, at any time, (a) on or prior to the Funding Date, the
aggregate amount of the Term B Commitments at such time, (b) at any time during
the Availability Period, the aggregate amount of the Term B Commitments at such
time and (c) thereafter, the aggregate principal amount of the Term B Loans of
all Term B Lenders outstanding at such time.

 

“Term B Lender” means (a) at any time on or prior to the Funding Date, any
Lender that has a Term B Commitment at such time, (b) at any time during the
Availability Period, any Lender that has a Term B Commitment at such time and
(c) at any time after the Availability Period, any Lender that holds one or more
Term B Loans at such time.

 

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

 

“Term B Note” has the meaning set forth in Section 2.09.

 

“Threshold Amount” means $350,000.

 

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments of such Lender at such time and the Outstanding Amount of all Loans
of such Lender at such time.

 

“Trademark License” means any agreement, written or oral, providing for the
grant of any right to use any Trademark.

 

“Trademarks” means all statutory and common-law trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
styles, service marks, logos and other source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications to register in
connection therewith, under the laws of the United States, any state thereof or
any other country or any political subdivision thereof, or otherwise, for the
full term and all renewals thereof, which are owned by the Borrower or any
Subsidiary or which the Borrower or any Subsidiary is licensed, authorized or
otherwise granted rights under or to.

 

“Trade Secrets” means any data or information that is not commonly known by or
available to the public and which (a) derives economic value, actual or
potential, from not being generally known to and not being readily ascertainable
by proper means by other Persons who can obtain economic value from its
disclosure or use, (b) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy and (c) which are owned by the Borrower or
any Subsidiary or which the Borrower or any Subsidiary is licensed, authorized
or otherwise granted rights under or to.

 

“TRICARE” means the health care program of the United States Department of
Defense Military Health System.

 

“United States” and “U.S.” mean the United States of America.

 

26

--------------------------------------------------------------------------------


 

“Unrestricted Cash” means, at any time, the aggregate cash and Cash Equivalents
of the Loan Parties (without duplication) that are not Restricted at such time.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
has been suspended by the happening of such a contingency.

 

“Websites” means all websites that the Borrower or any Subsidiary shall operate,
manage or control through a Domain Name, whether on an exclusive basis or a
nonexclusive basis, including, without limitation, all content, elements, data,
information, materials, hypertext markup language (HTML), software and code,
works of authorship, textual works, visual works, aural works, audiovisual works
and functionality embodied in, published or available through each such website
and all intellectual property and proprietary rights in each of the foregoing.

 

“Website Agreements” means all agreements between the Borrower and/or any
Subsidiary and any other Person pursuant to which such Person provides any
services relating to the hosting, design, operation, management or maintenance
of any Website, including without limitation, all agreements with any Person
providing website hosting, database management or maintenance or disaster
recovery services to the Borrower and/or any Subsidiary and all agreements with
any domain name registrar, as all such agreements may be amended, supplemented
or otherwise modified from time to time.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:  (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (b) the then outstanding principal amount of such
Indebtedness.

 

“Wholly Owned Subsidiary” means, as to any Person, (a) any corporation one
hundred percent (100%) of whose Equity Interests (other than directors’
qualifying shares or Equity Interests that are required to be held by another
person in order to satisfy a foreign requirement of Law prescribing an equity
owner resident in the local jurisdiction) is at the time owned by such Person
and/or one or more Wholly Owned Subsidiaries of such Person and (b) any
partnership, association, joint venture, limited liability company or other
entity in which such Person and/or one or more Wholly Owned Subsidiaries of such
Person have a one hundred percent (100%) equity interest at such time.  Unless
otherwise specified, all references herein to a “Wholly Owned Subsidiary” or to
“Wholly Owned Subsidiaries” shall refer to a Wholly Owned Subsidiary or Wholly
Owned Subsidiaries of the Borrower.

 

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
Person required by applicable Law to withhold or deduct amounts from a payment
made by or on account of any obligation of any Loan Party under any Loan
Document.

 

“Work” means any work or subject matter that is subject to protection pursuant
to Title 17 of the United States Code.

 

1.02                        Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

27

--------------------------------------------------------------------------------


 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including the Loan
Documents and any Organization Document) shall be construed as referring to such
agreement, instrument or other document as from time to time amended, modified,
extended, restated, replaced or supplemented from time to time (subject to any
restrictions set forth herein or in any other Loan Document), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (iii) the words “hereto”, “herein,” “hereof” and “hereunder,” and words
of similar import when used in any Loan Document, shall be construed to refer to
such Loan Document in its entirety and not to any particular provision thereof,
(iv) all references in any Loan Document to Articles, Sections, Preliminary
Statements, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Preliminary Statements, Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified, extended, restated, replaced or supplemented from time to time and
(vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all real and personal property and
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.

 

(a)                                 Generally.  Except as otherwise specifically
prescribed herein, all accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein; provided, however, that,
calculations of Attributable Indebtedness under any Synthetic Lease or the
implied interest component of any Synthetic Lease shall be made by the Borrower
in accordance with accepted financial practice and consistent with the terms of
such Synthetic Lease.  Notwithstanding the foregoing, for purposes of
determining compliance with any covenant contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 and FASB
ASC 470-20 on financial liabilities shall be disregarded.

 

(b)                                 Changes in GAAP.  The Borrower will provide
a written summary of material changes in GAAP and in the consistent application
thereof with each annual and quarterly financial statement delivered in
accordance with Section 7.01.  If at any time any change in

 

28

--------------------------------------------------------------------------------


 

GAAP would affect the computation of any financial requirement set forth in any
Loan Document, and either the Borrower or the Required Lenders shall so request,
the Administrative Agent, the Lenders and the Borrower shall negotiate in good
faith to amend such requirement to preserve the original intent thereof in light
of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as requested
hereunder setting forth a reconciliation between calculations of such
requirement made before and after giving effect to such change in GAAP.  Without
limiting the foregoing, leases shall continue to be classified and accounted for
on a basis consistent with that reflected in the Audited Financial Statements
for all purposes of this Agreement, notwithstanding any change in GAAP relating
thereto, unless the parties hereto shall enter into a mutually acceptable
amendment addressing such changes, as provided for above.

 

(c)                                  Consolidation of Variable Interest Rate
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to FASB ASC 810 as if such variable
interest entity was a Subsidiary as defined herein.

 

(d)                                 Pro Forma Calculations.  Notwithstanding
anything to the contrary contained herein, all calculations of the financial
covenant set forth in Section 8.16(a) shall be made on a Pro Forma Basis with
respect to all Specified Transactions occurring during the applicable period to
which such calculation relates.

 

1.04                        Times of Day.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

ARTICLE II

 

THE COMMITMENTS

 

2.01                        Commitments.

 

(a)                                 Term A Borrowing.  Subject to the terms and
conditions set forth herein, each Term A Lender severally agrees to make a
single loan to the Borrower, in Dollars, on the Funding Date in an aggregate
amount not to exceed such Term A Lender’s Term A Commitment.  The Term A
Borrowing shall consist of Term A Loans made simultaneously by the Term A
Lenders in accordance with their respective Term A Commitments.  Term A
Borrowings repaid or prepaid may not be reborrowed.

 

(b)                                 Term B Borrowing.  Subject to the terms and
conditions set forth herein, each Term B Lender severally agrees to make a
single loan to the Borrower, in Dollars, on any Business Day during the
Availability Period, in an aggregate amount not to exceed such Term B Lender’s
Term B Commitment.  The Term B Borrowing shall consist of Term B Loans made
simultaneously by the Term B Lenders in accordance with their respective Term B
Commitments.  Term B Borrowings repaid or prepaid may not be reborrowed.

 

29

--------------------------------------------------------------------------------


 

2.02                        Borrowings.

 

(a)                                 Each Borrowing shall be made upon the
Borrower’s irrevocable notice (in the form of a written Loan Notice,
appropriately completed and signed by a Responsible Officer of the Borrower) to
the Administrative Agent, which must be given not later than 11:00 a.m. at least
fifteen (15) Business Days (or such shorter period as may be agreed to by the
Administrative Agent in its sole discretion) in advance of the requested date of
any Borrowing.  Each Loan Notice shall specify (i) the requested date of the
Borrowing (which shall be a Business Day), (ii) the applicable Facility under
which the Borrower is requesting a Borrowing and (iii) the principal amount of
Loans to be borrowed.

 

(b)                                 Following receipt of a Loan Notice for a
Facility, the Administrative Agent shall promptly notify each Appropriate Lender
of the amount of its Applicable Percentage under such Facility of the applicable
Loans.  Each Appropriate Lender shall make the amount of its Loan available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Loan Notice.  Upon satisfaction of the conditions set forth in
Section 5.03 (and, if such Borrowing is the initial Borrowing, Section 5.01 and
Section 5.02), the Administrative Agent shall make all funds so received
available to the Borrower in like funds as received by the Administrative Agent
by wire transfer of such funds in accordance with instructions provided to (and
acceptable to) the Administrative Agent by the Borrower.

 

2.03                        Prepayments.

 

(a)                                 Voluntary Prepayments.  Subject to the
payment of any prepayment premium as required under Section 2.03(e) and any
other fees or amounts payable hereunder at such time, the Borrower may, upon
notice from the Borrower to the Administrative Agent, voluntarily prepay the
Loans, in whole or in part; provided, that, (i) such notice must be received not
later than 11:00 a.m. three (3) Business Days prior to the date of prepayment,
(ii) any such prepayment shall only be made on an Interest Payment Date (it
being understood that the requirement set forth in this sub-clause (ii) shall
not be applicable to any voluntary prepayment in full of the aggregate
Outstanding Amount of the Loans) and (iii) any such prepayment shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, if less, the entire principal amount thereof then outstanding). 
Each such notice shall specify the date and amount of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment pursuant to this Section 2.03(a) shall be
accompanied by (x) all accrued interest on the principal amount of the Loans
prepaid, (y) the prepayment premium required under Section 2.03(e) and (z) all
fees, costs, expenses, indemnities and other amounts due and payable hereunder
at the time of prepayment.Each such prepayment shall be applied ratably to the
Term A Facility and the Term B Facility and to the principal repayment
installments thereof in the inverse order of maturity. Each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Dispositions and Involuntary
Dispositions.  The Borrower shall promptly (and in any event, within three
(3) Business Days) prepay the Loans in an aggregate amount equal to 100% of the
Net Cash Proceeds of all Dispositions and Involuntary Dispositions received by
any Loan Party or any Subsidiary to the extent such Net Cash

 

30

--------------------------------------------------------------------------------


 

Proceeds are not reinvested in Eligible Assets within one hundred and eighty
(180) days of the date of such Disposition or Involuntary Disposition.  Any
prepayment pursuant to this clause (i) shall be applied as set forth in clause
(iii) below.

 

(ii)                              Debt Issuance.  The Borrower shall promptly
(and, in any event, within three (3) Business Days)  upon the receipt by any
Loan Party or any Subsidiary of the Net Cash Proceeds of any Debt Issuance,
prepay the Loans in an aggregate amount equal to 100% of such Net Cash
Proceeds.  Any prepayment pursuant to this clause (ii) shall be applied as set
forth in clause (iii) below.

 

(iii)                               Application of Mandatory Prepayments.  All
payments under this Section 2.03(b) shall be applied first to all fees, costs,
expenses, indemnities and other amounts due and payable hereunder, then
proportionately (based on the relation of such amounts to the total amount of
the relevant payment under this Section 2.03(b)) to the payment or prepayment
(as applicable) of the following amounts of the Loans: default interest, if any,
prepayment premium required by Section 2.03(e), accrued interest and principal. 
Each such prepayment shall be applied ratably to the Term A Facility and the
Term B Facility and to the principal repayment installments thereof in the
inverse order of maturity.  Each such prepayment shall be applied to the Loans
of the Lenders in accordance with their respective Applicable Percentages in
respect of each of the relevant Facilities.

 

(c)                                  Change of Control.  Upon the occurrence of
a Change of Control, the Borrower shall, at the direction of the Required
Lenders (which such direction under this Section 2.03(c) be made by the Required
Lenders within thirty (30) days of the applicable Change of Control), and may,
at its option upon three (3) Business Days’ prior written notice from the
Borrower to the Administrative Agent, prepay the Outstanding Amount of the Loans
together with all accrued and unpaid interest thereon plus the prepayment
premium required by Section 2.03(e) plus all other Obligations.  Each such
direction or notice shall specify the date and amount of such prepayment.  If
such notice is given by the Borrower, the Borrower shall make such prepayment
and the payment amount specified in such notice shall be due and payable on the
date specified therein.  Each prepayment under this Section 2.03(c) shall be
applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant Facilities.

 

(d)                                 Applicable High Yield Discount Obligation
Payments.  On any Interest Payment Date following the fifth (5th) anniversary of
the Funding Date, if the aggregate amounts which would be includible in gross
income of the Lenders with respect to the Loans for all periods ending on or
before such Interest Payment Date (within the meaning of section 163(i) of the
Internal Revenue Code) (the “Aggregate Accrual”) would exceed an amount equal to
the sum of (x) the aggregate amount of interest to be paid (within the meaning
of section 163(i) of the Internal Revenue Code) on the Loans on or before such
Interest Payment Date (determined without regard to the amounts payable on such
Interest Payment Date under this Section 2.03(d)) and (y) the product of (A) the
issue price (as defined in sections 1273(b) and 1274(a) of the Internal Revenue
Code) of the Loans and (B) the yield to maturity (interpreted in accordance with
section 163(i) of the Internal Revenue Code) of the Loans (such sum, the
“Maximum Accrual”), then the Borrower shall mandatorily pay to the Lenders
ratably in cash, on each Interest Payment Date following the fifth (5th)
anniversary of the Funding Date, an amount equal to the excess, if any, of the
Aggregate Accrual over the Maximum Accrual and the amount of such payment shall
be treated for purposes of section 163(i) of the Internal Revenue Code as
interest paid under the Loans.  Notwithstanding anything to the contrary
contained herein, all such payments shall be made to the Lenders on an equal and
ratable basis.  Each such prepayment shall be applied to the

 

31

--------------------------------------------------------------------------------


 

Loans of the Lenders in accordance with the respective Applicable Percentages in
respect of each of the relevant Facilities.

 

(e)                                  Prepayment Premiums.  If all or any portion
of the Loans are prepaid, or required to be prepaid, pursuant to this
Section 2.03, Article IX or otherwise, then, in all cases, the Borrower shall
pay to the Lenders, for their respective ratable accounts, on the date on which
such prepayment is paid or required to be paid, in addition to the other
Obligations so prepaid or required to be prepaid, a prepayment premium equal to:
(i) with respect to any prepayment paid or required to be paid on or prior to
March 31, 2018, the Make-Whole Amount with respect to such prepayment, (ii) with
respect to any prepayment paid or required to be paid after March 31, 2018 but
on or prior to March 31, 2019, four percent (4.0%) of the principal amount of
the Loans prepaid or required to be prepaid, (iii) with respect to any
prepayment paid or required to be paid after March 31, 2019 but on or prior to
March 31, 2020, two percent (2.0%) of the principal amount of the Loans prepaid
or required to be prepaid, (iv) with respect to any prepayment paid or required
to be paid after March 31, 2020 but on or prior to March 31, 2021, one percent
(1.0%) of the principal amount of the Loans prepaid or required to be prepaid
and (v) with respect to any prepayment thereafter, zero percent (0.0%) of the
principal amount of the Loans prepaid or required to be prepaid. 
Notwithstanding the foregoing, or anything to the contrary set forth in this
Agreement, to the extent that all or any portion of the Loans outstanding on any
date are refinanced (whether through an amendment to this Agreement or
otherwise) by new credit extensions advanced by one or more of the Lenders to
the Borrower on such date, no prepayment premium shall be payable pursuant to
this Section 2.03(e) with respect to the portion of the Loans so refinanced on
such date; provided, that, (x) no Default or Event of Default shall have
occurred and be continuing as of such date, (y) the Loan Parties shall have been
in compliance with Section 8.16(a) (without giving effect to any exercise of a
Cure Right pursuant to Section 8.16(b)) for each four (4) consecutive fiscal
quarter period ending after the Funding Date but on or prior to such date of
refinancing and (z) the aggregate principal amount of such refinancing is at
least $40,000,000.

 

2.04                        Termination or Reduction of Commitments.

 

(a)                                 Voluntary.  The Borrower may, upon notice to
the Administrative Agent during the Availability Period applicable thereto,
terminate in full the Commitments under any Facility, or from time to time
permanently reduce the Commitments under any Facility; provided, that: (i) any
such notice shall be received by the Administrative Agent not later than 11:00
a.m. five (5) Business Days prior to the date of termination or reduction and
(ii) any such partial reduction shall be in an aggregate amount of $5,000,000 or
any whole multiple of $1,000,000 in excess thereof.  Upon any termination or
reduction of the Commitments under a Facility, the Commitments of each
Appropriate Lender shall be reduced by such Lender’s Applicable Percentage of
such reduction amount.

 

(b)                                 Mandatory.  The Commitments under a Facility
shall be automatically and permanently reduced to zero on the date of the
Borrowing under such Facility pursuant to Section 2.01. Upon any reduction of
the Commitments under a Facility, the Commitments of each Appropriate Lender
shall be reduced by such Lender’s Applicable Percentage of such reduction
amount.

 

32

--------------------------------------------------------------------------------


 

2.05                        Repayment of Loans.

 

(a)                                 Term A Facility.

 

The Borrower shall repay the outstanding principal amount of the Term A Loans in
installments on the dates set forth below, in each case, in the respective
amounts set forth in the table below (which amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.03), unless accelerated sooner pursuant to Section 9.02:

 

Payment Dates

 

Principal Amortization Payment (% of
Principal Amount of Term A Facility
Outstanding on March 31, 2020)

June 30, 2020

 

12.50%

September 30, 2020

 

12.50%

December 31, 2020

 

12.50%

March 31, 2021

 

12.50%

June 30, 2021

 

12.50%

September 30, 2021

 

12.50%

December 31, 2021

 

12.50%

Maturity Date

 

Outstanding Principal Balance
of Term A Loans

 

provided, however, that, (x) the final principal repayment installment of the
Term A Loans shall be repaid on the Maturity Date and in any event shall be in
an amount equal to the aggregate principal amount of all Term A Loans
outstanding on such date and (y) if any principal repayment installment to be
made by the Borrower shall come due on a day other than a Business Day, such
principal repayment installment shall be due on the first immediately preceding
Business Day.

 

(b)                                 Term B Facility.

 

The Borrower shall repay the outstanding principal amount of the Term B Loans in
installments on the dates set forth below, in each case, in the respective
amounts set forth in the table below (which amounts shall be reduced as a result
of the application of prepayments in accordance with the order of priority set
forth in Section 2.03), unless accelerated sooner pursuant to Section 9.02:

 

Payment Dates

 

Principal Amortization Payment (% of
Principal Amount of Term B Facility
Outstanding on March 31, 2020)

June 30, 2020

 

12.50%

September 30, 2020

 

12.50%

December 31, 2020

 

12.50%

March 31, 2021

 

12.50%

June 30, 2021

 

12.50%

September 30, 2021

 

12.50%

December 31, 2021

 

12.50%

Maturity Date

 

Outstanding Principal Balance
of Term B Loans

 

provided, however, that, (x) the final principal repayment installment of the
Term B Loans shall be repaid on the Maturity Date and in any event shall be in
an amount equal to the aggregate

 

33

--------------------------------------------------------------------------------


 

principal amount of all Term B Loans outstanding on such date and (y) if any
principal repayment installment to be made by the Borrower shall come due on a
day other than a Business Day, such principal repayment installment shall be due
on the first immediately preceding Business Day.

 

2.06                        Interest.

 

(a)                                 Pre-Default Rate.  Subject to the provisions
of subsection (b) below, each Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date thereof, at a rate
per annum equal to twelve percent (12.00%) per annum (the “Interest Rate”).

 

(b)                                 Default Rate.  (i) Upon the occurrence and
during the existence of any Event of Default, all outstanding Obligations shall
thereafter bear interest at an interest rate per annum at all times equal to the
Interest Rate plus four percent (4.0%) per annum (the “Default Rate”), to the
fullest extent permitted by applicable Laws and (ii) accrued and unpaid interest
on past due amounts (including interest on past due interest) shall be due and
payable in cash on demand.

 

(c)                                  Paid-In-Kind Interest.

 

(i)                                           Beginning with the first (1st)
Interest Payment Date to occur after the Funding Date and continuing through and
including the sixteenth (16th) Interest Payment Date to occur after the Funding
Date (the “PIK Period”), so long as (x) no Event of Default has occurred and is
continuing as of any such Interest Payment Date and (y) the Borrower has not
notified the Administrative Agent in writing prior to such Interest Payment Date
that it intends to pay all interest due on such Interest Payment Date in cash,
(A) a portion of the interest accruing on the Loans at the rate of nine percent
(9.00%) per annum (the “Cash Pay Interest”) shall be due and payable in cash in
arrears on each such Interest Payment Date and (B) the portion of the interest
accruing on the Loans in excess of the Cash Pay Interest (such portion, the
“Paid-in-Kind Interest”) shall be due and payable on each such Interest Payment
Date by adding such Paid-in-Kind Interest to the outstanding principal amount of
the applicable Loans on such Interest Payment Date.  For the avoidance of doubt,
if prior to any Interest Payment Date occurring during the PIK Period the
Borrower has notified the Administrative Agent in writing prior to such Interest
Payment Date that it intends to pay all interest due on such Interest Payment
Date in cash or, if any Event of Default has occurred and is continuing as of
any such Interest Payment Date, all interest accruing on the Loans shall be due
and payable in cash in arrears on such Interest Payment Date.

 

(ii)                                        Any and all such Paid-in-Kind
Interest so added to the principal amount of the Loans shall constitute and
increase the principal amount of the Loans for all purposes under this
Agreement, including without limitation, for purposes of calculating any
prepayment premium under Section 2.03(e) and shall bear interest in accordance
with this Section 2.06.  Upon the occurrence and during the continuation of any
Event of Default during the PIK Period, all interest accruing on the Loans shall
be due and payable in cash in arrears on each Interest Payment Date and at such
other times as may be specified herein.

 

(d)                                 Interest Generally.  Interest on each Loan
shall be due and payable in arrears on each Interest Payment Date and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

34

--------------------------------------------------------------------------------


 

2.07                        Fees.

 

The Borrower shall pay to the Administrative Agent and the Lenders, for their
own respective accounts, fees in the amounts and at the times specified in the
Fee Letter.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

 

2.08                        Computation of Interest.

 

All computations of interest shall be made on the basis of a 360-day year and
actual days elapsed.  Interest shall accrue on each Loan for the day on which
such Loan is made, and shall not accrue on a Loan, or any portion thereof, for
the day on which such Loan or such portion is paid.

 

2.09                        Evidence of Debt.

 

The Loans made by each Lender shall be evidenced by one or more accounts or
records maintained by such Lender in the ordinary course of business.  The
accounts or records maintained by each Lender shall be conclusive absent
manifest error of the amount of Loans made by the Lenders to the Borrower and
the interest and payments thereon.  Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. 
Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender a promissory note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each such
promissory note shall (i) in the case of the Term A Loans, be in the form of
Exhibit B-1 (a “Term A Note”) and (ii) in the case of the Term B Loans, be in
the form of Exhibit B-2 (a “Term B Note”).  Each Lender may attach schedules to
its Notes and endorse thereon the date, amount and maturity of its Loans and
payments with respect thereto.

 

2.10                        Payments Generally.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff.  Subject to Section 9.03, all
payments of principal, interest, prepayment premiums and fees on the Loans and
all other Obligations payable by any Loan Party under the Loan Documents shall
be due, without any presentment thereof, directly to the Lenders, at the
respective Lending Offices of the Lenders; provided, that, if at the time of any
such payment a Lender is a Defaulting Lender, such Defaulting Lender’s pro rata
share of such payment shall be made directly to the Administrative Agent.  The
Loan Parties will make such payments in Dollars, in immediately available funds
not later than 2:00 p.m. on the date due, marked for attention as indicated, or
in such other manner or to such other account in any United States bank as the
Lenders may from time to time direct in writing.  All payments received by the
Lenders after 2:00 p.m. shall be deemed received on the next succeeding Business
Day and any applicable interest or fee shall continue to accrue.  If any payment
to be made by the Borrower shall come due on a day other than a Business Day,
payment shall be made on the next following Business Day, and such extension of
time shall be reflected in computing interest.

 

(b)                                 Obligations of Lenders Several.  The
obligations of the Lenders hereunder to make Loans and to make payments pursuant
to Section 11.04(c) are several and not joint.  The failure of any Lender to
make any Loan or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan or to make its payment under Section 11.04(c).

 

35

--------------------------------------------------------------------------------


 

(c)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.11                        Sharing of Payments by Lenders.

 

If any Lender shall, by exercising any right of setoff or otherwise, obtain
payment in respect of any principal of or interest on its portion of any of the
Loans or prepayment premium in connection therewith resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of the Loans and
accrued interest thereon and prepayment premium in connection therewith greater
than its pro rata share thereof as provided herein, then the Lender shall
(a) notify the Administrative Agent of such fact and (b) purchase (for cash at
face value) participations in the portions of the Loans of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of, accrued interest on and prepayment premium in
connection with their respective portions of the Loans and other amounts owing
them; provided, that:

 

(i)                                                                                  
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and

 

(ii)                                                                               
the provisions of this Section 2.11 shall not be construed to apply to (x) any
payment made by or on behalf of the Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender) or (y) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its portion of the Loans to any assignee or participant, other than an
assignment to the Borrower or any Subsidiary (as to which the provisions of this
Section 2.11 shall apply).

 

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

 

2.12                      Defaulting Lenders.

 

(a)                                 Adjustments.  Notwithstanding anything to
the contrary contained in this Agreement, if any Lender becomes a Defaulting
Lender, then, until such time as that Lender is no longer a Defaulting Lender,
to the extent permitted by applicable Law:

 

(i)                                     Waivers and Amendment.  The Defaulting
Lender’s right to approve or disapprove any amendment, waiver or consent with
respect to this Agreement shall be restricted as set forth in the definition of
“Required Lenders” and Section 11.01.

 

(ii)                                  Reallocation of Payments.  Any payment of
principal, interest, fees or any other amount received by the Administrative
Agent for the account of that Defaulting Lender (whether voluntary or mandatory,
at maturity, pursuant to Article IX or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.08), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any

 

36

--------------------------------------------------------------------------------


 

amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, as the Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which that Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; third, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; fourth, to the payment of any amounts
owing to the Lenders as a result of any judgment of a court of competent
jurisdiction obtained by any Lender against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
fifth, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and sixth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans in respect of which that Defaulting
Lender has not fully funded its appropriate share and (y) such Loans were made
at a time when the conditions set forth in Section 5.03 were satisfied or
waived, such payment shall be applied solely to pay the Loans of all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of that Defaulting Lender.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section 2.12(a)(ii) shall
be deemed paid to and redirected by that Defaulting Lender, and each Lender
irrevocably consents hereto.

 

(b)                                 Defaulting Lender Cure.  If the Borrower and
the Administrative Agent agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will cease to be a Defaulting Lender; provided, that, no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
provided, further, that, except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender having been a Defaulting Lender.

 

2.13                      Right of First Offer.

 

(a)                                 If the Borrower or any Subsidiary
contemplates undertaking a Debt Issuance and/or issuing Qualified Subordinated
Debt, then, not fewer than twelve (12) Business Days (in the case of a Debt
Issuance) or twenty (20) Business Days (in the case of an issuance of Qualified
Subordinated Debt) prior to the proposed date of such Debt Issuance or such
issuance of Qualified Subordinated Debt, the Borrower shall provide written
notice (a “Debt Issuance Notice”) thereof to the Lenders, and shall deliver
promptly to the Lenders such information concerning the Debt Issuance or the
issuance of Qualified Subordinated Debt, as the case may be, as the Lenders may
reasonably request.

 

(b)                                 For a period of ten (10) consecutive
Business Days (the “Exclusivity and Proposal Period”) after receipt by the
Lenders of a Debt Issuance Notice, the Lenders shall have the exclusive option
(or in the case of Qualified Subordinated Debt, a non-exclusive option), but not
the obligation, to propose the material terms and conditions (the “Proposed
Terms”) under

 

37

--------------------------------------------------------------------------------


 

which they would be willing to provide such Debt Issuance or such Qualified
Subordinated Debt by delivering written notice (a “Proposed Term Sheet”) thereof
to the Borrower, setting forth such Proposed Terms. Failure by the Lenders to
deliver a Proposed Term Sheet within the applicable Exclusivity and Proposal
Period shall be deemed an election by the Lenders not to provide the Debt
Issuance or the Qualified Subordinated Debt, as applicable. If the Lenders
deliver a Proposed Term Sheet to the Borrower, neither the Borrower nor any
Subsidiary may then undertake any such Debt Issuance or any such issuance of
Qualified Subordinated Debt, as the case may be, with any other Person except on
economic terms that are more favorable (taken as a whole) to the Borrower or
such Subsidiary than the Proposed Terms; provided, that, prior to undertaking
any such Debt Issuance or any such issuance of Qualified Subordinated Debt with
any other Person, the Borrower or such Subsidiary shall provide the Lenders with
at least five (5) Business Days’ notice thereof (and such information with
respect thereto as the Lenders shall reasonably request) and afford the Lenders
a period of three (3) Business Days thereafter to propose a Term Sheet
containing economic terms at least as favorable to the Borrower or such
Subsidiary as the economic terms of such Debt Issuance or such issuance of
Qualified Subordinated Debt, as the case may be.

 

ARTICLE III

 

TAXES

 

3.01                        Taxes.

 

(a)                                 All payments of principal and interest on
the Loans and all other amounts payable hereunder shall be made free and clear
of and without deduction for any present or future income, excise, stamp,
documentary, property or franchise taxes and other taxes, fees, duties, levies,
assessments, withholdings or other charges of any nature whatsoever (including
interest and penalties thereon) imposed by any taxing authority, excluding
(x) taxes imposed on or measured by net income imposed by the jurisdiction under
which a Recipient is organized or conducts business (other than solely as the
result of entering into any of the Loan Documents or taking any action
thereunder), (y) U.S. federal withholding taxes imposed on amounts payable to or
for the account of a Recipient with respect to an applicable interest in a Loan
or Commitment pursuant to a law in effect on the date on which (i) such
Recipient acquires such interest in the Loan or Commitment (other than pursuant
to an assignment request by the Borrower pursuant to Section 11.13) or (ii) such
Recipient changes its Lending Office, except in each case to the extent that,
pursuant to this Section 3.01, amounts with respect to such taxes were payable
either to such Recipient’s assignor immediately before such Recipient became a
party hereto or to such Recipient immediately before it changed its Lending
Office and (z) U.S. federal withholding tax imposed under FATCA (all
non-excluded items being called “Taxes”). If any withholding or deduction of any
Taxes from any payment by or on account of any obligation of any Loan Party
hereunder is required in respect of any Taxes pursuant to any applicable Law,
then (i) the applicable Withholding Agent shall be entitled to make such
withholding or deduction and shall pay directly to the relevant Governmental
Authority the full amount required to be so withheld or deducted, (ii) the
applicable Withholding Agent shall promptly forward to the Administrative Agent
an official receipt or other documentation satisfactory to the Administrative
Agent evidencing such payment to such Governmental Authority and (iii) the sum
payable by the applicable Loan Party shall be increased by such additional
amount or amounts as is necessary to ensure that the net amount actually
received by the applicable Recipient will equal the full amount such Recipient
would have received had no such withholding or deduction been required.

 

38

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify each Recipient,
within ten (10) days after demand therefor, for the full amount of any Taxes
(including Taxes imposed on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment by such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.

 

(c)                                  Each Lender that is not a “United States
person” as defined in Section 7701(a)(30) of the Internal Revenue Code that
purports to become an assignee of an interest pursuant to Section 11.06 after
the Effective Date (each such Lender a “Foreign Lender”) shall execute and
deliver to each of the Borrower and the Administrative Agent on or prior to the
date that such Lender becomes a party hereto (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent), one or
more (as the Borrower or the Administrative Agent may reasonably request) duly
completed and executed copies of United States Internal Revenue Service Forms
W-8ECI, W-8BEN, W-8BEN-E, W-8IMY (as applicable) and other applicable forms,
certificates or documents prescribed by the United States Internal Revenue
Service or reasonably requested by the Borrower or the Administrative Agent
certifying as to such Lender’s entitlement to any available exemption from or
reduction of withholding or deduction of taxes. Each Lender that is a “United
States person” as defined in Section 7701(a)(30) of the Internal Revenue Code
shall execute and deliver to the Borrower and the Administrative Agent on or
prior to the date such Lender becomes a party hereto (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), one or more (as the Borrower or the Administrative Agent may reasonably
request) duly completed and executed copies of United States Internal Revenue
Service Form W-9 certifying that such Lender is not subject to United States
backup withholding.  The Borrower shall not be required to pay additional
amounts to any Lender pursuant to this Section 3.01 with respect to taxes
attributable to the failure of such Foreign Lender to comply with this
paragraph.

 

(d)                                 Each Lender agrees that if any form or
certification it previously delivered pursuant to this Section 3.01 expires or
becomes obsolete or inaccurate in any respect, it shall promptly update such
form or certification or promptly notify the Administrative Agent and the
Borrower of its inability to do so.

 

(e)                                  If any Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section 3.01, it shall pay
to the Borrower an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by the Borrower under this
Section 3.01 with respect to the taxes giving rise to such refund), net of all
out-of-pocket expenses (including taxes) incurred by such Lender, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund), provided that the Borrower, upon the request of
such Lender, agrees to repay the amount paid over to the Borrower (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to such Lender in the event such Lender is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Lender be required to pay
any amount to the Borrower pursuant to this subsection the payment of which
would place such Lender in a less favorable net after-tax position than such
Lender would have been in if the tax subject to indemnification and giving rise
to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such tax had
never been paid.  This subsection shall not be construed to require

 

39

--------------------------------------------------------------------------------


 

any Lender to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

 

3.02                        Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments, repayment of all Obligations hereunder and
resignation of the Administrative Agent.

 

ARTICLE IV

 

GUARANTY

 

4.01                        The Guaranty.

 

Each of the Guarantors hereby jointly and severally guarantees to each Secured
Party and the Administrative Agent as hereinafter provided, as primary obligor
and not as surety, the prompt payment of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.  The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise), the Guarantors will, jointly and severally, promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration or otherwise) in accordance with the terms of such
extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, the obligations of each Guarantor under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under Debtor Relief Laws or any comparable provisions of any applicable state
law.

 

4.02                        Obligations Unconditional.

 

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any law or regulation or other circumstance whatsoever which
might otherwise constitute a legal or equitable discharge or defense of a surety
or guarantor, it being the intent of this Section 4.02 that the obligations of
the Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Guarantor agrees that such Guarantor shall have no right of
subrogation, indemnity, reimbursement or contribution against the Borrower or
any other Guarantor for amounts paid under this Article IV until such time as
the Obligations have been paid in full and the Commitments have expired or
terminated.  Without limiting the generality of the foregoing, it is agreed
that, to the fullest extent permitted by law, the occurrence of any one or more
of the following shall not alter or impair the liability of any Guarantor
hereunder, which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

40

--------------------------------------------------------------------------------


 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents, or any other agreement or instrument
referred to in the Loan Documents shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents, or any
other agreement or instrument referred to in the Loan Documents shall be waived
or any other guarantee of any of the Obligations or any security therefor shall
be released, impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, any
Secured Party as security for any of the Obligations shall fail to attach or be
perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including, without limitation, for the benefit of any
creditor of any Guarantor) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Secured Parties exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents,
or any other agreement or instrument referred to in the Loan Documents, or
against any other Person under any other guarantee of, or security for, any of
the Obligations.

 

4.03                        Reinstatement.

 

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any Secured Party, whether as a result of any proceedings in
bankruptcy or reorganization or otherwise, and each Guarantor agrees that it
will indemnify the Secured Parties on demand for all reasonable costs and
expenses (including, without limitation, the fees, charges and disbursements of
counsel) incurred by the Secured Parties in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

4.04                        Certain Additional Waivers.

 

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

4.05                        Remedies.

 

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Secured Parties, on the other hand, the
Obligations may be declared to be forthwith due and payable as provided in
Section 9.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 9.02) for purposes of Section 4.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Guarantors for purposes of
Section 4.01.  The Guarantors acknowledge and agree that their

 

41

--------------------------------------------------------------------------------


 

obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the Secured Parties may exercise their remedies thereunder in
accordance with the terms thereof.

 

4.06                        Rights of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable law.  Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Loan Documents and no Guarantor shall exercise such rights
of contribution until all Obligations have been paid in full and the Commitments
have terminated.

 

4.07                        Guarantee of Payment; Continuing Guarantee.

 

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

 

ARTICLE V

 

CONDITIONS PRECEDENT TO BORROWINGS

 

5.01                        Condition to Effectiveness.

 

This Agreement shall become effective upon receipt by the Administrative Agent
of executed counterparts of this Agreement, properly executed by a Responsible
Officer of each Loan Party and by each Lender, together with all exhibits and
schedules hereto.

 

5.02                        Conditions to Initial Extensions of Credit.

 

The obligation of each Lender to make its initial Loans hereunder is subject to
satisfaction of the following conditions precedent:

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of executed counterparts of the Loan Documents and the ROFR
Side Letter, each properly executed by a Responsible Officer of the signing Loan
Party and each other party to such documents, in each case in form and substance
satisfactory to the Administrative Agent and the Lenders.

 

(b)                                 Opinions of Counsel. Receipt by the
Administrative Agent of favorable opinions of legal counsel to the Loan Parties,
addressed to the Administrative Agent and each Lender, dated as of the Funding
Date, and in form and substance satisfactory to the Administrative Agent.

 

(c)                                  Financial Statements; Due Diligence.  The
Administrative Agent shall have received the Audited Financial Statements and
such other reports, statements and due diligence items as the Administrative
Agent or any Lender shall request.

 

(d)                                 No Material Adverse Change.  There shall not
have occurred a material adverse change since December 31, 2015 in the
operations, business, assets, properties, liabilities (actual or contingent) or
condition (financial or otherwise) of the Borrower and its Subsidiaries, taken
as a whole.

 

42

--------------------------------------------------------------------------------


 

(e)                                  Litigation.  There shall not exist any
action, suit, investigation or proceeding pending or threatened in any court or
before an arbitrator or Governmental Authority that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

(f)                                   Organization Documents, Resolutions, Etc. 
Receipt by the Administrative Agent of the following, each of which shall be
originals or facsimiles (followed promptly by originals), in form and substance
satisfactory to the Administrative Agent and its legal counsel:

 

(i)                                     copies of the Organization Documents of
each Loan Party certified to be true and complete as of a recent date by the
appropriate Governmental Authority of the state or other jurisdiction of its
incorporation or organization, where applicable, and certified by a secretary or
assistant secretary of such Loan Party to be true and correct as of the Funding
Date;

 

(ii)                                  such certificates of resolutions or other
action, incumbency certificates and/or other certificates of Responsible
Officers of each Loan Party as the Administrative Agent may require evidencing
the identity, authority and capacity of each Responsible Officer thereof
authorized to act as a Responsible Officer in connection with this Agreement and
the other Loan Documents to which such Loan Party is a party; and

 

(iii)                               such documents and certifications as the
Administrative Agent may require to evidence that each Loan Party is duly
organized or formed, and is validly existing, in good standing and qualified to
engage in business in its state of organization or formation.

 

(g)                                  Perfection and Priority of Liens.  Receipt
by the Administrative Agent of the following:

 

(i)                                           searches of Uniform Commercial
Code filings in the jurisdiction of formation of each Loan Party or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions and evidence that no Liens exist other than Permitted
Liens;

 

(ii)                                        UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(iii)                                     all certificates evidencing any
certificated Equity Interests pledged to the Administrative Agent pursuant to
the Pledge Agreement, together with duly executed in blank and undated stock
powers attached thereto;

 

(iv)                                    searches of ownership of, and Liens on,
the IP Rights of each Loan Party in the appropriate governmental offices;

 

(v)                                       duly executed notices of grant of
security interest in the form required by the Security Agreement as are
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the IP Rights of the Loan Parties;

 

(vi)                                    such Qualifying Account Control
Agreements as shall be necessary to cause the Loan Parties to be in compliance
with Section 8.18;

 

43

--------------------------------------------------------------------------------


 

(vii)                                 to the extent required to be delivered
pursuant to the terms of the Collateral Documents, all instruments, documents
and chattel paper in the possession of any of the Loan Parties, together with
allonges or assignments as may be necessary or appropriate to perfect the
Administrative Agent’s security interest in the Collateral; and

 

(viii)                              in the case of any personal property
Collateral located at a premises leased by a Loan Party, such Collateral Access
Agreements as may be required by the Administrative Agent.

 

(h)                                 Real Property Collateral.  Receipt by the
Administrative Agent of Mortgages and other Real Property Security Documents
with respect to the fee interest and/or leasehold interest of any Loan Party in
each real property identified on Schedule 6.20(a) (other than any Excluded
Property).

 

(i)                                     Evidence of Insurance.  Receipt by the
Administrative Agent of copies of insurance policies or certificates of
insurance of the Loan Parties evidencing liability and casualty insurance
meeting the requirements set forth in the Loan Documents, including, but not
limited to, naming the Administrative Agent as additional insured (in the case
of liability insurance) or Lender’s loss payee (in the case of hazard insurance)
on behalf of the Secured Parties.

 

(j)                                    Funding Certificate.  Receipt by the
Administrative Agent of a certificate signed by a Responsible Officer of the
Borrower certifying (i) that the conditions specified in Sections 5.02(d),
(e) and (l) and Sections 5.03(a) and (b) have been satisfied, (ii) that the
Borrower and its Subsidiaries (after giving effect to the transactions
contemplated hereby and the incurrence of Indebtedness related thereto) are
Solvent on a consolidated basis and (iii) that neither the Borrower nor any
Subsidiary as of the Funding Date has outstanding any Disqualified Capital
Stock.

 

(k)                                 Existing Indebtedness.  All of the existing
Indebtedness for borrowed money of the Loan Parties and their respective
Subsidiaries (including all Indebtedness under the Existing Credit Agreement
but, for the avoidance of doubt, excluding Indebtedness permitted to exist
pursuant to Section 8.03), shall be repaid in full and all security interests
related thereto shall be terminated on the Funding Date contemporaneously with
the Term A Borrowing.

 

(l)                                     Governmental and Third Party Approvals. 
The Borrower and its Subsidiaries shall have received all governmental,
stockholder and third party consents and approvals necessary in connection with
the transactions contemplated by this Agreement and the other Loan Documents and
the other transactions contemplated hereby and all applicable waiting periods
shall have expired without any action being taken by any Person that could
reasonably be expected to restrain, prevent or impose any material adverse
conditions on the Borrower or any of its Subsidiaries or such other transactions
or that could seek to threaten any of the foregoing, and no law or regulation
shall be applicable which could reasonably be expected to have such effect.

 

(m)                             Corporate Structure and Capitalization.  The
capital and ownership structure and the equity holder arrangements of the
Borrower and its Subsidiaries on the Funding Date, on a pro forma basis after
giving effect to the transactions contemplated by the Loan Documents shall be
reasonably satisfactory to the Lenders.

 

(n)                                 Letter of Direction.  Receipt by the
Administrative Agent of a satisfactory letter of direction containing funds flow
information with respect to the proceeds of the Loans to be made on the Funding
Date.

 

44

--------------------------------------------------------------------------------


 

(o)                                 Fees.  Receipt by the Administrative Agent
and the Lenders of any fees required to be paid on or before the Funding Date.

 

(p)                                 Attorney Costs; Due Diligence Expenses. The
Borrower shall have paid all fees, charges and disbursements of counsel to the
Administrative Agent incurred to the Funding Date, plus such additional amounts
of such fees, charges and disbursements as shall constitute its reasonable
estimate of such fees, charges and disbursements incurred or to be incurred by
it through the closing proceedings (provided, that, such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent); provided, that, the Borrower shall not be required to pay
the first $150,000 of such fees and expenses of counsel to the Administrative
Agent.

 

(q)                                 Condition to Effectiveness.  The condition
to effectiveness specified in Section 5.01 shall have been satisfied.

 

(r)                                    Other.  Receipt by the Administrative
Agent and the Lenders of such other documents, instruments, agreements and
information as requested by the Administrative Agent or any Lender, including,
but not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, debt agreements, property ownership, environmental matters,
contingent liabilities and management of the Borrower and its Subsidiaries; such
information may include, if requested by the Administrative Agent, asset
appraisal reports and written audits of accounts receivable, inventory,
payables, controls and systems.

 

Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.02, each Lender that has funded its Term A Loan on
the Funding Date shall be deemed to have consented to, approved or accepted or
to be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to a Lender unless the
Administrative Agent shall have received notice from such Lender prior to the
proposed Funding Date specifying its objection thereto.

 

5.03                        Conditions to all Borrowings.

 

The obligation of each Lender to honor any Loan Notice is subject to the
following conditions precedent:

 

(a)                                 The representations and warranties of the
Borrower and each other Loan Party contained in Article VI or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct on and as of the
date of such Borrowing, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 5.03, the representations and warranties contained in subsections
(a) and (b) of Section 6.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

 

(b)                                 No Default or Event of Default shall exist,
or would result from such proposed Borrowing or from the application of the
proceeds thereof.

 

(c)                                  With respect to any Loan Notice requesting
a Borrowing of Term B Loans, the requested Borrowing shall occur during the
Availability Period.

 

45

--------------------------------------------------------------------------------


 

(d)                                 The Administrative Agent shall have received
a Loan Notice in accordance with the requirements hereof.

 

(e)                                  The requested Borrowing shall not occur
during any Standstill Period.

 

Each Loan Notice submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.03(a),
(b), (c) and (e) have been satisfied on and as of the date of the applicable
Borrowing.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

On the Funding Date, and on each date thereafter on which the representations
and warranties set forth herein are required to be made under any Loan Document
(or deemed to be made under any Loan Document), the Loan Parties represent and
warrant to the Administrative Agent and the Lenders that:

 

6.01                        Existence, Qualification and Power.

 

Each Loan Party (a) is duly organized or formed, validly existing and in good
standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority and all requisite
governmental licenses, authorizations, consents and approvals to (i) own or
lease its assets and carry on its business and (ii) execute, deliver and perform
its obligations under the Loan Documents to which it is a party and (c) is duly
qualified and is licensed and in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.

 

6.02                        Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party have been duly authorized by all necessary
corporate or other organizational action, and do not (a) contravene the terms of
any of such Person’s Organization Documents, (b) conflict with or result in any
breach or contravention of, or the creation of any Lien under, or require any
payment to be made under (i) any Contractual Obligation to which such Person is
a party or affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject
or (c) violate, in any material respect, any Law (including, without limitation,
Regulation U or Regulation X issued by the FRB).

 

6.03                        Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
other than (a) those that have already been obtained and are in full force and
effect and (b) filings to perfect the Liens created by the Collateral Documents.

 

46

--------------------------------------------------------------------------------


 

6.04                        Binding Effect.

 

Each Loan Document has been duly executed and delivered by each Loan Party that
is party thereto.  Each Loan Document constitutes a legal, valid and binding
obligation of each Loan Party that is party thereto, enforceable against each
such Loan Party in accordance with its terms, subject to bankruptcy, insolvency
and similar laws affecting the enforceability of creditors’ rights generally and
to general principles of equity.

 

6.05                        Financial Statements; No Material Adverse Effect.

 

(a)                                 The Audited Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby in accordance with GAAP consistently applied throughout
the period covered thereby, except as otherwise expressly noted therein.

 

(b)                                 The Interim Financial Statements (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein and (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations for the
period covered thereby, subject, in the case of clauses (i) and (ii), to the
absence of footnotes and to normal year-end audit adjustments.

 

(c)                                  From the date of the Audited Financial
Statements to and including the Funding Date, there has been no Disposition by
any Loan Party or any Subsidiary, or any Involuntary Disposition, of any
material part of the business or property of any Loan Party or any Subsidiary,
and no purchase or other acquisition by any of them of any business or property
(including any Equity Interests of any other Person) material to any Loan Party
or any Subsidiary, in each case, which is not reflected in the foregoing
financial statements or in the notes thereto and has not otherwise been
disclosed in writing to the Lenders on or prior to the Funding Date.

 

(d)                                 The financial statements delivered pursuant
to Section 7.01(a) and (b) have been prepared in accordance with GAAP (except as
may otherwise be permitted under Section 7.01(a) and (b)) and present fairly in
all material respects (on the basis disclosed in the footnotes to such financial
statements) the consolidated financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries as of the dates thereof and for the
periods covered thereby.

 

(e)                                  Since the date of the Audited Financial
Statements, there has been no event or circumstance, either individually or in
the aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

 

6.06                        Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any of its Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

47

--------------------------------------------------------------------------------


 

6.07                        No Default.

 

(a)                                 Neither any Loan Party nor any Subsidiary is
in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Default or Event of Default has occurred
and is continuing.

 

6.08                        Ownership of Property; Liens.

 

Each Loan Party and its Subsidiaries has good record and marketable title in fee
simple to, or valid leasehold interests in, all real property necessary or used
in the ordinary conduct of its business, except for such defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.  The property of each Loan Party and its Subsidiaries
is subject to no Liens, other than Permitted Liens.

 

6.09                        Environmental Compliance.

 

Except as could not reasonably be expected to have a Material Adverse Effect:

 

(a)                                 Each of the Business Facilities and all
operations at the Business Facilities are in compliance with all applicable
Environmental Laws, and there is no violation of any Environmental Law with
respect to the Business Facilities or the Businesses, and there are no
conditions relating to the Business Facilities or the Businesses that could give
rise to liability under any applicable Environmental Laws.

 

(b)                                 None of the Business Facilities contains, or
has previously contained, any Hazardous Materials at, on or under the Business
Facilities in amounts or concentrations that constitute or constituted a
violation of, or could give rise to liability under, Environmental Laws.

 

(c)                                  Neither any Loan Party nor any Subsidiary
has received any written or verbal notice of, or inquiry from any Governmental
Authority regarding, any violation, alleged violation, non-compliance, liability
or potential liability regarding environmental matters or compliance with
Environmental Laws with regard to any of the Business Facilities or the
Businesses, nor does any Responsible Officer of any Loan Party have knowledge or
reason to believe that any such notice will be received or is being threatened.

 

(d)                                 Hazardous Materials have not been
transported or disposed of from the Business Facilities, or generated, treated,
stored or disposed of at, on or under any of the Business Facilities or any
other location, in each case by or on behalf of any Loan Party or any Subsidiary
in violation of, or in a manner that would be reasonably likely to give rise to
liability under, any applicable Environmental Law.

 

(e)                                  No judicial proceeding or governmental or
administrative action is pending or, to the knowledge of the Loan Parties,
threatened, under any Environmental Law to which any Loan Party or any
Subsidiary is or will be named as a party, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to any Loan Party, any Subsidiary, the Business Facilities or the
Businesses.

 

(f)                                   There has been no release or threat of
release of Hazardous Materials at or from the Business Facilities, or arising
from or related to the operations (including, without limitation,

 

48

--------------------------------------------------------------------------------


 

disposal) of any Loan Party or any Subsidiary in connection with the Business
Facilities or otherwise in connection with the Businesses, in violation of or in
amounts or in a manner that could give rise to liability under Environmental
Laws.

 

6.10                        Insurance.

 

(a)                                 The properties of the Loan Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies that are not Affiliates of the Borrower or any Subsidiary, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.  The insurance coverage of the Loan Parties and their Subsidiaries as
in effect on the Effective Date is outlined as to carrier, policy number,
expiration date, type, amount and deductibles on Schedule 6.10.

 

(b)                                 The Borrower and its Subsidiaries maintain,
if available, fully paid flood hazard insurance on all real property that is
located in a special flood hazard area and that constitutes Collateral on such
terms and in such amounts as required by The National Flood Insurance Reform Act
of 1994 or as otherwise required by the Administrative Agent.

 

6.11                        Taxes.

 

The Loan Parties and their Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is
party to any tax sharing agreement with any Person that is not a Loan Party.

 

6.12                        ERISA Compliance.

 

(a)                                 Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Internal Revenue Code and
other federal or state laws.  Each Plan that is intended to be a qualified plan
under Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service (or in the case of a
pre-approved prototype or volume submitter plan, can rely on a favorable opinion
or advisory letter issued by the Internal Revenue Service to the pre-approved
plan sponsor) to the effect that the form of such Plan is qualified under
Section 401(a) of the Internal Revenue Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Internal Revenue Code or an application for such
a letter is currently being processed by the Internal Revenue Service.  To the
best knowledge of the Loan Parties, nothing has occurred that would prevent, or
cause the loss of, such tax-qualified status.

 

(b)                                 There are no pending or, to the best
knowledge of the Loan Parties, threatened claims, actions or lawsuits, or action
by any Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

49

--------------------------------------------------------------------------------


 

(c)                                  (i) No ERISA Event has occurred and neither
the Borrower nor any ERISA Affiliate is aware of any fact, event or circumstance
that could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan, (ii) the Borrower and each ERISA Affiliate has met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, neither the Borrower nor any ERISA Affiliate has applied for or
obtained a waiver of the minimum funding standards under the Pension Funding
Rules, (iii) as of the most recent valuation date for any Pension Plan, other
than a Multiemployer Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Internal Revenue Code) is sixty percent (60%) or
higher and neither the Borrower nor any ERISA Affiliate knows of any facts or
circumstances that could reasonably be expected to cause the funding target
attainment percentage for any such plan to drop below sixty percent (60%) as of
the most recent valuation date, (iv) neither the Borrower nor any ERISA
Affiliate has incurred any liability to the PBGC other than for the payment of
premiums, and there are no premium payments which have become due that are
unpaid, (v) neither the Borrower nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or Section 4212(c) of ERISA
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.

 

6.13                        Subsidiaries and Capitalization.

 

(a)                                 Set forth on Schedule 6.13(a) is a complete
and accurate list as of the Effective Date of each Subsidiary, together with
(i) jurisdiction of organization, (ii) number of shares of each class of Equity
Interests outstanding, (iii) number and percentage of outstanding shares of each
class owned (directly or indirectly) by any Loan Party or any Subsidiary and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto.  The outstanding Equity Interests of each Subsidiary are validly
issued, fully paid and non-assessable.

 

(b)                                 Set forth on Schedule 6.13(b) is a true and
complete table showing the authorized and issued capitalization of the Borrower
as of the Effective Date on a fully diluted basis.  All issued and outstanding
Equity Interests of the Borrower and each of its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, free and clear of all
Liens and such Equity Interests were issued in compliance with all applicable
Laws.  As of the Effective Date, except as described on Schedule 6.13(b), there
are no outstanding commitments or other obligations of the Borrower or any
Subsidiary to issue, and no rights of any Person to acquire, any shares of any
Equity Interests of the Borrower or any of its Subsidiaries.  Except as set
forth on Schedule 6.13(b), there are no statutory or contractual preemptive
rights, rights of first refusal, anti-dilution rights or any similar rights held
by equity holders or option holders of any Loan Party.  There are no agreements
(voting or otherwise) among any Loan Party’s equity holders with respect to any
other aspect of such Loan Party’s affairs, except as set forth on Schedule
6.13(b).  Neither the Borrower nor any Subsidiary has outstanding any
Disqualified Capital Stock.

 

6.14                        Margin Regulations; Investment Company Act.

 

(a)                                 The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.  Following the application of the proceeds of each Borrowing, not
more than 25% of the value of the assets (either of the Borrower only or of the
Borrower and its Subsidiaries on a

 

50

--------------------------------------------------------------------------------


 

consolidated basis) subject to the provisions of Section 8.01 or Section 8.05 or
subject to any restriction contained in any agreement or instrument between the
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 9.01(e) will be margin stock.

 

(b)                                 None of any Loan Party, any Person
Controlling any Loan Party, or any Subsidiary is required to be registered as an
“investment company” under the Investment Company Act of 1940.

 

6.15                        Disclosure.

 

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject that, either individually or in the aggregate,
could reasonably be expected to result in a Material Adverse Effect.  No report,
financial statement, certificate or other information furnished (whether written
or oral) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case, as modified or supplemented by other information so
furnished), when taken as a whole, contains any material misstatement of fact or
omits to state any fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading (it being
recognized by the Administrative Agent and the Lenders that the projections and
forecasts provided by any Loan Party in good faith and based upon reasonable
assumptions are not to be viewed as facts and that actual results during the
period or periods covered by such projections and forecasts may differ from the
projected or forecasted results).

 

6.16                        Compliance with Laws.

 

Each Loan Party and each Subsidiary is in compliance with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

6.17                        Intellectual Property; Licenses, Etc.

 

(a)                                 Schedule 6.17 sets forth a complete and
accurate list of the following as of the Effective Date: (i) all Copyrights and
all Trademarks of any Loan Party, that are registered, or in respect of which an
application for registration has been filed or recorded, with the United States
Patent and Trademark Office or the United States Copyright Office or with any
other Governmental Authority (or comparable organization or office established
in any country or pursuant to an international treaty or similar international
agreement for the filing, recordation or registration of interests in
intellectual property), together with relevant identifying information with
respect to such Copyrights and Trademarks, (ii) all Patents of any Loan Party
that are issued, or in respect of which an application has been filed or
recorded, with the United States Patent and Trademark Office or with any other
Governmental Authority (or comparable organization or office established in any
country or pursuant to an international treaty or similar international
agreement for the filing, recordation or registration of interests in
intellectual property), together with relevant identifying information with
respect to such Patents, (iii) all Domain Names owned by any Loan Party or which
any Loan Party is licensed, authorized or otherwise granted rights under or to,
or owned by a Person on behalf of any Loan Party, together with relevant
identifying information with respect to such Domain Names, (iv) each Copyright
License, each Patent

 

51

--------------------------------------------------------------------------------


 

License and each Trademark License of any Loan Party and (v) each other right or
interest in the IP Rights of any Loan Party that is material to the Loan
Parties, their respective properties or the conduct or operation of their
respective businesses (including the generation of future revenues).

 

(b)                                 The IP Rights are subsisting, unexpired and
have not been abandoned.  To the Borrower’s knowledge, the IP Rights are valid
and enforceable.  To the Borrower’s knowledge after reasonable and diligent
inquiry and investigation, no claim has been made that the use or other
exploitation by the Borrower, any Subsidiary or any of their licensees of any of
the IP Rights, including, without limitation, to advertise, display, import,
manufacture, have manufactured, market, offer for sale, perform, prepare
derivative works based upon, promote, reproduce, sell, use and/or otherwise
distribute a Product, does or may infringe, violate or misappropriate the rights
of any Person.  Except during the course of normal patent prosecution at the
United States Patent and Trademark Office (or comparable organization or office
established in any country or pursuant to an international treaty or similar
international agreement for the filing, recordation or registration of interests
in intellectual property), no holding, decision or judgment has been rendered by
any Governmental Authority that would limit, invalidate, render unenforceable,
cancel or question the validity of any IP Right and no action or proceeding is
pending seeking to limit, invalidate, render unenforceable, cancel or question
the validity of any IP Right that, in any case, if adversely determined, could
reasonably be expected, either individually or in the aggregate, to have a
Material Adverse Effect on the value of any IP Right.  The Borrower and its
Subsidiaries have, since taking title to the IP Rights, performed all acts and
have paid all required annuities, fees, costs, expenses and taxes to maintain
the IP Rights in full force and effect throughout the world, as applicable.  To
the Borrower’s knowledge, all applications for registration pertaining to the IP
Rights have been duly and properly filed, and all registrations or letters
patent pertaining to such IP Rights have been duly and properly filed and
issued.  The Borrower and its Subsidiaries own, or are entitled to use by
license or otherwise, all the IP Rights.  Neither the Borrower nor any
Subsidiary has made any assignment or agreement in conflict with, and no license
agreement with respect to the IP Rights conflicts with the security interest in
the IP Rights of the Loan Parties granted to the Administrative Agent, on behalf
of the Secured Parties, pursuant to the terms of the Collateral Documents.  To
the extent any of the IP Rights were authored, developed, conceived or created,
in whole or in part, for or on the behalf of the Borrower or any Subsidiary by
any Person, then the Borrower or such Subsidiary has entered into a written
agreement with such Person in which such Person has assigned all right, title
and interest in and to such IP Rights to the Borrower or such Subsidiary, except
to the extent the failure to do so could not reasonably be expected to result in
a Material Adverse Effect.  To the Borrower’s knowledge, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Borrower or any
Subsidiary or any licensee of the Borrower or any Subsidiary violates, infringes
or misappropriates any rights held by any other Person.  No claim or litigation
regarding any of the IP Rights is pending or threatened.  None of the IP Rights
is subject to any license grant by the Borrower or any Subsidiary or similar
arrangement, except for (x) license grants between the Loan Parties and
(y) those license grants disclosed on Schedule 6.17.

 

(c)                                  Except as set forth on Schedule 6.17, the
consummation of the transaction contemplated hereby and the exercise by the
Administrative Agent or the Lenders of any right or protection set forth in this
Agreement will not constitute a breach or violation of, or otherwise affect the
enforceability or approval of, (i) any licenses associated with IP Rights or
(ii) Governmental Licenses.

 

52

--------------------------------------------------------------------------------


 

6.18                        Solvency.

 

The Borrower is Solvent, on an individual basis, and the Borrower and its
Subsidiaries are Solvent, on a consolidated basis.

 

6.19                        Perfection of Security Interests in the Collateral.

 

The Collateral Documents create valid security interests in, and Liens on, the
Collateral purported to be covered thereby, which security interests and Liens
will be, upon the timely and proper filings, deliveries and other actions
contemplated in the Collateral Documents perfected security interests and Liens
(to the extent that such security interests and Liens can be perfected by such
filings, deliveries, notations and other actions), prior to all other Liens
other than Permitted Liens.

 

6.20                        Business Locations.

 

Set forth on Schedule 6.20(a) is a list of all real property located in the
United States that is owned or leased by the Loan Parties as of the Effective
Date (with (x) a designation of each real property that is Excluded Property and
(y) a designation as to whether such real property is owned or leased).  Set
forth on Schedule 6.20(b) is the tax payer identification number and
organizational identification number of each Loan Party as of the Effective
Date.  The exact legal name and state of organization of (a) the Borrower is as
set forth on the signature pages hereto and (b) each Guarantor is (i) as set
forth on the signature pages hereto, (ii) as set forth on the signature pages to
the Joinder Agreement pursuant to which such Guarantor became a party hereto or
(iii) as may be otherwise disclosed by the Loan Parties to the Administrative
Agent in accordance with Section 8.12(c). Except as set forth on Schedule
6.20(c), no Loan Party has during the five years preceding the Effective Date
(x) changed its legal name, (y) changed its state of organization or (z) been
party to a merger, consolidation or other change in structure.

 

6.21                        Sanctions Concerns; Anti-Corruption Laws; PATRIOT
Act.

 

(a)                                 Sanctions Concerns.  No Loan Party, nor any
Subsidiary, nor, to the knowledge of the Loan Parties and their Subsidiaries,
any director, officer, employee, agent, affiliate or representative thereof, is
an individual or entity that is, or is owned or controlled by, any individual or
entity that is (i) the subject or target of any Sanctions, (ii) included on
OFAC’s List of Specially Designated Nationals, HMT’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction.

 

(b)                                 Anti-Corruption Laws.  The Loan Parties and
their Subsidiaries have conducted their business in compliance with the United
States Foreign Corrupt Practices Act of 1977 and other similar anti-corruption
legislation in other jurisdictions in which the Loan Parties and their
Subsidiaries conduct business and/or are subject to such legislation, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

 

(c)                                  PATRIOT Act.  To the extent applicable,
each Loan Party and each Subsidiary is in compliance, in all material respects,
with (i) the Trading with the Enemy Act, as amended, and each of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) and any other enabling legislation or
executive order relating thereto and (ii) the PATRIOT Act.

 

53

--------------------------------------------------------------------------------


 

6.22                        Material Contracts.

 

Except for the Organization Documents and the other agreements set forth on
Schedule 6.22 (collectively with the Organization Documents, the “Material
Contracts”), as of the Effective Date there are no (a) employment agreements
covering the management of the Borrower or any Subsidiary, (b) collective
bargaining agreements or other labor agreements covering any employees of the
Borrower or any Subsidiary, (c) agreements for managerial, consulting or similar
services to which the Borrower or any Subsidiary is a party or by which it is
bound, (d) agreements regarding the Borrower or any Subsidiary, its assets or
operations or any investment therein to which any of its equityholders is a
party or by which it is bound, (e) real estate leases, licenses of IP Rights or
other lease or license agreements to which the Borrower or any Subsidiary is a
party, either as lessor or lessee, or as licensor or licensee (other than
licenses arising from the purchase of “off the shelf’ products), (f) customer or
supply agreements to which the Borrower or any Subsidiary is a party, in each
case with respect to the preceding clauses (a), (c), (d), (e) and (f) requiring
payment by the Borrower and/or any Subsidiary of more than $500,000 in any year
or (g) any other agreements or instruments to which the Borrower or any
Subsidiary is a party, and the breach, nonperformance or cancellation of which,
or the failure of which to renew, could reasonably be expected to have a
Material Adverse Effect. Schedule 6.22 sets forth, with respect to each real
estate lease agreement to which the Borrower or any Subsidiary is a party as of
the Effective Date, the address of the subject property and the annual rental
rate as of the Effective Date. The consummation of the transactions contemplated
by the Loan Documents will not give rise to a right of termination in favor of
any party to any Material Contract.

 

6.23                        Compliance of Products.

 

(a)                                 The Loan Parties represent and warrant:

 

(i)                                     that the Borrower and its Subsidiaries
have obtained all Required Permits, or have contracted with third parties
holding Required Permits, necessary for compliance with all Laws and all such
Required Permits are in full force and effect, except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect;

 

(ii)                                  that the Borrower and its Subsidiaries
have not received any communication from any Governmental Authority regarding,
and are not aware of any facts or circumstances that are likely to give rise to
(A) any material adverse change in any Required Permit, or any failure to
materially comply with any Laws or any term or requirement of any Required
Permit or (B) any revocation, withdrawal, suspension, cancellation, material
limitation, termination or material modification of any Required Permit;

 

(iii)                               that none of the officers, directors,
employees, stockholders, agents, Affiliates of the Borrower or any Subsidiary
or, to Borrower’s knowledge after reasonable and diligent inquiry and
investigation, any consultant involved in any Product application, has been
convicted of any crime or engaged in any conduct which could reasonably be
expected to result in debarment under 21 U.S.C. Section 335a;

 

(iv)                              that none of the officers, directors,
employees, stockholders, agents, Affiliates of the Borrower or any Subsidiary
or, to the Borrower’s knowledge, any consultant has made an untrue statement of
material fact or fraudulent statement to the FDA or failed to disclose a
material fact required to be disclosed to the FDA, committed an act, made a
statement, or failed to make a statement that could reasonably be expected

 

54

--------------------------------------------------------------------------------


 

to provide a basis for the FDA to invoke its policy respecting “Fraud, Untrue
Statements of Material Facts, Bribery, and Illegal Gratuities,” set forth in 56
Fed. Regulation 46191 (September 10, 1991);

 

(v)                                 that all applications, notifications,
submissions, information, claims, reports and statistics and other data and
conclusions derived therefrom, utilized as the basis for or submitted in
connection with any and all requests for a Required Permit from the FDA or other
Governmental Authority relating to the Borrower or any Subsidiary, their
business operations and Products, when submitted to the FDA or other
Governmental Authority were true, complete and correct in all material respects
as of the date of submission and any necessary or required updates, changes,
corrections or modifications to such applications, submissions, information and
data have been submitted to the FDA or other Governmental Authority. The
Required Permits issued by the FDA and other Governmental Authorities for the
Borrower’s and its Subsidiaries’ Products are valid and supported by proper
research, design, testing, analysis and disclosure;

 

(vi)                              that all preclinical and clinical trials in
respect of the activities of the Borrower and its Subsidiaries being conducted
by or on behalf of the Borrower and its Subsidiaries that have been submitted to
any Governmental Authority, including the FDA and its counterparts worldwide, in
connection with any Required Permit, are being or have been conducted in
compliance in all material respects with the required experimental protocols,
procedures and controls pursuant to applicable Laws;

 

(vii)                           that neither the Borrower nor any Subsidiary has
received any written notice that any Governmental Authority, including without
limitation the FDA, the Office of the Inspector General of HHS or the United
States Department of Justice has commenced or threatened to initiate any action
against the Borrower or a Subsidiary, any action to enjoin the Borrower or a
Subsidiary, its officers, directors, employees, stockholders or its agents and
Affiliates, from conducting its business at any facility owned or used by it or
for any material civil penalty, injunction, seizure or criminal action that
could reasonably be expected to have a Material Adverse Effect;

 

(viii)                        that neither the Borrower nor any Subsidiary has
received from the FDA, at any time since January 1, 2008, a Warning Letter,
Form FDA-483, “Untitled Letter,” other correspondence or notice setting forth
allegedly objectionable observations or alleged violations of laws and
regulations enforced by the FDA, or any comparable correspondence from any state
or local authority with regard to any Product or the use, manufacture,
processing, packaging or holding thereof, or any comparable correspondence from
any foreign counterpart of the FDA, or any comparable correspondence from any
foreign counterpart of any state or local authority with regard to any Product
or the use, manufacture, processing, packing, or holding thereof; and

 

(ix)                              that neither the Borrower nor any Subsidiary
(A) has engaged in any recalls, field notifications, Market Withdrawals,
warnings, “dear doctor” letters, investigator notices, safety alerts, “serious
adverse event” reports or other notice of action relating to an alleged lack of
safety or regulatory compliance of the Products issued by the Borrower or any
Subsidiary, any clinical investigator, and/or other third party (“Safety
Notices”), (B) has knowledge of any material product complaints with respect to
the Products which, if true, could reasonably be expected to have a Material
Adverse Effect and (C) has knowledge of any facts that would be reasonably
likely to result in (1) 

 

55

--------------------------------------------------------------------------------


 

a material Safety Notice with respect to the Products, (2) a material change in
the labeling of any of the Products or (3) a termination or suspension of
developing and testing of any of the Products.

 

(b)                                 With respect to Products, the Loan Parties
represent and warrant that:

 

(i)                                           all Products are listed on
Schedule 1.01 and the Borrower has delivered to the Administrative Agent on or
prior to the Effective Date copies of all Required Permits relating to such
Products issued or outstanding as of the Effective Date; provided, that, if
after the Effective Date, the Borrower or any Subsidiary wishes to manufacture,
sell, develop, test or market any new Product, the Borrower shall give prior
written notice to the Administrative Agent of such intention (which shall
include a brief description of such Product, plus copies of all Required Permits
relating to such new Product and/or the Borrower’s or such Subsidiary’s
manufacture, sale, development, testing or marketing thereof issued or
outstanding as of the date of such notice) along with a copy of an updated
Schedule 1.01; and provided, further, that, if the Borrower and/or any
Subsidiary shall at any time obtain any new or additional Required Permits from
the FDA, or parallel state or local authorities, or foreign counterparts of the
FDA, or parallel state or local authorities, with respect to any Product which
has previously been disclosed to the Administrative Agent, the Borrower shall
give written notice to the Administrative Agent of such new or additional
Required Permits, along with a copy thereof;

 

(ii)                                  each Product is not adulterated or
misbranded within the meaning of the FDCA, except where a failure of a Product
so to comply could not reasonably be expected to have a Material Adverse Effect;

 

(iii)                               each Product is not an article prohibited
from use or introduction into interstate commerce under the provisions of
Sections 404, 505 or 512 of the FDCA, except where such introduction of a
prohibited Product could not reasonably be expected to have a Material Adverse
Effect;

 

(iv)                              each Product has been and shall be used,
manufactured, imported, possessed, owned, warehoused, marketed, promoted, sold,
labeled, furnished, distributed and marketed in accordance with all applicable
Permits and Laws, except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect;

 

(v)                                 each Product has been and shall be
manufactured in accordance with customary manufacturing practices, except where
a failure to do so could not reasonably be expected to have a Material Adverse
Effect;

 

(vi)                              without limiting the generality of
Section 6.23(a)(i) and (ii) above, with respect to any Product being tested or
manufactured by the Borrower and its Subsidiaries, the Borrower and its
Subsidiaries have received, and such Product shall be the subject of, all
Required Permits needed in connection with the testing or manufacture of such
Product as such testing is currently being conducted by or on behalf of the
Borrower or such Subsidiary, neither the Borrower nor any Subsidiary has
received any notice from any applicable Governmental Authority, specifically
including the FDA, that such Governmental Authority is conducting an
investigation or review of (A) the Borrower and its Subsidiaries’ manufacturing
facilities and processes for such Product which have disclosed any material
deficiencies or violations of Laws or the Required Permits related to the
manufacture of such Product or (B) any such Required Permit or that any such
Required Permit has been revoked or withdrawn, nor has any such Governmental

 

56

--------------------------------------------------------------------------------


 

Authority issued any order or recommendation stating that the development,
testing or manufacturing of such Product by the Borrower and its Subsidiaries
should cease;

 

(vii)                           without limiting the generality of
Section 6.23(a)(i) and (ii) above, with respect to any Product marketed or sold
by the Borrower or any Subsidiary, the Borrower and its Subsidiaries shall have
received, and such Product shall be the subject of, all Required Permits needed
in connection with the provision, use, marketing and sales of such Product as
currently being marketed or sold by the Borrower and its Subsidiaries, neither
the Borrower nor any Subsidiary has received any notice from any applicable
Governmental Authority, specifically including the FDA, that such Governmental
Authority is conducting an investigation or review of any such Required Permit
or approval or that any such Required Permit has been revoked or withdrawn, nor
has any such Governmental Authority issued any order or recommendation stating
that such marketing or sales of such Product cease or that such Product be
withdrawn from the marketplace;

 

(viii)                        neither the Borrower nor any Subsidiary has
experienced any significant failures in the manufacturing of any Product such
that the amount of such Product successfully manufactured by the Borrower or any
of its Subsidiaries in accordance with all specifications thereof and the
Required Permits related thereto in any month shall decrease significantly with
respect to the quantities of such Product produced in the prior month; and

 

(ix)                              none of the Products is currently, and have
not for the past six (6) years been, the subject of any claim or allegation,
formal or informal, that any Product, or its use, is defective or has resulted
in or proximately caused any injury to any Person or property.

 

6.24                        Labor Matters.

 

There are no existing or threatened strikes, lockouts or other labor disputes
involving the Borrower or any Subsidiary that individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.  Hours worked by
and payment made to employees of the Borrower and its Subsidiaries are not in
violation of the Fair Labor Standards Act or any other applicable law, rule or
regulation dealing with such matters.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

On the Funding Date and thereafter, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation hereunder shall remain unpaid
or unsatisfied (other than contingent indemnification obligations for which no
claim has been asserted), the Loan Parties shall and shall cause each Subsidiary
to:

 

7.01                        Financial Statements.

 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

57

--------------------------------------------------------------------------------


 

(a)                                 as soon as available, and in any event
within ninety (90) days after the end of each fiscal year of the Borrower (or,
if earlier, fifteen (15) days after the date required to be filed with the SEC),
a consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related consolidated statements of income or
operations (including, without limitation, Consolidated Revenues), changes in
stockholders’ equity and cash flows for such fiscal year, setting forth in each
case in comparative form the figures for the previous fiscal year, all in
reasonable detail and prepared in accordance with GAAP, audited and accompanied
by a report and opinion of an independent certified public accountant of
nationally recognized standing reasonably acceptable to the Required Lenders,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit; and

 

(b)                                 as soon as available, and in any event
within forty-five (45) days after the end of each of the first three fiscal
quarters of each fiscal year of the Borrower (or, if earlier, fifteen (15) days
after the date required to be filed with the SEC), a consolidated balance sheet
of the Borrower and its Subsidiaries as at the end of such fiscal quarter, and
the related consolidated statements of income or operations (including, without
limitation, Consolidated Revenues), changes in stockholders’ equity and cash
flows for such fiscal quarter and for the portion of the Borrower’s fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding
portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes.

 

Notwithstanding the foregoing, (x) in the event that the Borrower delivers to
the Administrative Agent an Annual Report for the Borrower on Form 10-K for any
fiscal year, as filed with the SEC, within ninety (90) days after the end of
such fiscal year (or, if earlier, fifteen (15) days after the date required to
be filed with the SEC), such Form 10-K shall satisfy all requirements of
paragraph (a) of this Section with respect to such fiscal year to the extent
that it contains the information and report and opinion required by such
paragraph (a) and such report and opinion does not contain any “going concern”
or like qualification or exception or any qualification or exception as to the
scope of audit (it being understood and agreed that the Borrower’s Annual Report
on Form 10-K for the fiscal year ended December 31, 2015 delivered to the
Administrative Agent and the Lenders prior to the Effective Date (the “2015
10-K”) is in a form sufficient to satisfy the requirements of paragraph (a) of
this Section and that any Annual Report for the Borrower on Form 10-K delivered
to the Administrative Agent for any fiscal year ending after the Funding Date
shall be in a form sufficient to satisfy the requirements of paragraph (a) of
this Section so long as (i) such Annual Report on Form 10-K is in a form
substantially similar to the 2015 10-K (as determined by the Administrative
Agent in its reasonable discretion) and (ii) the report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders delivered in connection therewith
is prepared in accordance with generally accepted auditing standards and not
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit) and (y) in the event
that the Borrower delivers to the Administrative Agent a Quarterly Report for
the Borrower on Form 10-Q for any fiscal quarter, as filed with the SEC, within
forty-five (45) days after the end of such fiscal quarter (or, if earlier,
fifteen (15) days after the date required to be filed with the SEC), such
Form 10-Q shall satisfy all requirements of paragraph (b) of this Section with
respect to such fiscal quarter to the extent that it contains the information
required by such paragraph (b) (it being understood and agreed that the
Borrower’s Quarterly Report on Form 10-Q for the fiscal quarter ended
September 30, 2015 delivered to the Administrative Agent and the Lenders prior
to the Effective Date (the “2015 Q3 10-Q”) is in a form sufficient to satisfy

 

58

--------------------------------------------------------------------------------


 

the requirements of paragraph (b) of this Section and that any Quarterly Report
for the Borrower on Form 10-Q delivered to the Administrative Agent after the
Funding Date shall be in a form sufficient to satisfy the requirements of
paragraph (b) of this Section so long as (i) such Quarterly Report on Form 10-Q
is in a form substantially similar to the 2015 Q3 10-Q (as determined by the
Administrative Agent in its reasonable discretion) and (ii) such Quarterly
Report on Form 10-Q is subject only to normal year-end audit adjustments and the
absence of footnotes); in each case to the extent that information contained in
such Form 10-K or Form 10-Q satisfies the requirements of paragraphs (a) or
(b) of this Section, as the case may be.

 

7.02                        Certificates; Other Information.

 

Deliver to the Administrative Agent, in form and detail reasonably satisfactory
to the Administrative Agent and the Required Lenders:

 

(a)                                 concurrently with the delivery of the
financial statements referred to in Sections 7.01(a) and (b), (i) a duly
completed Compliance Certificate signed by the chief executive officer, chief
financial officer, treasurer or controller which is a Responsible Officer of the
Borrower, including (A) information regarding the amount of all
Dispositions, Involuntary Dispositions, Debt Issuances and Acquisitions that
occurred during the period covered by such Compliance Certificate, (B) a
certification as to whether the Loan Parties and their respective Subsidiaries
have performed and observed each covenant and condition of the Loan Documents
applicable to it during the period covered by the Compliance Certificate (or, if
not, a listing of the conditions or covenants that have not been performed or
observed and the nature and status of each such Default), (C) a certification of
compliance with the financial covenants set forth in Sections 8.16 and 8.17,
including financial covenant analyses and calculation for the period covered by
the Compliance Certificate, (D) a listing of (I) all applications by any Loan
Party, if any, for Copyrights, Patents or Trademarks made since the date of the
prior certificate (or, in the case of the first such certificate, the Effective
Date), (II) all issuances of registrations or letters on existing applications
by any Loan Party for Copyrights, Patents and Trademarks received since the date
of the prior certificate (or, in the case of the first such certificate, the
Effective Date), (III) all Trademark Licenses, Copyright Licenses and Patent
Licenses entered into by any Loan Party since the date of the prior certificate
(or, in the case of the first such certificate, the Effective Date) and
(IV) such supplements to Schedule 6.17 as are necessary to cause such schedule
to be true and complete as of the date of such certificate, (ii) attaching the
insurance binder or other evidence of insurance for any insurance coverage of
any Loan Party or any Subsidiary that was renewed, replaced or modified during
the period covered by such financial statements, (iii) a copy of management’s
discussion and analysis with respect to such financial statements, (iv) a list
of all litigations, arbitrations or governmental investigations or proceedings
which were instituted during the period covered by such financial statements or
which, to the knowledge of the Borrower, are threatened against any Loan Party
or any Subsidiary which, in any case, could reasonably be expected to result in
losses and/or expenses (other than, for the avoidance of doubt, legal and court
fees, costs and expenses) in excess of the Threshold Amount, together with a
description setting forth the details thereof and stating what action the
applicable Loan Party or Subsidiary has taken and proposes to take with respect
thereto and (v) a list of any and all material changes in accounting policies or
financial reporting practices by the Borrower or any Subsidiary during the
period covered by such financial statements, together with a description setting
forth the details thereof and stating what action the applicable Loan Party or
Subsidiary has taken and proposes to take with respect thereto.

 

(b)                                 as soon as available, but in any event no
later than February 15th of each calendar year, an annual business plan and
budget of the Borrower and its Subsidiaries on a consolidated

 

59

--------------------------------------------------------------------------------


 

basis, including forecasts prepared by management of the Borrower, in form
reasonably satisfactory to the Administrative Agent, of consolidated balance
sheets and statements of income or operations and cash flows of the Borrower and
its Subsidiaries on a quarterly basis for the then current fiscal year;

 

(c)                                  promptly after the same are available,
copies of each annual report, proxy or financial statement or other report or
communication sent to the equityholders of any Loan Party, and copies of all
annual, regular, periodic and special reports and registration statements which
a Loan Party may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

 

(d)                                 as soon as available, copies of any detailed
audit reports or management letters or recommendations submitted to the Board of
Directors (or the audit committee of the Board of Directors) of the Borrower or
any Subsidiary by independent accountants in connection with the accounts or
books of the Borrower or any Subsidiary, or any audit of any of them;

 

(e)                                  concurrently with delivery to the Board of
Directors of the Borrower (or any committee of such Board of Directors), copies
of all materials furnished to the Board of Directors of the Borrower (or any
committee of such Board of Directors); provided, that, it is understood and
agreed that the Borrower may (x) withhold any information if access to such
information may be (in the good faith determination of the Board of Directors of
the Borrower) subject to the attorney-client privilege between the Borrower or
any other Loan Party and its counsel, (y) redact or withhold any such material
to exclude information that such Board of Directors deems (in its good faith
determination) to be competitively sensitive or a trade secret and (z) withhold
any information if the disclosure thereof is prohibited by any applicable Law;

 

(f)                                   promptly after the furnishing thereof,
copies of any statement or report furnished to any holder of debt securities of
any Loan Party or any Subsidiary thereof pursuant to the terms of any indenture,
loan or credit or similar agreement and not otherwise required to be furnished
to the Lenders pursuant to Section 7.01 or any other clause of this
Section 7.02;

 

(g)                                  promptly, and in any event within five
(5) Business Days after receipt thereof by any Loan Party or any Subsidiary
thereof, (i) copies of each notice or other correspondence received from the SEC
(or comparable agency in any applicable non-U.S. jurisdiction) concerning any
investigation or possible investigation or other inquiry by such agency
regarding financial or other operational results of any Loan Party or any
Subsidiary thereof and (ii) copies of any material written correspondence or any
other material written communication from the FDA or any other regulatory body;

 

(h)                                 as soon as practicable, and in any event not
later than the date that is five (5) Business Days after each month end, copies
of the most recent monthly statements for each deposit account and other bank
account or securities account of each Loan Party; and

 

(i)                                     promptly, such additional information
regarding the business, financial or corporate affairs of any Loan Party or any
Subsidiary, or compliance with the terms of the Loan Documents, as the
Administrative Agent or any Lender may from time to time request.

 

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the

 

60

--------------------------------------------------------------------------------


 

Internet at the website address listed on Schedule 11.02, or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender upon its request to
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender. 
The Administrative Agent shall have no obligation to request the delivery of or
to maintain paper copies of the documents referred to above, and in any event
shall have no responsibility to monitor compliance by the Borrower with any such
request for delivery by a Lender, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

 

The Borrower hereby acknowledges that certain of the Lenders (each, a “Public
Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the respective
securities of any of the foregoing, and who may be engaged in investment and
other market-related activities with respect to such Persons’ securities.  The
Borrower hereby agrees that if requested by the Administrative Agent (x) it will
in good faith identify that portion of the materials and/or information provided
by, or to be provided by, or on behalf of the Borrower hereunder that does not
constitute material non-public information with respect to the Borrower or its
Affiliates or their respective securities (the “Public Borrower Materials”) and
(y) it will clearly and conspicuously mark all Public Borrower Materials
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof (it being understood that by marking
Public Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof and the Lenders to
treat such Public Borrower Materials as not containing any material non-public
information (although it may be sensitive and proprietary) with respect to the
Borrower or its securities for purposes of United States federal and state
securities laws (provided, however, that to the extent such Public Borrower
Materials constitute Information, they shall be treated as set forth in
Section 11.07)).

 

7.03                        Notices.

 

(a)                                 Promptly (and in any event, within three
(3) Business Days after a Responsible Officer of the Borrower or any Subsidiary
obtains knowledge thereof) notify the Administrative Agent and each Lender of
the occurrence of any Default.

 

(b)                                 Promptly (and in any event, within five
(5) Business Days after a Responsible Officer of the Borrower or any Subsidiary
obtains knowledge thereof) notify the Administrative Agent and each Lender of
any matter that has resulted or could reasonably be expected to result in a
Material Adverse Effect.

 

(c)                                  Promptly (and in any event, within five
(5) Business Days after a Responsible Officer of the Borrower or any Subsidiary
obtains knowledge thereof) notify the Administrative Agent and each Lender of
the occurrence of any ERISA Event.

 

(d)                                 Promptly (and in any event, within two
(2) Business Days after a Responsible Officer of the Borrower or any Subsidiary
obtains knowledge thereof) notify the Administrative Agent and each Lender of
the occurrence of any default or event of default under any Permitted Senior
Revolving Credit Document.

 

Each notice pursuant to clauses (a) through (d) of this Section 7.03 shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
applicable Loan Party has taken and proposes to take with respect

 

61

--------------------------------------------------------------------------------


 

thereto.  Each notice pursuant to Section 7.03(a) shall describe with
particularity any and all provisions of this Agreement and any other Loan
Document that have been breached.

 

7.04                        Payment of Obligations.

 

Pay and discharge, as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Loan Party
or such Subsidiary, (b) all lawful claims which, if unpaid, would by law become
a Lien upon its property (other than Permitted Liens) and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

 

7.05                        Preservation of Existence, Etc.

 

(a)                                 Preserve, renew and maintain in full force
and effect its legal existence under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 8.04 or Section 8.05.

 

(b)                                 Preserve, renew and maintain in full force
and effect its good standing under the Laws of the jurisdiction of its
organization, except to the extent the failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  Take all commercially reasonable action to
maintain all rights, privileges, permits, licenses and franchises necessary or
desirable in the normal conduct of its business, except to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

(d)                                 Preserve or renew all of its registered IP
Rights and all IP Rights in respect of which an application for registration has
been filed or recorded with the United States Copyright Office or the United
States Patent and Trademark Office, in each case, the non-preservation or
non-renewal of which could reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect.

 

7.06                        Maintenance of Properties.

 

(a)                                 Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted.

 

(b)                                 Make all necessary repairs thereto and
renewals and replacements thereof, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect.

 

(c)                                  Use the standard of care typical in the
industry in the operation and maintenance of its facilities.

 

7.07                        Maintenance of Insurance.

 

(a)                                 Maintain with financially sound and
reputable insurance companies that are not Affiliates of the Borrower or any
Subsidiary insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same

 

62

--------------------------------------------------------------------------------


 

or similar business, of such types and in such amounts as are customarily
carried under similar circumstances by such other Persons.

 

(b)                                 Without limiting the foregoing,
(i) maintain, if available, fully paid flood hazard insurance on all real
property that is located in a special flood hazard area and that constitutes
Collateral, on such terms and in such amounts as required by The National Flood
Insurance Reform Act of 1994 or as otherwise required by the Administrative
Agent, (ii) furnish to the Administrative Agent evidence of the renewal (and
payment of renewal premiums therefor) of all such policies prior to the
expiration or lapse thereof and (iii) furnish to the Administrative Agent prompt
written notice of any redesignation of any such improved real property into or
out of a special flood hazard area.

 

(c)                                  Cause the Administrative Agent and its
successors and/or assigns to be named as lender’s loss payee or mortgagee as its
interest may appear, and/or additional insured with respect to any such
insurance providing liability coverage or coverage in respect of any Collateral,
and cause each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Administrative Agent, that it will give the Administrative Agent thirty (30)
days (or such lesser amount as the Administrative Agent may agree) prior written
notice before any such policy or policies shall be altered or canceled.

 

7.08                        Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

7.09                        Books and Records.

 

(a)                                 Maintain proper books of record and account,
in which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of such Loan Party or such Subsidiary, as the case may be.

 

(b)                                 Maintain such books of record and account in
material conformity with all applicable requirements of any Governmental
Authority having regulatory jurisdiction over such Loan Party or such
Subsidiary, as the case may be.

 

7.10                        Inspection Rights.

 

(a)                                 Permit representatives and independent
contractors of the Administrative Agent and each Lender, all at the expense of
the Borrower: (i) to meet on a regular or other basis with any and all officers
and employees of the Borrower and its Subsidiaries from time to time and upon
reasonable advance notice to the Borrower or the applicable Subsidiary and
during normal business hours for the purpose of consulting with, rendering
advice, recommendations and assistance to, and influencing the management of the
Borrower or its Subsidiaries or obtaining information regarding the Borrower’s
or any of its Subsidiaries’ operations, activities and prospects and expressing
its views thereon and (ii) to access the premises and inspect the books, records
and properties of the Borrower and its Subsidiaries upon reasonable advance
notice to the Borrower and during normal business hours; provided, that,
excluding any such visits and

 

63

--------------------------------------------------------------------------------


 

inspections during the continuation of an Event of Default, only one such visit
and inspection per year shall be at the Borrower’s expense (and only the
Administrative Agent may exercise rights under this Section 7.10(a)); provided,
further, that, when an Event of Default exists the Administrative Agent and the
Lenders (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

(b)                                 Consider, in good faith, the recommendations
of the Administrative Agent and the Lenders or their respective designated
representatives in connection with the matters on which they are consulted as
described in clause (a) above, recognizing that the ultimate discretion with
respect to all such matters shall be retained by the Borrower.

 

7.11                        Use of Proceeds.

 

Use the proceeds of the Loans (a) to repay existing indebtedness on the Funding
Date, (b) for investment in clinical development programs and the expansion of
commercial activities and (c) for working capital and other general corporate
purposes; provided, that, in no event shall the proceeds of the Loans be used in
contravention of any Law or of any Loan Document.

 

7.12                        Additional Subsidiaries.

 

(a)                                 Within thirty (30) days after the
acquisition or formation of any Subsidiary:

 

(i)                                           notify the Administrative Agent
thereof in writing, together with the (A) jurisdiction of organization,
(B) number of shares of each class of Equity Interests outstanding, (C) number
and percentage of outstanding shares of each class owned (directly or
indirectly) by the Borrower or any Subsidiary and (D) number and effect, if
exercised, of all outstanding options, warrants, rights of conversion or
purchase and all other similar rights with respect thereto; and

 

(ii)                                        if such Subsidiary is a Domestic
Subsidiary (other than a Foreign Subsidiary Holding Company), cause such Person
to (A) become a Guarantor by executing and delivering to the Administrative
Agent a Joinder Agreement or such other documents as the Administrative Agent
shall reasonably request for such purpose and (B) deliver to the Administrative
Agent documents of the types referred to in Sections 5.02(f) and (g) and
favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (A)), all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(b)                                 on the Funding Date, cause each Domestic
Subsidiary (other than a Foreign Subsidiary Holding Company) that was formed or
acquired after the Effective Date but prior to the Funding Date to (i) become a
Guarantor by executing and delivering to the Administrative Agent a Joinder
Agreement or such other documents as the Administrative Agent shall reasonably
request for such purpose and (ii) deliver to the Administrative Agent documents
of the types referred to in Sections 5.02(f) and (g) and favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to in
clause (i)), all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

7.13                        ERISA Compliance.

 

Do, and cause each of its ERISA Affiliates to do, each of the following:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Internal Revenue Code and other federal or
state law, (b) cause each Plan that is qualified under Section 401(a) of the
Internal Revenue Code to maintain such qualification, and (c) make all required
contributions to any Pension Plan.

 

7.14                        Pledged Assets.

 

(a)                                 Equity Interests.  Cause (i) 100% of the
issued and outstanding Equity Interests of each Domestic Subsidiary (other than
a Foreign Subsidiary Holding Company) directly owned by a Loan Party and
(ii) 65% (or such greater percentage that, due to a change in an applicable Law
after the Effective Date, (A) could not reasonably be expected to cause the
undistributed earnings of such Foreign Subsidiary or such Foreign Subsidiary
Holding Company as determined for United States federal income tax purposes to
be treated as a deemed dividend to such Foreign Subsidiary’s United States
parent or such Foreign Subsidiary Holding Company’s United States parent and
(B) could not reasonably be expected to cause any material adverse tax
consequences) of the issued and outstanding Equity Interests entitled to vote
(within the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treas. Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary and each Foreign
Subsidiary Holding Company, in each case, directly owned by a Loan Party, in
each case, to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the Secured Parties,
pursuant to the terms and conditions of the Collateral Documents, together with
opinions of counsel and any filings and deliveries necessary in connection
therewith to perfect the security interests therein, all in form and substance
satisfactory to the Administrative Agent.

 

(b)                                 Other Property.  Cause all property (other
than Excluded Property) of each Loan Party to be subject at all times to
perfected Liens, which Liens are superior in right to any other Person (subject
to Permitted Liens) and, in the case of real property (whether leased or owned),
title insured Liens, in each case, in favor of the Administrative Agent to
secure the Obligations pursuant to the Collateral Documents or, with respect to
any such property acquired subsequent to the Funding Date, such other additional
security documents as the Administrative Agent shall request and, in connection
with the foregoing, deliver to the Administrative Agent such other documentation
as the Administrative Agent may request including filings and deliveries
necessary to perfect such Liens, Organization Documents, resolutions, Real
Property Security Documents and favorable opinions of counsel to such Person,
all in form, content and scope reasonably satisfactory to the Administrative
Agent.

 

7.15                        Compliance with Material Contracts.

 

Comply in all material respects with each Material Contract of such Person,
except to the extent that noncompliance therewith could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

 

7.16                        Products and Required Permits.

 

(a)                                 Without limiting the generality of
Section 7.08, in connection with the development, testing, manufacture,
marketing or sale of each Product by the Borrower or any Subsidiary, the
Borrower or such Subsidiary shall comply in all material respects with all
Required Permits at all times issued by any Governmental Authority, specifically
including the

 

65

--------------------------------------------------------------------------------


 

FDA, with respect to such development, testing, manufacture, marketing or sales
of such Product by the Borrower or such Subsidiary.

 

(b)                                 Without limiting the generality of
Section 7.16(a) above, the Borrower shall immediately and in any event within
three (3) Business Days give written notice to the Administrative Agent upon the
Borrower’s becoming aware that any of the representations and warranties set
forth in Section 6.23 with respect to any Product have become incorrect in any
material respect.

 

7.17                        Consent of Licensors.

 

At least thirty (30) days prior to entering into or becoming bound by any
license or agreement (other than over-the-counter software that is commercially
available to the public), the failure, breach or termination of which could
reasonably be expected to have a Material Adverse Effect, the Loan Parties shall
(a) provide written notice to the Administrative Agent of the material terms of
such license or agreement with a description of its likely impact on the Loan
Parties’ business or financial condition and (b) to the extent requested by the
Administrative Agent, use commercially reasonable efforts to obtain the consent
of, or waiver by, any Person whose consent or waiver is necessary for (i) the
applicable Loan Party’s interest in such licenses or contract rights to be
deemed Collateral and for the Administrative Agent to have a security interest
in it that might otherwise be restricted by the terms of the applicable license
or agreement, whether now existing or entered into in the future and (ii) the
Administrative Agent to have the ability in the event of a liquidation of any of
the Collateral to dispose of such Collateral in accordance with the
Administrative Agent’s rights and remedies under this Agreement and the other
Loan Documents; provided, that, the failure to obtain any such consent or waiver
shall not in and of itself constitute an Event of Default.

 

7.18                        Anti-Corruption Laws.

 

Conduct its business in compliance with the United States Foreign Corrupt
Practices Act of 1977 and other similar anti-corruption legislation in other
jurisdictions in which the Loan Parties and their Subsidiaries conduct business
and/or are subject to such legislation and maintain policies and procedures
designed to promote and achieve compliance with such laws.

 

7.19                        Maintenance of IP Rights.

 

Renew, prosecute, enforce and maintain all IP Rights except where the failure to
renew, prosecute, enforce or maintain any IP Rights could not reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

 

7.20                        Post-Closing Matters.

 

Not more than ninety (90) days after the Funding Date, use commercially
reasonable efforts to deliver to the Administrative Agent, in each case in form
and substance satisfactory to the Administrative Agent, consents with respect to
and/or amendments of, each of the agreements described on Schedule 7.20 which
shall, among other things, consent to the Administrative Agent’s security
interest in the intellectual property rights that are the subject of such
agreements, confirm that any covenant not to sue granted in such agreements is
assignable in accordance with the terms of such agreements, and, upon the
occurrence of an Event of Default, consent to the Administrative Agent taking
control of the Borrower’s assets and taking any action or remedy available to
Administrative Agent as a secured creditor.

 

66

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

On the Funding Date and thereafter, so long as any Lender shall have any
Commitment hereunder, any Loan or other Obligation (other than contingent
indemnification obligations for which no claim has been asserted) hereunder
shall remain unpaid or unsatisfied, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

8.01                        Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

 

(a)                                 Liens pursuant to any Loan Document;

 

(b)                                 Liens existing on the Funding Date and
listed on Schedule 8.01;

 

(c)                                  Liens (other than Liens imposed under
ERISA) for taxes, fees, assessments or governmental charges or levies not yet
due or which are being contested in good faith and by appropriate proceedings
diligently conducted, if adequate reserves with respect thereto are maintained
on the books of the applicable Person in accordance with GAAP;

 

(d)                                 statutory Liens of landlords and Liens of
carriers, warehousemen, mechanics, materialmen and suppliers and other Liens
imposed by law or pursuant to customary reservations or retentions of title
arising in the ordinary course of business; provided, that, such Liens secure
only amounts not yet due and payable or, if due and payable, are unfiled and no
other action has been taken to enforce the same or are being contested in good
faith by appropriate proceedings for which adequate reserves determined in
accordance with GAAP have been established;

 

(e)                                  pledges or deposits in the ordinary course
of business in connection with workers’ compensation, unemployment insurance,
old age pension, social security and other like obligations, other than any Lien
imposed by ERISA;

 

(f)                                   deposits to secure the performance of
bids, trade contracts and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

 

(g)                                  easements, rights-of-way, restrictions and
other similar encumbrances affecting real property which, in the aggregate, are
not substantial in amount, and which do not in any case materially detract from
the value of the property subject thereto or materially interfere with the
ordinary conduct of the business of the applicable Person;

 

(h)                                 Liens securing judgments for the payment of
money (or appeal or other surety bonds relating to such judgments) not
constituting an Event of Default under Section 9.01(h);

 

(i)                                     Liens securing Indebtedness permitted
under Section 8.03(e); provided, that: (i) such Liens do not at any time
encumber any property other than the property financed by such Indebtedness,
(ii) the Indebtedness secured thereby does not exceed the cost (negotiated on an
arm’s length basis) of the property being acquired on the date of acquisition
and (iii) such Liens attach to such property concurrently with or within ninety
(90) days after the acquisition thereof;

 

67

--------------------------------------------------------------------------------


 

(j)                                    licenses, sublicenses, leases or
subleases (other than relating to intellectual property) granted to others in
the ordinary course of business not interfering in any material respect with the
business of any Loan Party or any Subsidiary;

 

(k)                                 normal and customary rights of setoff upon
deposits of cash in favor of banks or other depository institutions;

 

(l)                                     Liens of a collection bank arising under
Section 4-210 of the Uniform Commercial Code on items in the course of
collection;

 

(m)                             Liens of the Revolving Credit Lender on the
Revolving Credit Priority Collateral securing only the Permitted Senior
Revolving Credit Indebtedness, subject to compliance with the terms and
provisions of Section 8.03(g) and the definition of “Permitted Senior Revolving
Credit Indebtedness”;

 

(n)                                 leases or subleases of real property granted
in the ordinary course of such Loan Party’s or such Subsidiary’s business, and
leases, subleases, non-exclusive licenses or sublicenses of personal property
(other than intellectual property) granted in the ordinary course of such Loan
Party’s or such Subsidiary’s business, if the leases, subleases, licenses and
sublicenses do not prohibit the Administrative Agent or the Lenders from taking
a security interest therein; and

 

(o)                                 Liens on cash collateral of the Loan Parties
and their respective Subsidiaries securing Indebtedness permitted by
Section 8.03(h).

 

8.02                        Investments.

 

Make any Investments, except:

 

(a)                                 Investments held by the Borrower or any
Subsidiary in the form of cash or Cash Equivalents;

 

(b)                                 Investments existing as of the Funding Date
and set forth in Schedule 8.02;

 

(c)                                  (i) Investments in any Person that is a
Loan Party prior to giving effect to such Investment and (ii) Investments by any
Subsidiary that is not a Loan Party in any other Subsidiary that is not a Loan
Party;

 

(d)                                 Investments consisting of extensions of
credit in the nature of accounts receivable or notes receivable arising from the
grant of trade credit in the ordinary course of business, and Investments
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss;

 

(e)                                  Permitted Acquisitions;

 

(f)                                   Investments consisting of (i) travel
advances and employee relocation loans and other employee loans and advances in
the ordinary course of business and (ii) loans to employees, officers or
directors relating to the purchase of Qualified Capital Stock of the Borrower
pursuant to employee stock purchase plans or agreements approved by the
Borrower’s Board of Directors, in an aggregate amount for all such Investments
made in reliance of this clause (f) not to exceed $250,000 at any one time
outstanding;

 

68

--------------------------------------------------------------------------------


 

(g)                                  Investments consisting of obligations of
the Borrower or any Subsidiary under Swap Contracts permitted under
Section 8.03(d) that are incurred for non-speculative purposes in the ordinary
course of business;

 

(h)                                 Investments (including debt obligations)
received in connection with the bankruptcy or reorganization of customers or
suppliers and in settlement of delinquent obligations of, and other disputes
with, customers or suppliers arising in the ordinary course of business;

 

(i)                                     Investments consisting of the
endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business;

 

(j)                                    Investments consisting of notes
receivable of, or prepaid royalties and other credit extensions to, customers
and suppliers who are not Affiliates of the Borrower or any Subsidiary, in each
case, in the ordinary course of business; provided, that, this clause (j) shall
not permit Investments in any Subsidiary;

 

(k)                                 Investments consisting of extensions of
credit in the form of accounts receivable or notes receivable arising from the
sale of goods or services in the ordinary course of business and prepaid
royalties or prepaid services arising in the ordinary course of business;

 

(l)                                     noncash Investments in joint ventures or
strategic alliances in the ordinary course of business consisting of
non-exclusive licensing of technology, the development of technology or the
providing of technical support;

 

(m)                             Investments held by a Person acquired or merged
into a Loan Party so long as such Investments were not made in contemplation of
such acquisition or merger and were in existence on the date of such acquisition
or merger; and

 

(n)                                 other Investments not permitted by any of
the foregoing clauses of this Section 8.02, in an aggregate amount not to exceed
$250,000 at any one time outstanding.

 

8.03                        Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)                                 Indebtedness under the Loan Documents;

 

(b)                                 Indebtedness of the Borrower and its
Subsidiaries existing on the Funding Date and described on Schedule 8.03 (and
any Permitted Refinancing thereof);

 

(c)                                  intercompany Indebtedness permitted under
Section 8.02;

 

(d)                                 obligations (contingent or otherwise) of the
Borrower or any Subsidiary existing or arising under any Swap Contract;
provided, that, (i) such obligations are (or were) entered into by such Person
in the ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view” and (ii) such Swap Contract does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

 

69

--------------------------------------------------------------------------------


 

(e)                                  purchase money Indebtedness (including
obligations in respect of Capital Leases or Synthetic Leases) hereafter incurred
by the Borrower or any of its Subsidiaries to finance the purchase of fixed
assets, and renewals, refinancings and extensions thereof; provided, that,
(i) the total of all such Indebtedness for all such Persons taken together shall
not exceed an aggregate principal amount of $500,000 at any one time
outstanding, (ii) such Indebtedness when incurred shall not exceed the purchase
price of the asset(s) financed and (iii) no such Indebtedness shall be
refinanced for a principal amount in excess of the principal balance outstanding
thereon at the time of such refinancing;

 

(f)                                   unsecured Indebtedness in respect of
netting services, overdraft protections, employee credit card programs,
automatic clearinghouse arrangements and similar arrangements in each case in
connection with deposit accounts and Indebtedness arising from the honoring of a
bank or other financial institution of a check, draft or similar instrument
drawn against insufficient funds in the ordinary course of business; provided,
that, (x) any such Indebtedness is extinguished within thirty (30) days and
(y) the aggregate outstanding principal amount of such Indebtedness shall not at
any time exceed $500,000;

 

(g)                                  Permitted Senior Revolving Credit
Indebtedness in an aggregate principal amount not to exceed the lesser of
(i) $5,000,000 and (ii) eighty percent (80%) of eligible accounts receivable of
the Borrower (as determined by the Permitted Senior Revolving Credit Documents)
and the proceeds thereof, at any one time outstanding pursuant to a revolving
credit facility; provided, that, (x) no Default or Event of Default shall have
occurred and be continuing both immediately before and immediately after the
incurrence of such Indebtedness and (y) prior to the incurrence of such
Indebtedness, (i) the Administrative Agent, the Loan Parties and the Revolving
Credit Lender shall have entered into an intercreditor agreement reasonably
satisfactory to the Administrative Agent pursuant to which (A) the Revolving
Credit Lender shall be granted a first priority security interest only in the
accounts receivable of the Borrower and proceeds thereof (collectively, the
“Revolving Credit Priority Collateral”), (B) the Administrative Agent, on behalf
of the Secured Parties, shall be granted a second priority security interest in
the Revolving Credit Priority Collateral, (C) the Administrative Agent, on
behalf of the Secured Parties, shall maintain its first priority security
interest in all other assets of the Loan Parties (other than Excluded Property)
and (D) the Revolving Credit Lender shall not be granted a security interest in
any property of the Loan Parties other than the Revolving Credit Priority
Collateral and (ii) the Administrative Agent and the Loan Parties shall have
entered into amendments, in each case in form and substance reasonably
satisfactory to the Administrative Agent, to this Agreement and such other Loan
Documents as required to, among other things, include in the Loan Documents such
additional representations, warranties, covenants and defaults as are included
in the Permitted Senior Revolving Credit Documents (but not included in the Loan
Documents at such time);

 

(h)                                 Indebtedness constituting reimbursement
obligations in respect of letters of credit, bank guarantees and similar
instruments issued for the account of any Loan Party or any Subsidiary, in an
aggregate amount for all such Indebtedness not to exceed $500,000 at any one
time outstanding;

 

(i)                                     Qualified Subordinated Debt, subject to
the limitations set forth in Section 8.16(b);

 

(j)                                    unsecured Indebtedness incurred in
connection with corporate credit cards in an aggregate principal amount not to
exceed $250,000 at any one time outstanding;

 

70

--------------------------------------------------------------------------------


 

(k)                                 unsecured Indebtedness in respect of Earn
Out Obligations, purchase price adjustment or similar obligations, in each case,
in connection with Permitted Acquisitions; provided, that, the aggregate amount
of all such Indebtedness under this clause (k) when taken together the aggregate
other consideration paid or payable for all Permitted Acquisitions shall not
exceed the maximum amount permitted under the definition of “Permitted
Acquisition”; and

 

(l)                                     other unsecured Indebtedness not
permitted by any of the foregoing clauses of this Section 8.03, in an aggregate
principal amount not to exceed $250,000 at any one time outstanding.

 

8.04                        Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 8.04 but subject to the terms of Sections 7.12 and 7.14, (a) the
Borrower may merge or consolidate with any of its Subsidiaries, provided that
the Borrower shall be the continuing or surviving corporation, (b) any Loan
Party (other than the Borrower) may merge or consolidate with any other Loan
Party (other than the Borrower), (c) any Subsidiary that is not a Loan Party may
be merged or consolidated with or into any Loan Party, provided that such Loan
Party shall be the continuing or surviving corporation, (d) any Subsidiary that
is not a Loan Party may be merged or consolidated with or into any other
Subsidiary that is not a Loan Party and (e) any Subsidiary that is not a Loan
Party may dissolve, liquidate or wind up its affairs at any time provided that
such dissolution, liquidation or winding up could not reasonably be expected to
have a Material Adverse Effect and all of its assets and business are
transferred to a Loan Party prior to or concurrently with such dissolution,
liquidation or winding up.

 

8.05                        Dispositions.

 

Make any Disposition unless (a) the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneous with consummation of the
transaction and shall be in an amount not less than the fair market value of the
property disposed of, (b) no Default or Event of Default shall have occurred and
be continuing both immediately prior to and after giving effect to such
Disposition, (c) such transaction does not involve the sale or other disposition
of a minority equity interest in any Subsidiary and (d) the aggregate net book
value of all of the assets sold or otherwise disposed of in such Disposition
together with the aggregate net book value of all assets sold or otherwise
disposed of by the Borrower and its Subsidiaries in all such transactions
occurring during the term of this Agreement does not exceed $500,000.

 

8.06                        Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, except that:

 

(a)                                 each Subsidiary may make Restricted Payments
to any Loan Party;

 

(b)                                 the Borrower and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the
Qualified Capital Stock of such Person; and

 

(c)                                  the Borrower may (i) pay de minimis amounts
of cash in lieu of fractional shares upon conversion of convertible securities
or upon any stock split or consolidation and (ii) the Borrower may repurchase
the Equity Interests of former officers, directors, employees or consultants
pursuant to stock repurchase agreements so long as (x) no Default or Event of
Default

 

71

--------------------------------------------------------------------------------


 

shall exist or would result from any such repurchase and (y) the aggregate
amount of all such repurchases does not exceed $250,000 in any fiscal year.

 

8.07                        Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the Effective Date
or any business substantially related or incidental thereto (it being understood
and agreed that, for purposes of this Section, the molecular diagnostics for
disease business generally shall constitute a business substantially related to
the lines of business conducted by the Borrower and its Subsidiaries on the
Effective Date).

 

8.08                        Transactions with Affiliates and Insiders.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person involving aggregate consideration
in excess of $100,000, other than (a) advances of working capital to any Loan
Party, (b) transfers of cash and assets to any Loan Party, (c) intercompany
transactions expressly permitted by Section 8.02, Section 8.03, Section 8.04,
Section 8.05 or Section 8.06, (d) normal and reasonable compensation and
reimbursement of expenses of officers and directors in the ordinary course of
business, (e) customary compensation and indemnification of, and other
employment arrangements with, directors, officers and employees of the Borrower
or any Subsidiary in the ordinary course of business, (f) Qualified Subordinated
Debt and (g) except as otherwise specifically limited in this Agreement, other
transactions which are entered into in the ordinary course of such Person’s
business on terms and conditions substantially as favorable to such Person as
would be obtainable by it in a comparable arms-length transaction with a Person
other than an officer, director or Affiliate.

 

8.09                        Burdensome Agreements.

 

Enter into, or permit to exist, any Contractual Obligation that (a) encumbers or
restricts the ability of any such Person to (i) make Restricted Payments to any
Loan Party, (ii) pay any Indebtedness or other obligations owed to any Loan
Party, (iii) make loans or advances to any Loan Party, (iv) transfer any of its
property to any Loan Party, (v) pledge its property pursuant to the Loan
Documents or any renewals, refinancings, exchanges, refundings or extension
thereof or (vi) act as a Loan Party pursuant to the Loan Documents or any
renewals, refinancings, exchanges, refundings or extension thereof, except (in
respect of any of the matters referred to in clauses (i) through (v) above) for
(1) this Agreement and the other Loan Documents, (2) any document or instrument
governing Indebtedness incurred pursuant to Section 8.03(e); provided, that, any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (3) customary restrictions and
conditions contained in any agreement relating to the sale of any property
permitted under Section 8.05 pending the consummation of such sale or (4) any
Permitted Senior Revolving Credit Documents or (b) requires the grant of any
security for any obligation if such property is given as security for the
Obligations.

 

8.10                        Use of Proceeds.

 

Use the proceeds of any Loan, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

72

--------------------------------------------------------------------------------


 

8.11                        Payment of Other Indebtedness.

 

Make (or give any notice with respect thereto) any voluntary or optional payment
or prepayment or redemption or acquisition for value of (including without
limitation, by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), refund,
refinance or exchange of any Indebtedness of any Loan Party or any Subsidiary
(other than any of the foregoing payments or transactions relating to
(x) Indebtedness arising under the Loan Documents, (y) any Permitted Senior
Revolving Credit Indebtedness and (z) the repayment of all Indebtedness owing
under the Existing Credit Agreement on the Funding Date).

 

8.12                        Organization Documents; Fiscal Year; Legal Name,
State of Formation and Form of Entity; Certain Amendments.

 

(a)                                 Amend, modify or change its Organization
Documents in a manner adverse to the Administrative Agent or the Lenders.

 

(b)                                 Change its fiscal year.

 

(c)                                  Without providing ten (10) days prior
written notice to the Administrative Agent, change its name, state of
organization or form of organization.

 

(d)                                 Amend, modify or change any of the terms or
provisions of any Permitted Senior Revolving Credit Document in a manner
materially adverse to the Administrative Agent or any Secured Party or in
violation of the terms and provisions of any intercreditor agreement entered
into by the Administrative Agent with respect thereto.

 

(e)                                  Amend, modify or change (or permit the
amendment, modification or change of) any of the terms or provisions of the
Qualified Subordinated Debt Documents in violation of the terms and provisions
of the applicable Qualified Subordinated Debt Subordination Agreement.

 

8.13                        Ownership of Subsidiaries.

 

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than any Loan Party or any Wholly Owned Subsidiary)
to own any Equity Interests of any Subsidiary, except to qualify directors where
required by applicable law or to satisfy other requirements of applicable law
with respect to the ownership of Equity Interests of Foreign Subsidiaries,
(b) permit any Loan Party or any Subsidiary to issue or have outstanding any
shares of Disqualified Capital Stock or (c) create, incur, assume or suffer to
exist any Lien on any Equity Interests of any Subsidiary of any Loan Party,
except for Permitted Liens.

 

8.14                        Sale Leasebacks.

 

Enter into any Sale and Leaseback Transaction.

 

8.15                        Sanctions; Anti-Corruption Laws.

 

(a)                                 Directly or indirectly, use the proceeds of
any Loan, or lend, contribute or otherwise make available the proceeds of any
Loan to any Person, to fund any activities of or business with any Person, or in
any Designated Jurisdiction, that, at the time of such funding, is the subject
of Sanctions, or in any other manner that will result in a violation by any
Person

 

73

--------------------------------------------------------------------------------


 

(including any Person participating in the transaction, whether as Lender,
Administrative Agent, or otherwise) of Sanctions.

 

(b)                                 Directly or indirectly, use the proceeds of
any Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other similar anti-corruption
legislation in other jurisdictions.

 

8.16                        Consolidated Revenues.

 

(a)                                 Consolidated Revenues.  Permit Consolidated
Revenues for any four consecutive fiscal quarter period to be less than
(i) $40,000,000, for any four consecutive fiscal quarter period ending during
the period from the Funding Date through and including December 30, 2016,
(ii) $50,000,000, for any four consecutive fiscal quarter period ending during
the period from December 31, 2016 through and including December 30, 2017,
(iii) $60,000,000, for any four consecutive fiscal quarter period ending during
the period from December 31, 2017 through and including December 30, 2018,
(iv) $70,000,000, for any four consecutive fiscal quarter period ending during
the period from December 31, 2018 through and including December 30, 2019,
(v) $80,000,000, for any four consecutive fiscal quarter period ending during
the period from December 31, 2019 through and including December 30, 2020,
(vi) $90,000,000, for any four consecutive fiscal quarter period ending during
the period from December 31, 2020 through and including December 30, 2021 and
(vii) $100,000,000 for any four consecutive fiscal quarter period ending
thereafter.

 

(b)                                 Cure Right.

 

(i) Notwithstanding anything to the contrary contained in Section 8.16(a), in
the event that any Loan Party would otherwise be in default of the financial
covenant set forth in Section 8.16(a) for any period, on or before the twentieth
(20th) Business Day subsequent to the due date for delivery of the financial
statements for such period pursuant to Section 7.01 (such period, the “Cure
Period”), the Borrower shall have the right to issue Qualified Capital Stock or
Qualified Subordinated Debt, in each case, for cash in an aggregate amount not
to exceed the amount necessary to cure the relevant failure to comply with
Section 8.16(a) (such contribution, a “Specified Equity Contribution”), and upon
the receipt by the Borrower of such Specified Equity Contribution within the
Cure Period, the financial covenant set forth in Section 8.16(a) shall be
recalculated giving effect to the following pro forma adjustments (collectively,
the “Cure Right”):

 

(A)                               Consolidated Revenues shall be increased for
the applicable fiscal quarter (the “Applicable Quarter”) and any period of four
consecutive fiscal quarters that includes the Applicable Quarter, solely for the
purpose of measuring the financial covenant set forth in Section 8.16(a), and
not for any other purpose under this Agreement, by an amount equal to the
Specified Equity Contribution; and

 

(B)                               If, after giving effect to the foregoing
recalculation, the Loan Parties shall then be in compliance with the
requirements of the financial covenant set forth in Section 8.16(a), the Loan
Parties shall be deemed to have satisfied the requirements of the financial
covenant set forth in Section 8.16(a) as of the relevant date of determination
with the same effect as though there had been no failure to comply therewith at
such date, and the applicable breach or

 

74

--------------------------------------------------------------------------------


 

default of the covenant set forth in Section 8.16(a) that had occurred shall be
deemed cured for the purposes of this Agreement.

 

(ii)                                  Notwithstanding anything herein to the
contrary, (A) the Loan Parties shall provide notice to the Administrative Agent
of their intention to exercise the Cure Right (the “Cure Notice”) no later than
the date of delivery of the financial statements evidencing such noncompliance
pursuant to Section 7.01, (B) in each four fiscal quarter period, there shall be
a period of at least two (2) fiscal quarters in respect of which no Cure Right
is exercised, (C) the Specified Equity Contribution shall be no greater than the
amount required for purposes of complying with the financial covenant in
Section 8.16(a), (D) the Specified Equity Contribution received pursuant to any
exercise of the Cure Right shall be disregarded for purposes of determining any
available basket under any covenant in this Agreement, (E) the Cure Right may be
exercised no more than three (3) times during the term of this Agreement,
(F) notwithstanding anything to the contrary set forth in this Agreement, the
aggregate outstanding amount of all Qualified Subordinated Debt shall at no time
exceed $10,000,000, (G) unless (x) the Borrower has stated in writing that it
does not intend to cause a Specified Equity Contribution to be provided or
(y) the Event of Default is precluded from being cured pursuant to this
Section 8.16(b) because of clause (b)(ii)(B), (b)(ii)(C) or (b)(ii)(E) above,
following receipt of the Cure Notice as provided in clause (b)(ii)(A) above,
neither the Administrative Agent nor any Lender shall exercise any remedy under
the Loan Documents or applicable Laws on the basis of an Event of Default caused
solely by the failure of the Loan Parties to comply with Section 8.16(a) until
the first (1st) Business Day immediately following the end of the Cure Period
(the “Standstill Period”) and (H) during the Standstill Period (unless and until
the Event of Default is cured pursuant to this Section 8.16(b)), no Lender shall
have an obligation to honor any Loan Notice.

 

8.17                        Liquidity.

 

Permit Liquidity, at any time, to be less than $5,000,000.

 

8.18                        Accounts.

 

Each of the Loan Parties shall not open, maintain or otherwise have any deposit
or other accounts (including securities accounts) at any bank or other financial
institution, or any other account where money or securities are or may be
deposited or maintained with any Person, other than (i) deposit accounts that
are maintained at all times with depositary institutions as to which the
Administrative Agent shall have received a Qualifying Control Agreement,
(ii) securities accounts that are maintained at all times with financial
institutions as to which the Administrative Agent shall have received a
Qualifying Control Agreement, (iii) deposit accounts established solely as
payroll and other zero balance accounts, (iv) the SVB Cash Collateral Accounts,
so long as the aggregate amount of cash and Cash Equivalents held in such
accounts does not exceed $1,000,000 at any one time, (v) any Government
Receivables Account, so long as the aggregate cash balance in any such
Government Receivables Account is swept on a daily basis to a deposit account as
to which the Administrative Agent shall have received a Qualifying Account
Control Agreement and (vi) other deposit accounts, so long as at any time the
aggregate balance in all such accounts does not exceed $100,000.

 

75

--------------------------------------------------------------------------------


 

ARTICLE IX

 

EVENTS OF DEFAULT AND REMEDIES

 

9.01                        Events of Default.

 

Any of the following shall constitute an Event of Default:

 

(a)                                 Non-Payment.  The Borrower or any other Loan
Party fails to pay (i) when and as required to be paid herein, any amount of
principal of any Loan, (ii) within three (3) Business Days after the same
becomes due, any interest on any Loan, or any fee or prepayment premium due
hereunder or (iii) within five (5) Business Days after the same becomes due, any
other amount payable hereunder or under any other Loan Document; or

 

(b)                                 Specific Covenants.  Any Loan Party fails to
perform or observe any term, covenant or agreement contained in any of
Section 7.01, 7.02, 7.03, 7.05, 7.10, 7.11, 7.12, 7.14, 7.15, 7.16, 7.17 or 7.18
or Article VIII; or

 

(c)                                  Other Defaults.  Any Loan Party fails to
perform or observe any other covenant or agreement (not specified in subsection
(a) or (b) above) contained in any Loan Document on its part to be performed or
observed and such failure continues for thirty (30) days after the earlier of
the date on which (i) a Responsible Officer of the Borrower becomes aware of
such failure and (ii) written notice thereof shall have been given to the
Borrower by the Administrative Agent or any Lender; or

 

(d)                                 Representations and Warranties.  Any
representation, warranty, certification or statement of fact made or deemed made
by or on behalf of the Borrower or any other Loan Party herein, in any other
Loan Document, or in any document delivered in connection herewith or therewith
shall be incorrect or misleading when made or deemed made; or

 

(e)                                  Cross-Default.  (i) Any Loan Party or any
Subsidiary (A) fails to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), in respect of
any Indebtedness or Guarantee (other than Indebtedness hereunder and
Indebtedness under Swap Contracts) having an aggregate principal amount
(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event occurs, the effect of which default or other event is to cause, or to
permit the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause, with the giving of notice
if required, such Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded or (ii) there occurs under any Swap
Contract an Early Termination Date (as defined in such Swap Contract) resulting
from (A) any event of default under such Swap Contract as to which the Borrower
or any Subsidiary is the Defaulting Party (as defined in such Swap Contract) or
(B) any Termination Event (as so defined) under such Swap Contract as to which
the Borrower or any Subsidiary is an Affected Party (as so defined) and, in
either event, the Swap Termination Value owed by the Borrower or such Subsidiary
as a result thereof is greater than the Threshold Amount; or

 

(f)                                   Insolvency Proceedings, Etc.  Any Loan
Party or any of its Subsidiaries institutes or consents to the institution of
any proceeding under any Debtor Relief Law, or makes an

 

76

--------------------------------------------------------------------------------


 

assignment for the benefit of creditors; or applies for or consents to the
appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person and the appointment continues undischarged or unstayed for sixty
(60) calendar days or any proceeding under any Debtor Relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for sixty (60)
calendar days, or an order for relief is entered in any such proceeding; or

 

(g)                                  Inability to Pay Debts; Attachment. 
(i) Any Loan Party or any of its Subsidiaries becomes unable or admits in
writing its inability or fails generally to pay its debts as they become due or
(ii) any writ or warrant of attachment or execution or similar process is issued
or levied against all or any material part of the property of any such Person
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

(h)                                 Judgments.  There is entered against any
Loan Party or any Subsidiary (i) one or more final judgments or orders for the
payment of money in an aggregate amount exceeding the Threshold Amount (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage) or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order or
(B) there is a period of ten (10) consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

 

(i)                                     ERISA.  (i) An ERISA Event occurs with
respect to a Pension Plan which has resulted or could reasonably be expected to
result in liability of any Loan Party under Title IV of ERISA to the Pension
Plan or the PBGC in an aggregate amount in excess of the Threshold Amount or
(ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)                                    Invalidity of Loan Documents.  Any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder, ceases to be in full force
and effect; or any Loan Party or any other Person contests in any manner the
validity or enforceability of any Loan Document; or any Loan Party denies that
it has any or further liability or obligation under any Loan Document, or
purports to revoke, terminate or rescind any Loan Document; or

 

(k)                                 Change of Control.  There occurs any Change
of Control; or

 

(l)                                     Invalidity of Subordination Provisions. 
Any subordination provision in any document or instrument governing Indebtedness
that is purported to be subordinated to the Obligations or any subordination
provision in any subordination agreement that relates to any Indebtedness that
is to be subordinated to the Obligations, or any subordination provision in any
guaranty by any Loan Party of any such Indebtedness, shall cease to be in full
force and effect, or any Person (including the holder of any such Indebtedness)
shall contest in any manner the validity, binding nature or enforceability of
any such provision; or

 

77

--------------------------------------------------------------------------------


 

(m)                             Permitted Senior Revolving Credit Indebtedness. 
There occurs an “Event of Default” (or any comparable term) under, and as
defined in, any Permitted Senior Revolving Credit Document; or

 

(n)                                 Qualified Subordinated Debt.  There shall
occur an “Event of Default” (or any comparable term) under, and as defined in,
any Qualified Subordinated Debt Document.

 

9.02                        Remedies Upon Event of Default.

 

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

 

(a)                                 declare the commitment of each Lender to
make Loans to be terminated, whereupon such commitments and obligation shall be
terminated;

 

(b)                                 declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrower; and

 

(c)                                  exercise on behalf of itself and the
Lenders all rights and remedies available to it and the Lenders under the Loan
Documents;

 

provided, however, that, upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, the unpaid principal amount of all outstanding Loans and all interest
and other amounts as aforesaid shall automatically become due and payable, in
each case without further act of the Administrative Agent or any Lender.

 

If the Obligations are accelerated for any reason, the prepayment premium
required by Section 2.03(e) will also be due and payable as though such
Obligations were voluntarily prepaid and any discount on the Loans shall be
deemed earned in full and, in each case, shall constitute part of the
Obligations, in view of the impracticability and extreme difficulty of
ascertaining actual damages and by mutual agreement of the parties as to a
reasonable calculation of each Lender’s lost profits as a result thereof.  Any
prepayment premium required by Section 2.03(e) payable pursuant to the preceding
sentence shall be presumed to be the liquidated damages sustained by each Lender
as the result of the early termination and the Borrower agrees that it is
reasonable under the circumstances currently existing.  The prepayment premium
required by Section 2.03(e) shall also be payable and any discount on the Loans
shall be deemed earned in full, in each case, in the event that the Obligations
(and/or this Agreement) are satisfied or released by foreclosure (whether by
power of judicial proceeding), deed in lieu of foreclosure or by any other
means.  TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE BORROWER EXPRESSLY WAIVES
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING PREPAYMENT PREMIUM AND ANY DISCOUNT ON
THE LOANS IN CONNECTION WITH ANY SUCH ACCELERATION.  The Borrower expressly
agrees that (i) the prepayment premium required by Section 2.03(e) and any
discount on the Loans provided for herein is reasonable and is the product of an
arm’s length transaction between sophisticated business people, ably represented
by counsel, (ii) the prepayment premium required by Section 2.03(e) and any
discount on the Loans shall be payable notwithstanding the then prevailing
market rates at the time payment is made, (iii) there has been a course of
conduct between the Lenders and the Borrower giving specific consideration in
this transaction for such agreement to pay the

 

78

--------------------------------------------------------------------------------


 

prepayment premium required by Section 2.03(e) and any discount on the Loans and
(iv) the Borrower shall be estopped hereafter from claiming differently than as
agreed to in this paragraph.  The Borrower expressly acknowledges that its
agreement to pay the prepayment premium required by Section 2.03(e) and any
discount on the Loans to the Lenders as herein described is a material
inducement to the Lenders to make the Loans hereunder.

 

9.03                        Application of Funds.

 

After the exercise of remedies provided for in Section 9.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 9.02), any amounts received by any Lender or the
Administrative Agent on account of the Obligations shall be applied by the
Administrative Agent in the following order:

 

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including fees, charges and disbursements of counsel to the respective
Lenders) arising under the Loan Documents and amounts payable under Article III,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

 

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on and prepayment premium with respect to the Loans, ratably
among the Lenders in proportion to the respective amounts described in this
clause Third held by them;

 

Fourth, to payment of that portion of the Obligations constituting accrued and
unpaid principal of the Loans, ratably among the Secured Parties in proportion
to the respective amounts described in this clause Fourth held by them; and

 

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

 

ARTICLE X

 

ADMINISTRATIVE AGENT

 

10.01                 Appointment and Authority.

 

(a)                                 Each of the Lenders hereby irrevocably
appoints Visium Healthcare Partners, LP to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent and the Lenders, and neither the Borrower nor any other Loan Party shall
have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable

 

79

--------------------------------------------------------------------------------


 

Law.  Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

(b)                                 The Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender for purposes of acquiring, holding and enforcing any and all
Liens on Collateral granted by any of the Loan Parties to secure any of the
Obligations, together with such powers and discretion as are incidental
thereto.  In this connection, the Administrative Agent, as “collateral agent”
and any co-agents, sub-agents and attorneys-in-fact appointed by the
Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

10.02                 Rights as a Lender.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with any Loan Party or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

10.03                 Exculpatory Provisions.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents, and its duties
hereunder shall be administrative in nature.  Without limiting the generality of
the foregoing, the Administrative Agent:

 

(a)                                 shall not be subject to any fiduciary or
other implied duties, regardless of whether a Default has occurred and is
continuing;

 

(b)                                 shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the other Loan Documents
that the Administrative Agent is required to exercise as directed in writing by
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents); provided,
that, the Administrative Agent shall not be required to take any action that, in
its opinion or the opinion of its counsel, may expose the Administrative Agent
to liability or that is contrary to any Loan Document or applicable law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under any Debtor Relief Law or that may affect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law; and

 

(c)                                  shall not, except as expressly set forth
herein and in the other Loan Documents, have any duty to disclose, and shall not
be liable for the failure to disclose, any information

 

80

--------------------------------------------------------------------------------


 

relating to any Loan Party or any of its Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 11.01 and Section 9.02) or (ii) in the
absence of its own gross negligence or willful misconduct as determined by a
court of competent jurisdiction by final and non-appealable judgment.  The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until notice describing such Default is given in writing to the
Administrative Agent by the Borrower, or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

10.04                 Reliance by Administrative Agent.

 

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan, that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Loan Parties), independent accountants
and other experts selected by it, and shall not be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

 

10.05                 Delegation of Duties.

 

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the Facilities provided for herein as well as activities as
Administrative Agent.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.

 

81

--------------------------------------------------------------------------------


 

10.06                 Resignation of Administrative Agent.

 

The Administrative Agent may resign as Administrative Agent at any time by
giving thirty (30) days advance notice thereof to the Lenders and the Borrower
and, thereafter, the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder.  Upon any such resignation, the Required
Lenders shall have the right, subject to the approval of the Borrower (so long
as no Event of Default has occurred and is continuing; such approval not to be
unreasonably withheld), to appoint a successor Administrative Agent.  If no
successor Administrative Agent shall have been so appointed by the Required
Lenders, been approved (so long as no Event of Default has occurred and is
continuing) by the Borrower or have accepted such appointment within thirty (30)
days after the Administrative Agent’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent reasonably acceptable to the Borrower (so long as no
Default or Event of Default has occurred and is continuing).  Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all rights, powers, privileges and duties of
the retiring Administrative Agent.  After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this
Section 10.06 shall continue in effect for its benefit in respect of any actions
taken or omitted to be taken by it while it was acting as Administrative Agent. 
If no successor has accepted appointment as Administrative Agent by the date
which is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective and the Required Lenders shall perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above.

 

10.07                 Non-Reliance on Administrative Agent and Other Lenders.

 

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

10.08                 Administrative Agent May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(a)                                 to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders and the
Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders and the Administrative Agent under Section 11.04)
allowed in such judicial proceeding; and

 

82

--------------------------------------------------------------------------------


 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 11.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

10.09                 Collateral and Guaranty Matters.

 

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,

 

(a)                                 to release any Lien on any Collateral
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of all unused Commitments and payment in full of all Obligations
(other than contingent indemnification obligations for which no claim has been
asserted), (ii) that is sold or otherwise disposed of or to be sold or otherwise
disposed of as part of or in connection with any sale or other Disposition
permitted hereunder or under any other Loan Document or any Involuntary
Disposition or (iii) as approved in accordance with Section 11.01;

 

(b)                                 to subordinate any Lien on any property
granted to or held by the Administrative Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 8.01(i); and

 

(c)                                  to release any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted under the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty, pursuant to this
Section 10.09.

 

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

 

83

--------------------------------------------------------------------------------


 

ARTICLE XI

 

MISCELLANEOUS

 

11.01                 Amendments, Etc.

 

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that:

 

(a)                                 no such amendment, waiver or consent shall:

 

(i)                                           extend or increase the Commitment
of a Lender (or reinstate any Commitment terminated pursuant to Section 9.02)
without the written consent of such Lender whose Commitment is being extended or
increased (it being understood and agreed that a waiver of any condition
precedent set forth in Sections 5.03 or of any Default or a mandatory reduction
in Commitments is not considered an extension or increase in Commitments of any
Lender);

 

(ii)                                        postpone any date fixed by this
Agreement or any other Loan Document for any payment of principal (excluding
mandatory prepayments), interest, prepayment premiums, fees or other amounts due
to the Lenders (or any of them) or any scheduled or mandatory reduction of the
Commitments hereunder or under any other Loan Document without the written
consent of each Lender entitled to receive such payment or whose Commitments are
to be reduced;

 

(iii)                                     reduce the principal of, the rate of
interest specified herein on or the prepayment premium specified herein on any
Loan, or any fees or other amounts payable hereunder or under any other Loan
Document without the written consent of each Lender entitled to receive such
payment of principal, interest, fees or other amounts; provided, however, that,
only the consent of the Required Lenders shall be necessary to amend the
definition of “Default Rate” or to waive any obligation of the Borrower to pay
interest at the Default Rate;

 

(iv)                                    change any provision of this
Section 11.01(a) or the definition of “Required Lenders” without the written
consent of each Lender directly affected thereby;

 

(v)                                       except in connection with a
Disposition permitted under Section 8.05, release all or substantially all of
the Collateral without the written consent of each Lender directly affected
thereby;

 

(vi)                                    release the Borrower or, except in
connection with a merger or consolidation permitted under Section 8.04 or a
Disposition permitted under Section 8.05, all or substantially all of the
Guarantors without the written consent of each Lender directly affected thereby,
except to the extent the release of any Guarantor is permitted pursuant to
Section 10.09 (in which case such release may be made by the Administrative
Agent acting alone); and

 

84

--------------------------------------------------------------------------------


 

(b)                                 unless also signed by the Administrative
Agent, no amendment, waiver or consent shall affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document;

 

provided, however, that, notwithstanding anything to the contrary herein, (i) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder (and any amendment, waiver or consent which by its
terms requires the consent of all Lenders or each affected Lender may be
effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitments of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender more adversely than other
affected Lenders shall require the consent of such Defaulting Lender, (ii) each
Lender is entitled to vote as such Lender sees fit on any bankruptcy
reorganization plan that affects the Loans and each Lender acknowledges that the
provisions of Section 1126(c) of the Bankruptcy Code of the United States
supersedes the unanimous consent provisions set forth herein and (iii) the
Required Lenders shall determine whether or not to allow a Loan Party to use
cash collateral in the context of a bankruptcy or insolvency proceeding and such
determination shall be binding on all of the Lenders.

 

11.02                 Notices and Other Communications; Facsimile Copies.

 

(a)                                 Notices Generally.  Except in the case of
notices and other communications expressly permitted to be given by telephone
(and except as provided in subsection (b) below), all notices and other
communications provided for herein shall be in writing and shall be delivered by
hand or overnight courier service, mailed by certified or registered mail or
sent by facsimile as follows, and all notices and other communications expressly
permitted hereunder to be given by telephone shall be made to the applicable
telephone number, as follows:

 

(i)                                           if to the Borrower or any other
Loan Party or the Administrative Agent, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and

 

(ii)                                        if to any other Lender, to the
address, facsimile number, electronic mail address or telephone number of its
Lending Office (whether specified on Schedule 11.02 or separately specified to
the Borrower and the Administrative Agent).

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)                                 Electronic Communications.  Notices and
other communications to the Lenders hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent; provided, that, the
foregoing shall not apply to notices to any Lender pursuant to Article II if
such Lender has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic

 

85

--------------------------------------------------------------------------------


 

communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement) and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided, that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

(c)                                  Change of Address, Etc.  Each of the
Borrower, the Lenders and the Administrative Agent may change its address,
facsimile or telephone number for notices and other communications hereunder by
notice to the other parties hereto.  In addition, each Lender agrees to notify
the Administrative Agent from time to time to ensure that the Administrative
Agent has on record (i) an effective address, contact name, telephone number,
facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.

 

(d)                                 Reliance by Administrative Agent and
Lenders.The Administrative Agent and the Lenders shall be entitled to rely and
act upon any notices (including telephonic or electronic Loan Notices)
purportedly given by or on behalf of any Loan Party even if (i) such notices
were not made in a manner specified herein, were incomplete or were not preceded
or followed by any other form of notice specified herein or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Loan Parties shall indemnify the Administrative Agent, each Lender and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by
or on behalf of a Loan Party.  All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

 

11.03                 No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 10.01 for the benefit of all the
Secured Parties; provided, however, that, the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and

 

86

--------------------------------------------------------------------------------


 

remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.11) or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that, if
at any time there is no Person acting as Administrative Agent hereunder and
under the other Loan Documents, then (i) the Required Lenders shall have the
rights otherwise ascribed to the Administrative Agent pursuant to Section 10.01
and (ii) in addition to the matters set forth in clauses (b) and (c) of the
preceding proviso and subject to Section 2.11, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

 

11.04                 Expenses; Indemnity; and Damage Waiver.

 

(a)                                 Costs and Expenses.  The Loan Parties shall
pay (i) all out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the preparation (subject to the second
proviso in Section 5.02(p)), negotiation, execution, delivery and administration
of this Agreement and the other Loan Documents (it being understood that the
Loan Parties’ reimbursement obligations with respect to the administration of
this Agreement by the Administrative Agent shall (unless and until an Event of
Default shall have occurred and be continuing) be capped at $10,000 per calendar
year (provided, that, this $10,000 cap shall in no way limit the Loan Parties’
obligation to reimburse the fees, charges and disbursements of counsel to the
Administrative Agent)) or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated) and (ii) all out-of-pocket expenses
incurred by the Administrative Agent or any Lender (including the fees, charges
and disbursements of any counsel for the Administrative Agent or any Lender),
and shall pay all fees and time charges for attorneys who may be employees of
the Administrative Agent or any Lender, in connection with the enforcement or
protection of its rights (A) in connection with this Agreement and the other
Loan Documents, including its rights under this Section 11.04 or (B) in
connection with the Loans made hereunder, including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans.

 

(b)                                 Indemnification by the Loan Parties.  The
Loan Parties shall indemnify the Administrative Agent (and any sub-agent
thereof) and each Lender, and each Related Party of any of the foregoing Persons
(each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), and shall indemnify and hold harmless each Indemnitee from
all fees and time charges and disbursements for attorneys who may be employees
of any Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee
by any Person (including the Borrower or any other Loan Party) arising out of,
in connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder or the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub-agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents, (ii) any Loan or the use or proposed use
of the proceeds therefrom, (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by a Loan Party or
any of its Subsidiaries, or any Environmental Liability related in any way to a
Loan Party or any of its Subsidiaries, (iv) any actual or prospective claim,
litigation, investigation or proceeding relating

 

87

--------------------------------------------------------------------------------


 

to an allegation that the use, advertisement, display, importation, manufacture,
marketing, offering for sale, performance, preparation of derivative works based
upon, promotion, reproduction, sale, use and/or other distribution of a Product
by the Borrower, any Subsidiary or any of their respective licensees, or the
conduct of the Businesses, constitutes the infringement, violation or
misappropriation of the rights of any Person or (v) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided, that, such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, if the Borrower or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  This
Section 11.04(b) shall not apply with respect to taxes other than any taxes that
represent losses, claims, damages, etc. arising from any non-tax claim.

 

(c)                                  Reimbursement by Lenders.  To the extent
that the Loan Parties for any reason fail to indefeasibly pay any amount
required under subsection (a) or (b) of this Section 11.04 to be paid by them to
the Administrative Agent (or any sub-agent thereof) or any Related Party
thereof, each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s pro
rata share (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought based on each Lender’s share of the Total Credit
Exposure at such time) of such unpaid amount (including any such unpaid amount
in respect of a claim asserted by such Lender), such payment to be made
severally among them based on such Lenders’ Applicable Percentages (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought); provided, further, that, the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent), or against
any Related Party thereof acting for the Administrative Agent (or any such
sub-agent) in connection with such capacity.  The obligations of the Lenders
under this subsection (c) are subject to the provisions of Section 2.10(b).

 

(d)                                 Waiver of Consequential Damages, Etc.  To
the fullest extent permitted by applicable law, no Loan Party shall assert, and
each Loan Party hereby waives, and acknowledges that no other Person shall have,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

 

(e)                                  Payments.  All amounts due under this
Section 11.04 shall be payable not later than ten (10) Business Days after
demand therefor.

 

(f)                                   Survival.  The agreements in this
Section 11.04 and the indemnity provisions of Section 11.02(d) shall survive the
resignation of the Administrative Agent, the replacement of

 

88

--------------------------------------------------------------------------------


 

any Lender, the termination of the Commitments and the repayment, satisfaction
or discharge of all the other Obligations.

 

11.05                 Payments Set Aside.

 

To the extent that any payment by or on behalf of any Loan Party is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.

 

11.06                 Successors and Assigns.

 

(a)                                 Successors and Assigns Generally.  The
provisions of this Agreement and the other Loan Documents shall be binding upon
and inure to the benefit of the parties hereto and thereto and their respective
successors and assigns permitted hereby, except that the Borrower may not assign
or otherwise transfer any of its rights or obligations hereunder or thereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
subsection (b) of this Section 11.06, (ii) by way of participation in accordance
with the provisions of subsection (d) of this Section 11.06 or (iii) by way of
pledge or assignment of a security interest subject to the restrictions of
subsection (e) of this Section 11.06 (and any other attempted assignment or
transfer by any party hereto shall be null and void).  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (e) of this
Section 11.06 and, to the extent expressly contemplated hereby, the Related
Parties of each of the Administrative Agent and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any Lender may at
any time assign to one or more assignees all or a portion of its rights and
obligations under this Agreement and the other Loan Documents (including all or
a portion of its Commitments under any Facility and the Loans at the time owing
to it (in each case with respect to any Facility)); provided, that, any such
assignment shall be subject to the following conditions:

 

(i)                                           Minimum Amounts.

 

(A)                               in the case of an assignment of the entire
remaining amount of the assigning Lender’s Commitment with respect to any
Facility and/or the Loans with respect to any Facility at the time owing to it
or contemporaneous assignments to related Approved Funds that equal at least the
amount specified in

 

89

--------------------------------------------------------------------------------


 

paragraph (b)(i)(B) of this Section 11.06 in the aggregate or in the case of an
assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no minimum
amount need be assigned; and

 

(B)                               in any case not described in subsection
(b)(i)(A) of this Section 11.06, the aggregate amount of the applicable
Commitment (which for this purpose includes Loans outstanding thereunder) or, if
the applicable Commitment is not then in effect, the principal outstanding
balance of the Loans with respect to such Facility of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date, shall not be less than $1,000,000 unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed);

 

(ii)                                        Proportionate Amounts.  Each partial
assignment shall be made as an assignment of a proportionate part of all of the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans or the Commitment assigned.  Each assignment of all or a portion of a
Lender’s rights and obligations under this Agreement shall be accompanied by a
corresponding ratable assignment of such Lender’s rights and obligations under
the ROFR Side Letter;

 

(iii)                                     Required Consents.  No consent shall
be required for any assignment except to the extent required by subsection
(b)(i)(B) of this Section 11.06 and, in addition:

 

(A)                               the consent of the Borrower (such consent not
to be unreasonably withheld or delayed) shall be required unless (1) an Event of
Default has occurred and is continuing at the time of such assignment or
(2) such assignment is to a Lender, an Affiliate of a Lender or an Approved
Fund; provided, that, the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

 

(B)                               the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for
assignments in respect of (i) any unfunded Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (ii) any Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund;

 

(iv)                                    Assignment and Assumption.  The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption.  The assignee, if it is not a Lender, shall deliver
to the Administrative Agent such information, including notice information, as
the Administrative Agent shall reasonably require.

 

(v)                                       No Assignment to Certain Persons.  No
such assignment shall be made (A) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, (B) to any Defaulting Lender or any of its
Subsidiaries or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B) or (C) to a
natural Person.

 

90

--------------------------------------------------------------------------------


 

(vi)                                    Certain Additional Payments.  In
connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans in accordance with its Applicable Percentage. 
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section 11.06, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.02 and 11.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 11.06.

 

(c)                                  Register.  The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement.  In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender.  The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

 

(d)                                 Participations.  Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)

 

91

--------------------------------------------------------------------------------


 

(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans owing to it); provided, that, (i) such Lender’s obligations
under this Agreement shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations and (iii) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.  For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.04(c) without regard to the existence of any participation.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses
(i) through (vi) of Section 11.01(a) that affects such Participant.  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 3.01 and 3.02 (subject to the requirements and limitations therein (it
being understood that the documentation required under Sections 3.01(c) and
(d) shall be delivered to the participating Lender)) to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to paragraph
(b) of this Section 11.06.  To the fullest extent permitted by law, each
Participant also shall be entitled to the benefits of Section 11.08 as though it
were a Lender; provided, that, such Participant agrees to be subject to
Section 2.11 as though it were a Lender; provided, further, that, such
Participant shall not be entitled to receive any greater payment under
Section 3.01, with respect to any participation, than its participating Lender
would have been entitled to receive, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.  Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 11.13 with respect to any Participant.  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
or, if different, under Sections 871(h) or 881(c) of the Internal Revenue Code. 
The entries in the Participant Register shall be conclusive absent manifest
error, and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary.  For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(e)                                  Certain Pledges.  Any Lender may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement (including under its Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided, that, no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.

 

92

--------------------------------------------------------------------------------


 

11.07                 Treatment of Certain Information; Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its Related Parties (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and will be instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority purporting to have jurisdiction over such Person or its
Related Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) as may be reasonably necessary in connection
with the exercise of any remedies hereunder or under any other Loan Document or
any action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to a Loan Party and its obligations, this Agreement or payments hereunder,
(g) on a confidential basis to (i) any rating agency in connection with rating
the Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers or other market identifiers with
respect to the credit facilities provided hereunder, (h) with the consent of the
Borrower, (i) to the members of its investment committee and its limited
partners (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential) or (j) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower.

 

For purposes of this Section, “Information” means all information received from
a Loan Party or any Subsidiary relating to the Loan Parties or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent or any Lender on a nonconfidential basis
prior to disclosure by such Loan Party or any Subsidiary; provided, that, in the
case of information received from a Loan Party or any Subsidiary after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

11.08                 Set-off.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or its
Affiliates, irrespective of whether or not such Lender or Affiliate shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower or such Loan Party may be contingent or
unmatured or are owed to a branch office or Affiliate of such Lender different
from the branch office or Affiliate holding such deposit or obligated on such
indebtedness; provided, that, in the event that any Defaulting Lender

 

93

--------------------------------------------------------------------------------


 

shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.12 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.  The rights of each Lender and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender or their
respective Affiliates may have.  Each Lender agrees to notify the Borrower and
the Administrative Agent promptly after any such setoff and application;
provided, that, the failure to give such notice shall not affect the validity of
such setoff and application.

 

11.09                 Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower.  In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

 

11.10                 Counterparts; Integration; Effectiveness.

 

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This
Agreement, the other Loan Documents, and any separate letter agreements with
respect to fees payable to the Administrative Agent, constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.  Except as provided in Section 5.01, this Agreement
shall become effective when it shall have been executed by the Administrative
Agent and when the Administrative Agent shall have received counterparts hereof
that, when taken together, bear the signatures of each of the other parties
hereto.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

11.11                 Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof and
shall continue in full force and effect as long as any Loan or other Obligation
hereunder shall remain unpaid or unsatisfied.  Such representations and
warranties have been or will be relied upon by the Administrative Agent and each
Lender, regardless of any investigation made by the Administrative Agent or any
Lender or on their behalf and notwithstanding that the Administrative Agent or
any Lender may have had notice or knowledge of any Default at the time of any
Borrowing, and shall continue in full force and effect as long as any Loan or
any other Obligation hereunder shall remain unpaid or unsatisfied.

 

94

--------------------------------------------------------------------------------


 

11.12                 Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, then such provisions shall be deemed to be in effect
only to the extent not so limited.

 

11.13                 Replacement of Lenders.

 

If any Lender is a Defaulting Lender or a Non-Consenting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.06), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.01) and obligations under
this Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment), provided, that:

 

(a)                                 such Lender shall have received payment of
an amount equal to one hundred percent (100%) of (x) the outstanding principal
of its Loans, accrued interest thereon and all other amounts payable to it
hereunder and under the other Loan Documents (other than prepayment premium)
from the assignee (to the extent of such outstanding principal and accrued
interest) or the Borrower (in the case of all other amounts) and (y) the
prepayment premium required by Section 2.03(e) from the Borrower, as if such
assignment was a prepayment of one hundred percent (100%) of the outstanding
principal amount of such assignor’s Loans on the effective date of such
assignment;

 

(b)                                 such assignment does not conflict with
applicable Laws; and

 

(c)                                  in the case of any such assignment
resulting from a Non-Consenting Lender’s failure to consent to a proposed
change, waiver, discharge or termination with respect to any Loan Document, the
applicable replacement bank, financial institution or Fund consents to the
proposed change, waiver, discharge or termination; provided that the failure by
such Non-Consenting Lender to execute and deliver an Assignment and Assumption
shall not impair the validity of the removal of such Non-Consenting Lender and
the mandatory assignment of such Non-Consenting Lender’s Commitments and
outstanding Loans pursuant to this Section 11.13 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption.

 

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

95

--------------------------------------------------------------------------------


 

11.14                 Governing Law; Jurisdiction; Etc.

 

(a)                                 GOVERNING LAW.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN
CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS
EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

 

(b)                                 SUBMISSION TO JURISDICTION.  THE BORROWER
AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL
NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION,
WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST
THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY RELATED PARTY OF THE FOREGOING IN
ANY WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE
COURTS OF THE STATE OF NEW YORK AND ANY UNITED STATES DISTRICT COURT IN THE
STATE OF NEW YORK, IN EACH CASE LOCATED IN NEW YORK COUNTY, NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)                                  WAIVER OF VENUE.  THE BORROWER AND EACH
OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO
THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH
(B) OF THIS SECTION 11.14.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 SERVICE OF PROCESS.  EACH PARTY HERETO
IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN

 

96

--------------------------------------------------------------------------------


 

SECTION 11.02.  NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY
HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

11.15                 Waiver of Right to Trial by Jury.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 11.15.

 

11.16                 Electronic Execution of Assignments and Certain Other
Documents.

 

The words “execute,” “execution,” “signed,” “signature” and words of like import
in any Assignment and Assumption or in any amendment or other modification
hereof (including waivers and consents) shall be deemed to include electronic
signatures, the electronic matching of assignment terms and contract formations
on electronic platforms approved by the Administrative Agent, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

11.17                 USA PATRIOT Act.

 

Each Lender that is subject to the PATRIOT Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “PATRIOT Act”), it is required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of each Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify each Loan
Party in accordance with the PATRIOT Act.  The Borrower and the Loan Parties
agree to, promptly following a request by the Administrative Agent or any
Lender, provide all such other documentation and information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

 

11.18                 No Advisory or Fiduciary Relationship.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a)(i) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Lenders are arm’s-

 

97

--------------------------------------------------------------------------------


 

length commercial transactions between the Borrower and its Affiliates, on the
one hand, and the Administrative Agent, the Lenders and their respective
Affiliates on the other hand, (ii) the Borrower has consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
and (iii) the Borrower is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (b)(i) the Administrative Agent, each Lender and each
of their respective Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not and will not be acting as an advisor, agent or fiduciary, for the Borrower
or any of Affiliates or any other Person and (ii) neither the Administrative
Agent, any Lender nor any of their respective Affiliates has any obligation to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (c) the Administrative Agent, the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
neither the Administrative Agent nor any Lender nor any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower
or its Affiliates.  To the fullest extent permitted by law, the Borrower hereby
waives and releases, any claims that it may have against the Administrative
Agent, any Lender or any of their respective Affiliates with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

 

11.19                 Facility Termination Date.

 

On the Facility Termination Date, all security interests granted to the
Administrative Agent, the Secured Parties and/or the Lenders in the Collateral
pursuant to the Collateral Documents shall automatically terminate.  Upon the
request of the Borrower on or after the occurrence of the Facility Termination
Date, the Administrative Agent shall promptly deliver (all at the expense of the
Borrower) such executed notices, terminations, releases or other documentation
as the Borrower shall request to evidence the termination of the security
interests granted to the Administrative Agent pursuant to the Collateral
Documents.

 

11.20                 Funding Date.

 

The parties hereto agree that if the Funding Date does not occur on or before
May 30, 2016, this Agreement and all other Loan Documents shall be automatically
terminated.

 

[SIGNATURE PAGES FOLLOW]

 

98

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER:

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ Bonnie Anderson

 

Name: Bonnie Anderson

 

Title: President & CEO

 

VERACYTE, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

VISIUM HEALTHCARE PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

VISIUM HEALTHCARE ADVISORS, LP,

 

 

its General Partner

 

 

 

 

 

 

 

By:

JG ASSET II, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

By:

/s/ Mark Gottlieb

 

 

Name:

Mark Gottlieb

 

 

Title:

Authorized Signatory

 

VERACYTE, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

VISIUM HEALTHCARE PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

 

 

By:

VISIUM HEALTHCARE ADVISORS, LP,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

JG ASSET II, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Mark Gottlieb

 

 

Name:

 Mark Gottlieb

 

 

Title:

Authorized Signatory

 

VERACYTE, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF LOAN NOTICE

 

Date:            , 20       

 

To:          Visium Healthcare Partners, LP, as Administrative Agent

 

Re:                             Credit Agreement dated as of March 25, 2016 (as
amended, modified, restated, supplemented or extended from time to time, the
“Credit Agreement”) among Veracyte, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and
Visium Healthcare Partners, LP, as Administrative Agent.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned hereby requests a Borrowing of [Term A Loans] [Term B Loans]1

 

1.             on [the Funding Date]2 [               , 20  ] (which is a
Business Day)

 

2.             in the principal amount of $                     .

 

[The Borrower hereby represents and warrants that each of the conditions set
forth in Sections 5.01, 5.02, 5.03(a), 5.03(b) and 5.03(e) of the Credit
Agreement has been satisfied on and as of the date of such Borrowing.]3

 

[The Borrower hereby represents and warrants that each of the conditions set
forth in Sections 5.03(a), 5.03(b), 5.03(c) and 5.03(e) of the Credit Agreement
has been satisfied on and as of the date of such Borrowing.]4

 

 

 

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------

1 Note: Select appropriate tranche as applicable.

2 For Term A Loans only.

3 Note: For use with the Borrowing of Term A Loans only.  Use bracketed language
below with applicable modifications for all Borrowings after the Funding Date.

4 Note: To be included for Term B Loans only.

 

--------------------------------------------------------------------------------


 

EXHIBIT B-1

 

FORM OF TERM A NOTE

 

          , 20    

 

THIS TERM A NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM A NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 6000 SHORELINE COURT, SUITE 300, SOUTH SAN
FRANCISCO, CALIFORNIA 94080, ATTENTION: SHELLY GUYER, CFO, FACSIMILE:
650-243-6301.

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term A Loans from time to time made by the Lender to the Borrower
under that certain Credit Agreement dated as of March 25, 2016 (as amended,
modified, restated, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors, the Lenders from time to time
party thereto and Visium Healthcare Partners, LP, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loans made by the Lender from the Funding Date until such principal amount is
paid in full, at such interest rates and at such times as provided in the Credit
Agreement.  All payments of principal and interest (except as and to the extent
set forth to the contrary in Section 2.06(c) of the Credit Agreement with
respect to payments of Paid-In-Kind Interest) shall be made to the Lender in
Dollars in immediately available funds at the Lending Office of the Lender or as
otherwise directed by the Lender.  With respect to payment of Paid-In-Kind
Interest as contemplated by Section 2.06(c) of the Credit Agreement, such
payments of Paid-In-Kind Interest shall be made as described in such section. 
If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

 

This Term A Note is one of the Term A Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term A Note shall become,
or may be declared to be, immediately due and payable all as provided in and
subject to the Credit Agreement.  The Term A Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term A Note and endorse thereon the date, amount and maturity of the Term A
Loans made by the Lender and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term A Note.

 

This Term A Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement.  THIS TERM A NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Term A Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT B-2

 

FORM OF TERM B NOTE

 

      , 20   

 

THIS TERM B NOTE IS ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO
MATURITY WITH RESPECT TO THIS TERM B NOTE MAY BE OBTAINED BY WRITING TO THE
BORROWER AT THE FOLLOWING ADDRESS: 6000 SHORELINE COURT, SUITE 300, SOUTH SAN
FRANCISCO, CALIFORNIA 94080, ATTENTION: SHELLY GUYER, CFO, FACSIMILE:
650-243-6301.

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) promises to pay to
                      or registered assigns (the “Lender”), in accordance with
the provisions of the Credit Agreement (as hereinafter defined), the principal
amount of the Term B Loans from time to time made by the Lender to the Borrower
under that certain Credit Agreement dated as of March 25, 2016 (as amended,
modified, restated, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors, the Lenders from time to time
party thereto and Visium Healthcare Partners, LP, as Administrative Agent. 
Capitalized terms used but not otherwise defined herein have the meanings
provided in the Credit Agreement.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Term B Loan made by the Lender from the date of such Term B Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Credit Agreement.  All payments of principal and interest
(except as and to the extent set forth to the contrary in Section 2.06(c) of the
Credit Agreement with respect to payments of Paid-In-Kind Interest) shall be
made to the Lender in Dollars in immediately available funds at the Lending
Office of the Lender or as otherwise directed by the Lender.  With respect to
payment of Paid-In-Kind Interest as contemplated by Section 2.06(c) of the
Credit Agreement, such payments of Paid-In-Kind Interest shall be made as
described in such section.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Credit
Agreement.

 

This Term B Note is one of the Term B Notes referred to in the Credit Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein.  Upon the occurrence and
continuation of one or more of the Events of Default specified in the Credit
Agreement, all amounts then remaining unpaid on this Term B Note shall become,
or may be declared to be, immediately due and payable all as provided in and
subject to the Credit Agreement.  The Term B Loans made by the Lender shall be
evidenced by one or more loan accounts or records maintained by the Lender in
the ordinary course of business. The Lender may also attach schedules to this
Term B Note and endorse thereon the date, amount and maturity of the Term B
Loans made by the Lender and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
nonpayment of this Term B Note.

 

This Term B Note may only be transferred in accordance with the limitations and
restrictions set forth in the Credit Agreement.  THIS TERM B NOTE SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Term B Note to be duly executed
and delivered by its officer thereunto duly authorized as of the date first
above written.

 

 

 

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF JOINDER AGREEMENT

 

THIS JOINDER AGREEMENT (this “Agreement”) dated as of           , 20   is by and
between           , a            (the “New Subsidiary”), and Visium Healthcare
Partners, LP, in its capacity as Administrative Agent under that certain Credit
Agreement dated as of March 25, 2016 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among
Veracyte, Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto and Visium Healthcare Partners, LP, as
Administrative Agent.  Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.

 

The Loan Parties are required by Section 7.12 of the Credit Agreement to cause
the New Subsidiary to become a “Guarantor” thereunder.  Accordingly, the New
Subsidiary hereby agrees as follows with the Administrative Agent, for the
benefit of the Secured Parties:

 

1.             The New Subsidiary hereby acknowledges, agrees and confirms that,
effective as of the date of this Agreement, by its execution of this Agreement,
the New Subsidiary will be deemed to be a party to the Credit Agreement and a
“Guarantor” for all purposes of the Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement.  The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions applicable to
the Guarantors contained in the Credit Agreement.  Without limiting the
generality of the foregoing terms of this paragraph 1, the New Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, as primary obligor and not as surety, the prompt payment and
performance of the Obligations in full when due (whether at stated maturity, as
a mandatory prepayment, by acceleration or otherwise) strictly in accordance
with the terms thereof.

 

2.             The New Subsidiary hereby acknowledges, agrees and confirms that,
effective as of the date of this Agreement, by its execution of this Agreement,
the New Subsidiary will be deemed to be a party to the Security Agreement and a
“Grantor” for all purposes of the Security Agreement, and shall have all the
obligations of a Grantor thereunder as if it had executed the Security
Agreement.  The New Subsidiary hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the Security Agreement.  Without limiting the generality of the foregoing terms
of this paragraph 2, the New Subsidiary hereby grants to the Administrative
Agent, for the benefit of the Secured Parties, a continuing security interest
in, and a right of set off against, any and all right, title and interest of the
New Subsidiary in and to the Collateral (as defined in the Security Agreement)
of the New Subsidiary to secure the prompt payment and performance in full when
due, whether by lapse of time, acceleration, mandatory prepayment or otherwise,
of the Secured Obligations (as defined in the Security Agreement).

 

3.             The New Subsidiary hereby acknowledges, agrees and confirms that,
effective as of the date of this Agreement, by its execution of this Agreement,
the New Subsidiary will be deemed to be a party to the Pledge Agreement and a
“Pledgor” for all purposes of the Pledge Agreement, and shall have all the
obligations of a Pledgor thereunder as if it had executed the Pledge Agreement. 
The New Subsidiary hereby ratifies, as of the date hereof, and agrees to be
bound by, all of the terms, provisions and conditions contained in the Pledge
Agreement.  Without limiting the generality of the foregoing terms of this
paragraph 3, the New Subsidiary hereby grants, pledges and assigns to the
Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in, and a right of set off against, any

 

--------------------------------------------------------------------------------


 

and all right, title and interest of the New Subsidiary in and to the Equity
Interests identified on Schedule 6 hereto and all other Pledged Collateral (as
defined in the Pledge Agreement) of the New Subsidiary to secure the prompt
payment and performance in full when due, whether by lapse of time,
acceleration, mandatory prepayment or otherwise, of the Secured Obligations (as
defined in the Pledge Agreement).

 

4.             The New Subsidiary hereby represents and warrants to the
Administrative Agent and the Lenders that:

 

(a)           The New Subsidiary’s exact legal name and state of organization
are as set forth on the signature pages hereto.

 

(b)           The New Subsidiary’s taxpayer identification number and
organization number are set forth on Schedule 1 hereto.

 

(c)           Other than as set forth on Schedule 2 hereto, the New Subsidiary
has not changed its legal name, changed its state of organization, been party to
a merger, consolidation or other change in structure or used any tradename in
the five years preceding the date hereof.

 

(d)           Schedule 3 hereto sets forth a complete and accurate list of the
following as of the date hereof: (i) all Copyrights and all Trademarks of the
New Subsidiary that are registered, or in respect of which an application for
registration has been filed or recorded, with the United States Patent and
Trademark Office or the United States Copyright Office or with any other
Governmental Authority (or comparable organization or office established
pursuant to an international treaty or similar international agreement for the
filing, recordation or registration of interests in intellectual property),
together with relevant identifying information with respect to such Copyrights
and Trademarks, (ii) all Patents of the New Subsidiary that are issued, or in
respect of which an application has been filed or recorded, with the United
States Patent and Trademark Office or with any other Governmental Authority (or
comparable organization or office established pursuant to an international
treaty or similar international agreement for the filing, recordation or
registration of interests in intellectual property), together with relevant
identifying information with respect to such Patents, (iii) all Domain Names
owned by the New Subsidiary or which the New Subsidiary is licensed, authorized
or otherwise granted rights under or to, or owned by a Person on behalf of the
New Subsidiary, together with relevant identifying information with respect to
such Domain Names, (iv) each Copyright License, each Patent License and each
Trademark License of the New Subsidiary and (v) each other right or interest in
the IP Rights of the New Subsidiary that is material to the New Subsidiary, its
properties or the conduct or operation of its businesses (including the
generation of future revenues).  As of the date hereof, none of the IP Rights of
the New Subsidiary set forth in Schedule 3 hereto is subject to any license
grant by the New Subsidiary or similar arrangement, except license grants
between the Loan Parties or as set forth on Schedule 3 hereto.

 

(e)           Schedule 4 hereto includes all Commercial Tort Claims (as defined
in the Security Agreement) before any Governmental Authority by or in favor of
the New Subsidiary.

 

(f)            Schedule 5 hereto lists all real property located in the United
States that is owned or leased by the New Subsidiary as of the date hereof,
together with a designation as to whether such property is owned or leased.

 

(g)           Schedule 6 hereto is a complete and accurate list as of the date
hereof of each Subsidiary of the New Subsidiary, together with (i) jurisdiction
of organization, (ii) number of shares of each class of Equity Interests
outstanding, (iii) the certificate number(s) of the certificates evidencing such
Equity Interests, if certificated, and number and percentage of

 

--------------------------------------------------------------------------------


 

outstanding shares of each class owned (directly or indirectly) by the New
Subsidiary of such Equity Interests and (iv) number and effect, if exercised, of
all outstanding options, warrants, rights of conversion or purchase and all
other similar rights with respect thereto.

 

(h)           Schedule 7 hereto is a complete and accurate list as of the date
hereof of any (i) employment agreements covering the management of the New
Subsidiary, (ii) collective bargaining agreements or other labor agreements
covering any employees of the New Subsidiary, (iii) agreements for managerial,
consulting or similar services to which the New Subsidiary is a party or by
which it is bound, (iv) agreements regarding the New Subsidiary, its assets or
operations or any investment therein to which any of its equityholders is a
party or by which it is bound, (v) real estate leases, licenses of IP Rights or
other lease or license agreements to which the New Subsidiary is a party, either
as lessor or lessee, or as licensor or licensee (other than licenses arising
from the purchase of “off the shelf’ products), (vi) customer or supply
agreements to which the New Subsidiary is a party, in each case with respect to
the preceding clauses (i), (iii), (iv), (v) and (vi) requiring payment by the
Borrower and/or any Subsidiary of more than $500,000 in any year or (vii) any
other agreements or instruments to which the New Subsidiary is a party, and the
breach, nonperformance or cancellation of which, or the failure of which to
renew, could reasonably be expected to have a Material Adverse Effect. Schedule
7 sets forth, with respect to each real estate lease agreement to which the New
Subsidiary is a party as of the date hereof, the address of the subject property
and the annual rental rate as of the date hereof.

 

5.             The address of the New Subsidiary for purposes of all notices and
other communications is the address designated for all Loan Parties on Schedule
11.02 to the Credit Agreement or such other address as the New Subsidiary may
from time to time notify the Administrative Agent in writing.

 

6.             The New Subsidiary hereby waives acceptance by the Administrative
Agent and the Lenders of the guaranty by the New Subsidiary under Article IV of
the Credit Agreement upon the execution of this Agreement by the New Subsidiary.

 

7.             This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Agreement.

 

8.             THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Subsidiary has caused this Joinder Agreement to be
duly executed by its authorized officer, and the Administrative Agent, for the
benefit of the Secured Parties, has caused the same to be accepted by its
authorized officer, as of the day and year first above written.

 

 

[NEW SUBSIDIARY]

 

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

Acknowledged and accepted:

 

VISIUM HEALTHCARE PARTNERS, LP,

a Delaware limited partnership,

as Administrative Agent

 

By:

VISIUM HEALTHCARE ADVISORS, LP,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

JG ASSET II, LLC,

 

 

 

its General Partner

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------


 

Schedule 1

 

Taxpayer Identification Number; Organization Number

 

--------------------------------------------------------------------------------


 

Schedule 2

 

Changes in Legal Name or State of Organization;

Mergers, Consolidations and other Changes in Structure; Tradenames

 

--------------------------------------------------------------------------------


 

Schedule 3

 

IP Collateral

 

--------------------------------------------------------------------------------


 

Schedule 4

 

Commercial Tort Claims

 

--------------------------------------------------------------------------------


 

Schedule 5

 

Real Property

 

--------------------------------------------------------------------------------


 

Schedule 6

 

Equity Interests

 

--------------------------------------------------------------------------------


 

Schedule 7

 

Material Contracts

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”).  Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto  (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount[s]
and equal to the percentage interest[s] identified below of all of such
outstanding rights and obligations of the Assignor under the respective
facilities identified below and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
the Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including, but not limited to, contract claims, tort claims, malpractice claims,
statutory claims and all other claims at law or in equity related to the rights
and obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as, the “Assigned Interest”).  Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

 

1.

Assignor:

 

 

 

 

 

 

2.

Assignee:

 

 

 

 

 

3.

Borrower:

Veracyte, Inc., a Delaware corporation

 

 

 

4.

Administrative Agent:

Visium Healthcare Partners, LP

 

 

 

5.

Credit Agreement:

Credit Agreement dated as of March 25, 2016 (as amended, modified, restated,
supplemented or extended from time to time, the “Credit Agreement”) among
Veracyte, Inc., a Delaware corporation (the “Borrower”), the Guarantors, the
Lenders from time to time party thereto and the Administrative Agent.

 

--------------------------------------------------------------------------------


 

6.             Assigned Interest:

 

Facility Assigned5

 

Aggregate Amount of
Commitment/Loans
for all Lenders

 

Amount of
Commitment/Loans
Assigned6

 

Percentage Assigned of
Commitment/Loans7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.

Trade Date:

 

 

 

 

 

 

8.

Effective Date:

 

 

 

 

[Signature Pages Follow]

 

--------------------------------------------------------------------------------

5 Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Term A
Loan”, “Term A Commitment”, “Term B Loan”, “Term B Commitment”, etc.).

6 Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

7 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

ASSIGNEE:

[NAME OF ASSIGNEE]

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

[Consented to and]8 Accepted:

 

VISIUM HEALTHCARE PARTNERS, LP,

a Delaware limited partnership,

as Administrative Agent

 

By:

VISIUM HEALTHCARE ADVISORS, LP,

 

 

its General Partner

 

 

 

 

 

 

 

 

By:

JG ASSET II, LLC,

 

 

 

 

its General Partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

[Consented to:]9

 

VERACYTE, INC.,

a Delaware corporation

 

By:

 

 

Name:

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

8 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

9 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Annex 1 to Assignment and Assumption

 

STANDARD TERMS AND CONDITIONS

 

1.  Representations and Warranties.

 

1.1.  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Sections 11.06(b)(iii) and (v) of the
Credit Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Borrower shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.  Notwithstanding the foregoing, the
Assignor shall not receive any accrued, but not yet capitalized Paid-In-Kind
Interest existing as of the Effective Date and such interest shall be
capitalized on the next Interest Payment Date.

 

--------------------------------------------------------------------------------


 

3.  General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Assignment and Assumption by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

FORM OF COMPLIANCE CERTIFICATE

 

Date:           , 20        

 

To:                             Visium Healthcare Partners, LP, as
Administrative Agent

 

Re:                             Credit Agreement dated as of March 25, 2016 (as
amended, modified, restated, supplemented or extended from time to time, the
“Credit Agreement”) among Veracyte, Inc., a Delaware corporation (the
“Borrower”), the Guarantors, the Lenders from time to time party thereto and
Visium Healthcare Partners, LP, as Administrative Agent.  Capitalized terms used
but not otherwise defined herein have the meanings provided in the Credit
Agreement.

 

Ladies and Gentlemen:

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
[he/she] is the [Chief Executive Officer, Chief Financial Officer, Treasurer or
Controller] of the Borrower, and that, in [his/her] capacity as such, [he/she]
is authorized to execute and deliver this Compliance Certificate to the
Administrative Agent on the behalf of the Borrower, and that:

 

[Use following paragraph 1 for financial statements delivered pursuant to
Section 7.01(a) of the Credit Agreement:]

 

[1.           [Attached hereto as Schedule 1 are the year-end audited financial
statements of the Borrower and its Subsidiaries, together with the report and
opinion of an independent certified public accountant]/[Attached hereto as
Schedule 1 is the Annual Report for the Borrower on Form 10-K]/[Rather than
being attached hereto as Schedule 1, Borrower has delivered the [year-end
audited financial statements and the report and opinion of an independent
certified public accountant]/[Annual Report for the Borrower on Form 10-K]
electronically, pursuant to Section 7.02 of the Credit Agreement,] in
satisfaction of its requirements under Section 7.01(a) of the Credit Agreement
for the fiscal year of the Borrower ended as of the above date.]

 

[Use following paragraph 1 for financial statements delivered pursuant to
Section 7.01(b) of the Credit Agreement:]

 

[1.           [Attached hereto as Schedule 1 are the unaudited financial
statements of the Borrower and its Subsidiaries]/[Attached hereto as Schedule 1
is the Quarterly Report for the Borrower on Form 10-Q]/[ Rather than being
attached hereto as Schedule 1, Borrower has delivered the [unaudited financial
statements of the Borrower and its Subsidiaries]/[Quarterly Report for the
Borrower on Form 10-Q] electronically, pursuant to Section 7.02 of the Credit
Agreement,] in satisfaction of its requirements under Section 7.01(b) of the
Credit Agreement for the fiscal quarter of the Borrower ended as of the above
date. Such [financial statements]/[Quarterly Report on Form 10-Q] fairly
present[s] in all material respects the financial condition, results of
operations, Consolidated Revenues, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries in accordance with GAAP as at such date and for
such period, subject only to normal year end audit adjustments and the absence
of footnotes.]

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made, a reasonably
detailed review of the transactions and condition (financial or otherwise) of
the Loan Parties during the accounting period covered by the [attached financial

 

--------------------------------------------------------------------------------


 

statements]/[Quarterly Report on Form 10-Q referenced in Paragraph 1]/[Annual
Report on Form 10-K referenced in Paragraph 1].

 

3.             A review of the activities of the Loan Parties during the
accounting period covered by the [attached financial statements]/[Quarterly
Report on Form 10-Q referenced in Paragraph 1]/[Annual Report on Form 10-K
referenced in Paragraph 1] has been made under the supervision of the
undersigned with a view to determining whether during such fiscal period the
Loan Parties performed and observed all of their respective obligations under
the Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned during such fiscal period, the Loan Parties
performed and observed each covenant and condition of the Loan Documents
applicable to them, and no Default has occurred and is continuing.]

 

[or:]

 

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

 

4.             The financial covenant analyses and calculation of Consolidated
Revenues and Liquidity set forth on Schedule 2 attached hereto are true and
accurate on and as of the date of this Compliance Certificate.

 

5.             Attached hereto as Schedule 3 is a supplement setting forth
information regarding the amount of all Dispositions, Involuntary Dispositions,
Debt Issuances and Acquisitions that occurred during the period covered by the
[attached financial statements]/[Quarterly Report on Form 10-Q referenced in
Paragraph 1]/[Annual Report on Form 10-K referenced in Paragraph 1].

 

6.             Attached hereto as Schedule 4 is (i) a list of (A) all
applications by any Loan Party, if any, for Copyrights, Patents or Trademarks
made since [the Effective Date] [the date of the prior Compliance Certificate],
(B) all issuances of registrations or letters on existing applications by any
Loan Party for Copyrights, Patents and Trademarks received since [the Effective
Date] [the date of the prior Compliance Certificate], (C) all Trademark
Licenses, Copyright Licenses and Patent Licenses entered into by any Loan Party
since [the Effective Date] [the date of the prior Compliance Certificate] and
(D) such supplements to Schedule 6.17 of the Credit Agreement as are necessary
to cause such schedule to be true and complete as of the date of this Compliance
Certificate, (ii) the insurance binder or other evidence of insurance for any
insurance coverage of any Loan Party or any Subsidiary that was renewed,
replaced or modified during the period covered by the [attached financial
statements]/[Quarterly Report on Form 10-Q referenced in Paragraph 1]/[Annual
Report on Form 10-K referenced in Paragraph 1], (iii) a copy of management’s
discussion & analysis (“MD&A”) with respect to the financial statements or
report referenced in Paragraph 1 (unless the MD&A has been delivered
electronically pursuant to Section 7.02 of the Credit Agreement), (iv) a list of
all litigations, arbitrations or governmental investigations or proceedings
which were instituted since [the Effective Date] [the date of the prior
Compliance Certificate] or which, to the knowledge of the Borrower, are
threatened against any Loan Party or any Subsidiary which, in any case, could
reasonably be expected to result in losses and/or expenses (other than, for the
avoidance of doubt, legal and court fees, costs and expenses) in excess of the
Threshold Amount, together with a description setting forth the details thereof
and stating what action the applicable Loan Party or Subsidiary has taken and
proposes to take with respect thereto and (v) a list of any and all material
changes in accounting policies or financial reporting practices by the Borrower
or any Subsidiary since [the Effective Date] [the date of the prior Compliance
Certificate], together with a description setting

 

--------------------------------------------------------------------------------


 

forth the details thereof and stating what action the applicable Loan Party or
Subsidiary has taken and proposes to take with respect thereto.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate as
of           , 20  .

 

 

VERACYTE, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1

 

[[Audited][Unaudited] Financial Statements of the Borrower and its
Subsidiaries][Annual Report for the Borrower on Form 10-K][Quarterly Report for
the Borrower on Form 10-Q]

 

--------------------------------------------------------------------------------


 

Schedule 2

 

1.

Consolidated Revenues.

 

 

 

 

 

 

 

Consolidated Revenues for the four consecutive fiscal quarter period most
recently ended on or prior to the date of this Compliance Certificate:

 

$                     

 

 

 

 

Amount required by Section 8.16 of the Credit Agreement for such four
consecutive fiscal quarter period:

 

$                     

 

 

 

Compliance:

 

[Yes] [No]

 

2.

Liquidity.

 

 

 

 

 

 

 

Unrestricted Cash as of the date of this Compliance Certificate

 

$                     

 

 

 

Minimum Amount required by Section 8.17 of the Credit Agreement:

 

$5,000,000

 

 

 

Compliance:

 

[Yes] [No]

 

--------------------------------------------------------------------------------


 

Schedule 3

 

Dispositions, Involuntary Dispositions, Debt Issuances and Acquisitions

 

--------------------------------------------------------------------------------


 

Schedule 4

 

IP Schedule Updates; Insurance Binders; MD&A; Litigation; Accounting Practices

 

--------------------------------------------------------------------------------